Exhibit 10.1

ASSET PURCHASE AGREEMENT

dated as of April 22, 2019

by among

GLOBALFOUNDRIES U.S. INC.,

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

and, solely for the purposes of Section 6.07 and Article XII,

GLOBALFOUNDRIES INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I      DEFINITIONS

     1  

Section 1.01.

 

Certain Defined Terms

     1  

ARTICLE II    PURCHASE AND SALE

     1  

Section 2.01.

 

Transferred Assets

     1  

Section 2.02.

 

Excluded Assets

     3  

Section 2.03.

 

Additional Assets; Modifications to Transferred Assets

     4  

Section 2.04.

 

Assumption of Liabilities

     6  

Section 2.05.

 

Excluded Liabilities

     6  

Section 2.06.

 

Assignment of Certain Assets

     8  

Section 2.07.

 

Closing

     9  

Section 2.08.

 

Purchase Price

     10  

Section 2.09.

 

Closing Deliveries by Seller

     10  

Section 2.10.

 

Closing Deliveries by Buyer

     11  

Section 2.11.

 

Payments and Computations

     11  

Section 2.12.

 

Withholding

     12  

Section 2.13.

 

Title Insurance

     12  

Section 2.14.

 

Purchase Price Allocation

     13  

Section 2.15.

 

Recordation of Memorandum and Release

     13  

ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER

     13  

Section 3.01.

 

Organization, Qualification and Authority

     13  

Section 3.02.

 

No Conflict

     14  

Section 3.03.

 

Consents and Approvals

     14  

Section 3.04.

 

Absence of Litigation

     14  

Section 3.05.

 

Compliance with Laws

     15  

Section 3.06.

 

Governmental Licenses and Permits

     15  

Section 3.07.

 

Title to Transferred Assets

     15  

Section 3.08.

 

Intellectual Property

     16  

Section 3.09.

 

Environmental Matters

     19  

Section 3.10.

 

Transferred Contracts

     19  

Section 3.11.

 

Employment and Employee Benefits Matters

     20  

Section 3.12.

 

Real Property

     21  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.13.

 

Taxes

     22  

Section 3.14.

 

Brokers

     23  

Section 3.15.

 

Solvency

     24  

Section 3.16.

 

Related Party Transactions

     24  

Section 3.17.

 

Certain Payments

     24  

Section 3.18.

 

Tangible Personal Property and Tools

     24  

Section 3.19.

 

Suppliers

     25  

Section 3.20.

 

No Other Representations or Warranties

     25  

ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF BUYER

     25  

Section 4.01.

 

Organization and Authority of Buyer

     25  

Section 4.02.

 

Qualification of Buyer

     26  

Section 4.03.

 

No Conflict

     26  

Section 4.04.

 

Consents and Approvals

     26  

Section 4.05.

 

Absence of Restraints; Compliance with Laws

     26  

Section 4.06.

 

Financial Ability

     27  

Section 4.07.

 

Brokers

     27  

Section 4.08.

 

Solvency

     27  

ARTICLE V      ADDITIONAL AGREEMENTS

     27  

Section 5.01.

 

Conduct of Business Prior to the Closing

     27  

Section 5.02.

 

Access

     30  

Section 5.03.

 

Records Preservation

     33  

Section 5.04.

 

Confidentiality

     33  

Section 5.05.

 

Regulatory and Other Authorizations; Consents

     34  

Section 5.06.

 

Third Party Consents

     36  

Section 5.07.

 

Notifications

     36  

ARTICLE VI      ADDITIONAL AGREEMENTS

     37  

Section 6.01.

 

Rights to Seller Marks

     37  

Section 6.02.

 

Further Assurances

     37  

Section 6.03.

 

Exclusivity

     38  

Section 6.04.

 

New York State Incentives

     38  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.05.

 

Settlement of Claims

     39  

Section 6.06.

 

Third-Party Intellectual Property and Technology

     40  

Section 6.07.

 

Total Loss Event

     40  

Section 6.08.

 

Environmental Matters

     41  

ARTICLE VII      EMPLOYEE MATTERS

     42  

Section 7.01.

 

Employees and Employee Benefits

     42  

ARTICLE VIII    TAX MATTERS

     43  

Section 8.01.

 

Allocation of Taxes

     43  

Section 8.02.

 

Transfer Taxes

     43  

Section 8.03.

 

Property Taxes

     44  

Section 8.04.

 

Tax Cooperation

     44  

Section 8.05.

 

Tax Clearance Certificates

     44  

Section 8.06.

 

Certain Other Tax Matters

     45  

ARTICLE IX      CONDITIONS TO CLOSING

     45  

Section 9.01.

 

Conditions to Each Party’s Obligation

     45  

Section 9.02.

 

Conditions to Obligations of Seller

     45  

Section 9.03.

 

Conditions to Obligations of Buyer

     46  

Section 9.04.

 

Frustration of Closing Conditions

     46  

ARTICLE X      TERMINATION, AMENDMENT AND WAIVER

     47  

Section 10.01.

 

Termination

     47  

Section 10.02.

 

Notice of Termination

     48  

Section 10.03.

 

Effect of Termination

     48  

Section 10.04.

 

Extension; Waiver

     48  

ARTICLE XI      INDEMNIFICATION

     49  

Section 11.01.

 

Survival

     49  

Section 11.02.

 

Indemnification by Seller

     49  

Section 11.03.

 

Indemnification by Buyer

     50  

Section 11.04.

 

Notification of Claims

     51  

Section 11.05.

 

Exclusive Remedies

     52  

Section 11.06.

 

Additional Indemnification Provisions

     53  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.07.

 

Mitigation

     54  

Section 11.08.

 

Third Party Remedies

     54  

Section 11.09.

 

Limitation on Liability

     55  

Section 11.10.

 

Tax Treatment of Payments

     55  

ARTICLE XII      GENERAL PROVISIONS

     55  

Section 12.01.

 

Expenses

     55  

Section 12.02.

 

Notices

     55  

Section 12.03.

 

Severability

     56  

Section 12.04.

 

Entire Agreement

     56  

Section 12.05.

 

Assignment

     56  

Section 12.06.

 

No Third Party Beneficiaries

     56  

Section 12.07.

 

Amendment

     57  

Section 12.08.

 

Seller Disclosure Letter

     57  

Section 12.09.

 

Governing Law; Dispute Resolution; Submission to Jurisdiction

     57  

Section 12.10.

 

Specific Performance

     59  

Section 12.11.

 

Rules of Construction

     59  

Section 12.12.

 

Counterparts

     60  

Section 12.13.

 

Waiver of Jury Trial

     60  

Section 12.14.

 

Non-Recourse

     60  

Section 12.15.

 

No Partnership

     61  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Definitions

Exhibit B – Accounts

Exhibit C – Form of Memorandum

Exhibit D – Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit E – Seller Marks

Exhibit F – NYS Incentives

Exhibit G – Permitted Exceptions

 

-v-



--------------------------------------------------------------------------------

This ASSET PURCHASE AGREEMENT, dated as of April 22, 2019 (this “Agreement”), is
made by and among GLOBALFOUNDRIES U.S. Inc., a Delaware corporation (“Seller”),
Semiconductor Components Industries, LLC, a Delaware limited liability company
(“Buyer”) and, solely for the purposes of Section 6.07 and Article XII of this
Agreement, GLOBALFOUNDRIES Inc., an exempted company incorporated under the laws
of the Cayman Islands (“Seller Insurance Affiliate”).

RECITALS

WHEREAS, Seller and certain of its Subsidiaries (collectively, the “Seller
Parties”) own the Transferred Assets (as defined herein) and are subject to the
Assumed Liabilities (as defined herein);

WHEREAS, Seller wishes to sell, transfer and assign (or cause each of the other
applicable Seller Parties to sell, transfer and assign) to Buyer, and Buyer
wishes to purchase, acquire and assume, the Transferred Assets and the Assumed
Liabilities, at the Closing (as defined herein), upon the terms and subject to
the conditions set forth in this Agreement;

WHEREAS, from the date hereof until the Closing Date, Seller will operate the
EFK Facility and the other Transferred Assets in a manner consistent with
performance of Seller’s or its Affiliates’ obligations pursuant to this
Agreement, the Foundry Transition Services Agreement and the Technology Transfer
and Development Agreement, in the case of the Foundry Transition Services
Agreement and the Technology Transfer and Development Agreement, by and between
GLOBALFOUNDRIES U.S. 2 LLC and Buyer, dated as of the date hereof; and

WHEREAS, Seller will provide to Buyer licenses to certain Intellectual Property
and Technology, all in accordance with and upon the terms and subject to the
conditions set forth in that certain Technology License Agreement by and between
Seller and Buyer, dated as of the date hereof.

NOW, THEREFORE, in consideration of the foregoing and the premises and mutual
covenants, representations, warranties and agreements hereinafter set forth and
intending to be legally bound, the parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Certain Defined Terms. Capitalized terms used in this Agreement
shall have the meanings specified in Exhibit A to, or elsewhere in, this
Agreement.

ARTICLE II

PURCHASE AND SALE

Section 2.01.    Transferred Assets. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Seller shall (or shall cause each
of the other applicable Seller



--------------------------------------------------------------------------------

Parties to) sell, convey, assign, transfer and deliver, as legal and beneficial
owner, to Buyer (or any Affiliate(s) of Buyer to be designated by Buyer in
writing to Seller no later than ten (10) Business Days prior to the Closing
Date), and Buyer (or such Affiliate(s)) shall purchase, acquire and accept from
each such Seller Party, free and clear of all Liens (other than any Permitted
Exceptions), all of the Seller Parties’ right, title and interest in and to
those assets described in the following clauses (a) through (k) (collectively,
the “Transferred Assets”):

(a)    the facility complex located at the Owned Property (the “EFK Facility”);

(b)    (i) all Tools and (ii) any related spare parts, consumables and raw
materials (including substrates, gases and chemicals) that are used or held for
use or employed for use with such Tools (the “Related Materials”), in each case,
other than the tools listed on Section 2.01(b)(ii) of the Seller Disclosure
Letter (the “Excluded Tools”);

(c)    all Inventory (other than Excluded WIP);

(d)    the Transferred Contracts (but excluding the Designated Agreement,
subject to Section 2.03(f));

(e)    all Furniture and Equipment;

(f)    all (i) Documents (A) exclusively relating to the EFK Facility,
Transferred IT Systems and Transferred Contracts and (B) primarily relating to
the Owned Properties, Well Fields Properties, and Tool Data, and (ii) other
files, books of account, general, financial and tax records (including
non-income Tax Returns exclusively related to the Transferred Assets, but
excluding income Tax Returns of Seller or any of its Affiliates), supplier
lists, records, literature and correspondence that are (A) exclusively related
to the operation and ownership of the Transferred Assets, whether or not
physically located on the EFK Facility and (B) to the extent not otherwise
covered by clause (ii)(A), primarily related to the Owned Properties, Well
Fields Properties and Tool Data, but in any case of clauses (i) and (ii) hereof,
not including any Documents exclusively related to any of the Seller Parties’
commercial business dealings conducted from the EFK Facility; provided that,
except as set forth in the Employee Matters Agreement, such Documents shall not
include any personnel files or employment records;

(g)    all Seller Permits, including all Environmental Permits which are
required for or utilized in connection with the ownership and operation of the
Transferred Assets, to the extent transferable, other than those listed on
Section 2.01(g) of the Seller Disclosure Letter, and all rights and incidents of
interest therein;

(h)    except for any proceeds or rights that are the subject matter of
Section 6.07, all third party property and casualty insurance proceeds and all
rights to third party property and casualty insurance proceeds, in each case to
the extent received by any of the Seller Parties after the date hereof, whether
received before, on or after the Closing Date, in respect of any of the
Transferred Assets but only to the extent such proceeds were not utilized to
repair and restore the Transferred Asset(s) with respect to which such insurance
proceeds were received;

(i)    the hardware for computer systems, servers, network equipment and other
computer hardware located or used at the Owned Properties or the Well Fields
Properties,

 

2



--------------------------------------------------------------------------------

including those listed on Section 2.01(i) of the Seller Disclosure Letter, and
the laptops, engineering workstations and tool controller laptops exclusively
used or held for use by the Transferred Employees in connection with the
Transferred Assets (collectively, the “Transferred IT Systems”);

(j)    the Owned Properties; and

(k)    the Well Fields Properties.

It is acknowledged by Buyer that, subject to Section 2.03(d), the assets
constituting the Transferred Assets under clauses (c), (d), (e), (f), (g) and
(i) of this Section 2.01 as of the Closing Date may be different (including in
quantities) from the assets that would constitute the Transferred Assets under
such clauses as of the date of this Agreement; provided that such difference is
solely attributed to Seller managing such assets in the ordinary course of
business in accordance with this Agreement (including in compliance with
Section 5.01) and the Ancillary Agreements.

Section 2.02.    Excluded Assets. Subject to Section 2.03 and except as provided
in the Ancillary Agreements, nothing herein shall be deemed to sell, transfer,
assign, convey and deliver the Excluded Assets to Buyer, and each Seller Party
shall retain all of such Seller Party’s right, title and interest in, to and
under the Excluded Assets. “Excluded Assets” means all assets, properties,
interests and rights of the Seller Parties other than the Transferred Assets,
including each of the following assets:

(a)    all Excluded Tools and associated spare parts and consumables;

(b)    all raw materials (such as raw Wafers), including substrates, gases and
chemicals, in each case not related to the Transferred Assets;

(c)    all Excluded WIP;

(d)    all finished goods inventory;

(e)    all customer Contracts;

(f)    all semiconductor product masks (other than any semiconductor masks
included in Inventory);

(g)    all Intellectual Property and Technology (subject to the rights and
obligations of the Seller Parties pursuant to the applicable Ancillary
Agreements);

(h)    all files (including income Tax Returns of Seller or any of its
Affiliates), documents, papers, books, reports, records, tapes, microfilms,
photographs, letters, budgets, forecasts, ledgers, journals, lists of past or
present customers, supplier lists, regulatory filings, operating data and plans,
technical documentation (including design specifications, functional
requirements, operating instructions, logic manuals and flow charts), user
documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers,
pamphlets, web pages, etc.), and other similar materials as are in the
possession of the Seller Parties, other than the Documents;

 

3



--------------------------------------------------------------------------------

(i)    all legal memoranda, work papers and other written materials, in each
case prepared in connection with the preparation or negotiation of this
Agreement and the Ancillary Agreements, to the extent summarizing or disclosing
Seller’s positions or strategy with respect to such negotiations, except as
otherwise provided in this Agreement;

(j)    any equity interest in any Person;

(k)    except as otherwise specifically provided in the Employee Matters
Agreement or Section 2.01, all of the assets of the Seller Plans;

(l)    except as otherwise specifically provided in the Employee Matters
Agreement, all rights of any of the Seller Parties under non-compete,
non-disclosure or confidentiality or non-solicitation agreements with Business
Employees who become employees of Buyer (or an Affiliate of Buyer);

(m)    all refunds, claims for refunds or rights to receive refunds of or
credits for any Taxes that relate to any of the Transferred Assets for taxable
periods (or portions thereof) ending on or before the Closing Date, in each case
whether or not due and payable on or before the Closing Date and whether or not
any refund claims have been filed on or prior to the Closing Date; and

(n)    all rights of any Seller Party under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
to the extent relating to products sold to or services provided to a Seller
Party in connection with the operations of the EFK Facility prior to the
Closing.

Section 2.03.    Additional Assets; Modifications to Transferred Assets. The
parties hereto agree as follows:

(a)    If Buyer determines, prior to the Closing, that it desires to acquire
certain Excluded Tools, Buyer shall provide written notice to Seller at least
six (6) months prior to the Closing setting forth an itemized list of each
Excluded Tool that Buyer wishes to purchase at the Closing and Buyer’s
determination of fair market value for each such Tool (such notice, the
“Additional Asset Notice”).

(b)    Prior to the Closing, Seller shall, in its sole discretion, determine the
Excluded Tools set forth on the Additional Asset Notice that may be acquired by
Buyer at the Closing and the parties will negotiate in good faith the fair
market value for each such Excluded Tool; provided that Seller shall have no
obligation to sell, and Buyer shall have no obligation to acquire, any such
Excluded Tool until such time as the fair market value is mutually agreed, and
any such Excluded Tools for which the parties reach agreement as to fair market
value prior to the Closing (the “Additional Assets”) shall irrevocably become
Transferred Assets, and the Purchase Price shall be increased by the fair market
value of the Additional Assets (the aggregate amount of such fair market value,
the “Additional Amount”).

 

4



--------------------------------------------------------------------------------

(c)    In addition, Seller may, in its sole discretion, determine any Excluded
Tools that Buyer may elect to acquire prior to Closing to be designated as
Consigned Tools (as such term is defined in the FTSA Attachment No. 1), and the
parties will negotiate in good faith the fair market value for each such Tool;
provided that Seller shall have no obligation to sell, and Buyer shall have no
obligation to acquire, any such Excluded Tool until such time as the fair market
value is mutually agreed, and any such Excluded Tool for which the parties reach
agreement as to fair market value and is acquired by Buyer prior to the Closing
will be designated as Consigned Tools in accordance with the FTSA Attachment
No. 1.

(d)    In addition to the foregoing, (i) from time to time upon a written
request from Buyer (but in no event more often than once every fiscal year) and
(ii) in addition, upon a written request from Buyer delivered no earlier than
six (6) months prior to the then-anticipated Closing Date, Seller shall provide
to Buyer (A) a schedule setting forth in reasonable detail (1) the Transferred
Assets described in clauses (b), (d), (e), (g) and (i) of Section 2.01 and
(2) any changes thereto from the date hereof, and the Steering Committee shall
discuss and determine in good faith any appropriate modifications to
Section 2.01 (including to any Sections of the Seller Disclosure Letter
referenced therein or in the associated definitions in Exhibit A to this
Agreement), at no further consideration, consistent with the understanding of
the parties on the date of this Agreement, and (B) an updated Seller Disclosure
Letter reflecting the modifications agreed to by the Steering Committee pursuant
to clause (A) hereof, for informational purposes only (it being acknowledged and
agreed that any updates to the Seller Disclosure Letter made following the date
hereof shall be disregarded for all purposes of this Agreement other than to
modify the definition of Transferred Assets in accordance with this
Section 2.03(d)).

(e)    Upon a written request from Buyer to Seller prior to the Closing, Seller
agrees to provide to Buyer transition services on customary terms, for a period
not to exceed twelve (12) months following the Closing, as may be reasonably
necessary for Buyer’s ownership and operation of the Transferred Assets
(including in connection with any of the Seller Parties’ rights in, to or under
Closing Third Party IP and Technology that cannot be transferred to Buyer on or
prior to the Closing), with the appropriate scope of such transition services to
be discussed and determined in good faith by the Steering Committee. Upon a
written request from Seller to Buyer prior to the Closing, Buyer agrees to
provide to Seller transition services on customary terms, for a period not to
exceed twelve (12) months following the Closing, as may be reasonably necessary
for Seller’s transfer of ownership and operation of the Transferred Assets, with
the appropriate scope of such transition services to be discussed and determined
in good faith by the Steering Committee; provided, that this Section 2.03(e)
shall be in addition to any services provided under the Foundry Transition
Services Agreement and nothing in this sentence shall alter the terms therein.

(f)    Any amendment to or renewal of, or entry into a replacement Contract for,
the Designated Agreement shall be discussed and determined in good faith by the
Steering Committee, and none of the Seller Parties shall agree to any such
amendment, renewal or entry without the approval of the Steering Committee. The
Steering Committee may determine that the Designated Agreement as amended or
renewed, or a replacement Contract entered into, pursuant to the foregoing
sentence shall be a Transferred Contract.

 

5



--------------------------------------------------------------------------------

Section 2.04.    Assumption of Liabilities. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall assume,
effective as of the Closing, only the following liabilities of the Seller
Parties, whether accrued or unaccrued, fixed, known or unknown, absolute or
contingent, matured or unmatured or determined or determinable as of the Closing
Date (collectively, the “Assumed Liabilities”):

(a)    all Liabilities of the Seller Parties under Transferred Contracts from
and after the Closing (or, if later, the date on which such applicable
Transferred Contracts are transferred to Buyer under this Agreement), to the
extent such Liabilities do not arise from or relate to any breach or default by
any Seller Party or any of its Affiliates of or under such Transferred Contracts
(or any event, circumstance or condition occurring or existing prior to such
date that, with notice or lapse of time, would constitute or result in a breach
or default of or under such Transferred Contracts);

(b)    all Liabilities for Taxes relating to the Transferred Assets for all
taxable periods (or portions thereof) beginning after the Closing Date, for the
avoidance of doubt, including Buyer’s portion of Transfer Taxes as described in
Section 8.02, and excluding any Excluded Liabilities described in Section 2.05;

(c)    all Liabilities expressly assumed by Buyer pursuant to the Employee
Matters Agreement;

(d)    all Liabilities related to or arising from Buyer Decommissioning and Wind
Down Activities or Tool Decommissioning (other than with respect to Excluded
Tools that are not Consigned Tools or Additional Assets);

(e)    all Liabilities related to the retention payments due to any Transferred
Employee under the “Project Pinehurst Retention & Transition Incentive Program”
with respect to employment following the Closing Date in an aggregate amount not
to exceed $2,900,000; and

(f)    all Liabilities arising from the ownership and operation of the
Transferred Assets and Consigned Tools after the Closing (or, if later, the date
on which the applicable Transferred Assets are transferred to Buyer under this
Agreement).

Section 2.05.    Excluded Liabilities. Buyer will not assume or be liable for
any Excluded Liabilities. “Excluded Liabilities” shall mean all Liabilities of
any of the Seller Parties of any nature whatsoever other than the Assumed
Liabilities, including the following Liabilities:

(a)    all Liabilities relating to or arising under any Excluded Asset (other
than Excluded Assets that have become Transferred Assets in accordance with
Section 2.03 and other than as otherwise provided in any Transaction Agreement);

(b)    all Liabilities relating to the ownership or operation of the Transferred
Assets before the Closing (or, if later, the date on which the applicable
Transferred Assets are transferred to Buyer under this Agreement), including all
Liabilities arising out of (i) goods sold or services rendered by or to the
Seller Parties prior to the Closing (including goods sold or services rendered
to Buyer or its Affiliates); (ii) any repair or other costs that are the basis
for clause (b) of the definition of “Permitted Exceptions”; or (iii) any breach
or default by any of the Seller Parties of or under any Transferred Contract
prior to the date on which such Transferred Contract is transferred to Buyer
under this Agreement;

 

6



--------------------------------------------------------------------------------

(c)    all Environmental Liabilities to the extent arising out of, attributable
to or otherwise related to (i) the Release of Hazardous Materials at, on, under
or from any Owned Properties or Well Fields Properties (including the continued
migration thereof) or in connection with the ownership or operation of the
Transferred Assets or the Owned Properties or Well Fields Properties prior to
the Closing, which includes Releases that are the subject of Remedial Action,
(ii) any noncompliance with Environmental Law by any Seller Party or Blue in
connection with the ownership or operation of the Transferred Assets or the
Owned Properties or Well Fields Properties prior to the Closing, or (iii) the
offsite transportation storage, disposal, treatment or recycling of Hazardous
Material generated by any Seller Party and taken offsite in connection with the
ownership or operation of the Transferred Assets or the Owned Properties or Well
Fields Properties on or prior to the Closing; provided, however, that in no case
shall any such Environmental Liabilities include any Liabilities arising out of
or attributable to Buyer Decommissioning and Wind Down Activities or Tool
Decommissioning.

(d)    any Liabilities arising out of any legal proceedings alleging personal
injury due to exposure to any Release of Hazardous Materials by any Seller Party
or Blue at, under or from any Owned Property or Well Fields Property (or at
other real property that, as of the Closing, is or was formerly owned, operated
leased or otherwise used by any Seller Party or Blue);

(e)    all Liabilities expressly retained by the Seller Parties pursuant to the
Employee Matters Agreement;

(f)    any Liability for (i) any Taxes of the Seller Parties relating to the
Transferred Assets for any Pre-Closing Tax Period, (ii) Taxes allocable to
Seller pursuant to Article VIII or (iii) Taxes relating to the Excluded Assets
for any Tax period (other than Excluded Assets that have become Transferred
Assets in accordance with Section 2.03), for the avoidance of doubt, including
Seller’s portion of Transfer Taxes as described in Section 8.02, and excluding
any Assumed Liabilities described in Section 2.04; and

(g)    (i) all Liabilities of the Seller Parties under Transferred Contracts
(including any leases for personal or real property) due to be paid or performed
prior to the Closing (or, if later, the date on which such applicable
Transferred Contracts are transferred to Buyer under this Agreement) and
(ii) all Liabilities of the Seller Parties or Buyer under Transferred Contracts
(including any leases for personal or real property) from and after the Closing
(or, if later, the date on which such applicable Transferred Contracts are
transferred to Buyer under this Agreement), in the case of clause (ii), solely
to the extent such Liabilities arise from or relate to any breach or default by
any Seller Party or any of its Affiliates of or under such Transferred Contracts
(or any event, circumstance or condition occurring or existing prior to such
date that, with notice or lapse of time, would constitute or result in a breach
or default of or under such Transferred Contracts).

 

7



--------------------------------------------------------------------------------

Section 2.06.    Assignment of Certain Assets.

(a)    Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall not constitute an agreement to sell, convey, assign,
transfer or deliver to Buyer any Transferred Asset or any claim or right or any
benefit arising thereunder or resulting therefrom if an attempted sale,
conveyance, assignment, transfer or delivery thereof, or an agreement to do any
of the foregoing, without the consent, authorization or approval of a third
party (including any Governmental Authority), would constitute a breach or other
contravention thereof or a violation of Law. Seller shall use its commercially
reasonable efforts to obtain any such consent, authorization or approval as
promptly as practicable after the date hereof, and Seller shall, and shall cause
each of its applicable Affiliates to, use its commercially reasonable efforts to
obtain any such consent, authorization or approval necessary for the sale,
conveyance, assignment, transfer or delivery of any such Transferred Asset,
claim, right or benefit to Buyer. Buyer shall use its commercially reasonable
efforts to obtain any such consent, authorization or approval as promptly as
practicable after the date hereof and Buyer shall, and shall cause each of its
applicable Affiliates to, use its commercially reasonable efforts to cooperate
with Seller and its Affiliates to obtain any such consent, authorization or
approval necessary for the sale, conveyance, assignment, transfer or delivery of
any such Transferred Asset, claim, right or benefit to Buyer. If, on the Closing
Date, any such consent, authorization or approval is not obtained, or if an
attempted sale, conveyance, assignment, transfer or delivery thereof would
constitute a breach or other contravention or a violation of Law, Seller will
(and will cause the other applicable Seller Parties to): (i) continue to
cooperate with Buyer and use commercially reasonable efforts to obtain such
consent, authorization or approval; and (ii) implement a mutually acceptable
arrangement under which Buyer would, in compliance with Law, obtain the benefits
of, and assume the obligations and bear the economic burdens (which, for the
avoidance of doubt, will be in addition to the Assumed Liabilities) associated
with, such Transferred Asset, claim, right or benefit in accordance with this
Agreement, including subcontracting, sublicensing or subleasing to Buyer, or
under which Seller would (or would cause the other applicable Selling Parties
to) (A) enforce for the benefit (and at the expense) of Buyer any and all of its
or their rights against a third party associated with such Transferred Asset,
claim, right or benefit, and (B) promptly pay to Buyer, when received, all
monies received by it or them under any such Transferred Asset, claim, right or
benefit (net of any expenses incurred by it or them in connection with any
arrangement contemplated by this Section 2.06(a)), and Buyer would assume the
obligations and bear the economic burdens associated therewith (which, for the
avoidance of doubt, will be in addition to the Assumed Liabilities). Buyer shall
promptly provide to any of the applicable Selling Parties whatever is required
for such Selling Parties to meet their respective obligations on a timely basis
in relation to any such Transferred Asset, claim, right or benefit.

(b)    Buyer agrees and acknowledges that the Contracts that are not exclusively
related to the ownership or operation of the Transferred Assets (the “Shared
Contracts”) shall not constitute Transferred Contracts and shall not be
transferred by the applicable Seller Parties to Buyer. Seller shall, and shall
cause the Seller Parties to, use their respective commercially reasonable
efforts to (i) transfer to Buyer any transferable interest in such Shared
Contract to the extent related to the ownership and operation of the Transferred
Assets (a “Transferred Contract Interest”) or (ii) obtain the agreement of the
other party or parties to any such Shared Contract to enter into a separate
agreement with Buyer with respect to such Transferred Contract Interest on

 

8



--------------------------------------------------------------------------------

substantially the same terms and conditions as contained in the Shared Contract,
and Buyer shall use its commercially reasonable efforts to cooperate with Seller
in obtaining such transfer or such agreement of such other party or parties. If,
on the Closing Date, such transfer of such Transferred Contract Interest or such
separate agreement between Buyer and the other party or parties to such Shared
Contract is not obtained, Seller will (and will cause the other applicable
Seller Parties to) (A) continue cooperate with Buyer and use commercially
reasonable efforts to obtain such transfer or separate agreement and
(B) implement a mutually acceptable arrangement under which Buyer would, in
compliance with Law, obtain the benefits of, and assume the obligations and bear
the economic burdens (which, for the avoidance of doubt, will be in addition to
the Assumed Liabilities) associated with, such Transferred Contract Interest and
any claim or right or any benefit arising thereunder or resulting therefrom in
accordance with this Agreement, including subcontracting, sublicensing or
subleasing to Buyer, or under which Seller would (or would cause the other
applicable Selling Parties to) (1) enforce for the benefit (and at the expense)
of Buyer any and all of its or their rights against a third party associated
with such Transferred Contract Interest, claim, right or benefit, and
(2) promptly pay to Buyer, when received, all monies received by it or them
under any such Transferred Contract Interest, claim, right or benefit (net of
any expenses incurred by it or them in connection with any arrangement
contemplated by this Section 2.06), and Buyer would assume the obligations and
bear the economic burdens associated therewith (which, for the avoidance of
doubt, will be in addition to the Assumed Liabilities). Buyer shall promptly
provide to any of the applicable Selling Parties whatever is required for such
Selling Parties to meet their respective obligations on a timely basis in
relation to any such Transferred Contract Interest, claim, right or benefit.

(c)    The obligations of Seller under this Section 2.06 shall terminate upon
the earlier of (i) (A) in the case of Section 2.06(a), the receipt of the
requisite consent, authorization or approval (in which event the applicable
Transferred Asset shall be sold, conveyed, assigned, transferred or delivered to
Buyer) or (B) in the case of Section 2.06(b), the transfer of the applicable
Transferred Contract Interest or entry into a separate agreement with respect to
such Transferred Contract Interest, as the case may be, and (ii) one hundred and
eighty (180) days after the Closing Date.

Section 2.07.    Closing. The closing of the Transactions (the “Closing”) shall
take place at 10:00 a.m. New York City time at the offices of Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York, New York 10153, or such other place as
Seller and Buyer may agree in writing, on (a) the earlier of (i) December 31,
2022, if (A) by no later than October 1, 2022, any “Big 4” accounting firm
mutually agreed between Buyer and Seller has submitted to Buyer a signed and
completed valuation report, consistent with US GAAP and valuation principles in
effect at that time and inclusive of the agreed Transferred Assets at such time
(the “October 1, 2022 Valuation Report”) and (B) the conditions set forth in
Section 9.01, Section 9.02, and Section 9.03 have been satisfied or waived
(other than those conditions that by their terms are to be satisfied at the
Closing but subject to the satisfaction or waiver of those conditions at such
time) on or prior to December 31, 2022, and (ii) January 2, 2023, if the
conditions set forth in Section 9.01, Section 9.02, and Section 9.03 have been
satisfied or waived (other than those conditions that by their terms are to be
satisfied at the Closing but subject to the satisfaction or waiver of those
conditions at such time) on or prior to such date, or (b) such later date that
is two (2) Business Days after the conditions set forth in Section 9.01,
Section 9.02, and Section 9.03 have been satisfied or waived (other than those
conditions that by their terms are to be satisfied at the Closing but subject to
the satisfaction or waiver of those conditions at such time) (the date on which
the Closing takes place being the “Closing Date”).

 

9



--------------------------------------------------------------------------------

Section 2.08.    Purchase Price. The aggregate cash purchase price (the
“Purchase Price”) payable by Buyer for the Transferred Assets shall be an amount
in cash equal to $400,000,000, plus (a) the Additional Amount, if any, and minus
(b) the License Fee Supplement (as defined in the Technology License Agreement),
if any, determined in accordance with Section 5.1(b) of the Technology License
Agreement, payable by Buyer to Seller as follows:

(a)    on the date hereof, as a deposit on the Purchase Price, $70,000,000 (the
“Deposit Amount”) by wire transfer of immediately available funds to the account
set forth on Exhibit B hereto (provided that, if a License Fee Supplement is
determined in accordance with Section 5.1(b) of the Technology License
Agreement, then the Deposit Amount shall be deemed reduced by the amount of such
License Fee Supplement and such reduction in the Deposit Amount shall be applied
to such License Fee Supplement); and

(b)    (i) if the Closing Date is on or before January 2, 2023, on January 2,
2023 (or such other date as agreed between the parties), and (ii) otherwise, on
the Closing Date, $330,000,000 plus the Additional Amount, if any, by wire
transfer of immediately available funds to the account set forth on Exhibit B
hereto, or to such other account Seller has designated in writing to Buyer at
least three (3) Business Days prior to the Closing.

Section 2.09.    Closing Deliveries by Seller. At the Closing, Seller shall
deliver or cause to be delivered to Buyer:

(a)    a duly executed counterpart to each of the Employee Matters Agreement,
the Seller Lease and the Bill of Sale and Assignment and Assumption Agreement;

(b)    tax documentation for real estate transfer taxes as applicable within the
jurisdictions in which the Owned Properties and Well Fields Properties are
located;

(c)    a certificate, dated as of the Closing Date, that satisfies the
requirements set forth in Treasury Regulations Section 1.1445-2, attesting that
Seller is not a “foreign person” for U.S. federal income tax purposes;

(d)    a valid IRS Form W-9 completed by Seller;

(e)    all instruments and documents necessary or as may be reasonably requested
by Buyer to (i) to evidence the payoff of any indebtedness necessary to permit
the sale, conveyance, assignment, transfer and delivery of the Transferred
Assets to Buyer free and clear of all Liens (other than Permitted Exceptions) or
(ii) release any and all Liens on the Transferred Assets, other than Permitted
Exceptions, including any appropriate UCC financing statement amendments and/or
terminations, in each case in form and substance reasonably satisfactory to
Buyer;

(f)    special warranty deeds (or equivalent) in customary form for each of the
Owned Properties and Well Fields Properties and, prior to the Closing at such
time as required by the Title Company, the documents required to be provided by
the Seller Parties pursuant to Section 2.13(b);

 

10



--------------------------------------------------------------------------------

(g)    a true and complete list and copies of all of the Transferred Contracts
in effect as of the Closing Date;

(h)    a certificate of a duly authorized officer of Seller certifying as to the
matters set forth in Section 9.03(a);

(i)    (i) a true and complete list of all Intellectual Property and Technology,
in each case other than Patents, (A) that is owned by a Person (other than any
of the Seller Parties or Buyer Parties) under or with respect to which any
Seller Party has been granted a license under any Contract that is not included
in the Transferred Assets, (B) that is used by any of the Seller Parties in the
operation of the EFK Facility as of the Closing Date, and (C) for which any of
the Seller Parties is required to or obligated to make payments by way of
royalties, fees or otherwise in excess of an aggregate amount of $100,000 on an
annual basis to any such Person or any other Person solely with respect to such
Intellectual Property and Technology as of the date immediately prior to the
Closing Date and (ii) copies of such Contracts described in the foregoing clause
(A) that the Seller Parties are not restricted from providing; and

(j)    a true and complete list of all Transferred Contracts pursuant to which
any of the Seller Parties is required to or obligated to make payments by way of
royalties, fees or otherwise in excess of an aggregate amount of $100,000 on an
annual basis to any owner or licensor of, or any other Person solely with
respect to, any Transferred Third Party Licensed IP and Technology as of the
date immediately prior to the Closing Date.

Section 2.10.    Closing Deliveries by Buyer. At the Closing, Buyer shall
deliver or cause to be delivered to Seller:

(a)    the Purchase Price;

(b)    a duly executed counterpart of each of the Employee Matters Agreement,
the Seller Lease and the Bill of Sale and Assignment and Assumption Agreement;
and

(c)    a certificate of a duly authorized officer of Buyer certifying as to the
matters set forth in Section 9.02(a).

Section 2.11.    Payments and Computations. All payments (including the Purchase
Price) shall be paid by wire transfer in immediately available funds to the
account or accounts designated in advance by the party receiving such payment.
Whenever any payment under this Agreement shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of, and payment
of, interest. Except as expressly provided to the contrary in this Agreement,
any amount not paid when due pursuant to this Agreement (and any amounts billed
or otherwise invoiced or demanded and properly payable that are not paid within
thirty (30) days of such bill, invoice or other demand) shall bear interest
calculated based on the prime lending rate reported by the Wall Street Journal
as of the date such payment was due plus one and one-half percent (1.5%) per
month (or, if lower, the maximum interest rate allowed by law), compounded
monthly, until the date such payment is made.

 

11



--------------------------------------------------------------------------------

Section 2.12.    Withholding. All payments under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by Law. If
any Law requires the deduction or withholding of any Tax from any such payment,
then any party responsible for such deduction or withholding shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Tax Authority in accordance with Law;
provided that, in the event Buyer determines such withholding is required, Buyer
shall promptly notify Seller of such determination no less than ten (10) days
prior to the Closing Date, and shall reasonably cooperate with Seller to claim
any benefits or reduce and/or eliminate any such withholding Taxes. To the
extent that amounts are so withheld and remitted to the appropriate Tax
Authority, such amounts shall be treated for all purposes of this Agreement as
having been paid to the party otherwise entitled to receive such payment
pursuant to this Agreement.

Section 2.13.    Title Insurance.

(a)    Buyer shall promptly order and obtain Title Commitments and Surveys of
the Owned Properties and Well Fields Properties at Buyer’s expense, and provide
copies thereof to Seller on receipt. Buyer may purchase Title Policies at
Buyer’s election on the Owned Properties and Well Fields Properties at Buyer’s
election, insuring record title to the same, subject to Permitted Exceptions. If
the Title Commitments or Surveys (or any updates thereto obtained by Buyer prior
to the Closing) reveal any state of facts, encumbrances or exceptions that
(i) indicate that a Seller Party is not the owner in fee simple of any Owned
Property or any Well Fields Property, subject to Permitted Exceptions, or
(ii) Buyer believes do not constitute Permitted Exceptions, Buyer shall notify
Seller in writing (each, a “Title Notice”) of any such state of facts,
encumbrances or exceptions with an explanation of the basis for such objection
(the “Title Objections”) within ten (10) Business Days following Buyer’s receipt
of the Surveys and the Title Commitments (or such update thereto). Within ten
(10) Business Days after Seller receives a Title Notice with respect to Title
Objections, Seller will notify Buyer whether or not Seller will cure such Title
Objections (Seller’s failure to notify Buyer of Seller’s decision shall be
deemed an election by Seller not to cure such Title Objections). For the
avoidance of doubt, a failure by Seller to cure or respond to Title Objections
under this Section 2.13 shall not be deemed to be a breach by Seller under this
Agreement, except that Seller’s failure to cure any Title Objection which is
determined by the Steering Committee to be valid and which arises from any state
of facts, encumbrances or exceptions created or caused by any Seller Party shall
be a breach by Seller under this Agreement.

(b)    The Seller Parties shall cooperate with Buyer and the Title Company in
the obtaining of such Title Policies as of the Closing, including by delivering
customary seller’s affidavits for the benefit of the Title Company, in form
acceptable to the Title Company to be sufficient to remove standard printed
exceptions on Schedule B-1 for taxes in prior tax years, tenants other than
pursuant to the real property Leases disclosed on Section 3.12(c) of the Seller
Disclosure Letter that are extant as of Closing, and mechanic’s liens that are
not Assumed Liabilities at Closing.

 

12



--------------------------------------------------------------------------------

Section 2.14.    Purchase Price Allocation. Within ninety (90) days after the
Closing, Buyer shall deliver to Seller an allocation of the consideration for
the Transferred Assets under Section 2.08 (as adjusted pursuant to the
adjustments contemplated under this Agreement and taking into account solely
those Liabilities which are treated as liabilities for U.S. federal income Tax
purposes) among the Transferred Assets as of the Closing Date in accordance with
applicable Tax Law, including, as applicable, Section 1060 of the Code, and the
Treasury Regulations promulgated thereunder (the “Allocation”). Following
receipt of its copy of the Allocation, Seller shall have a period of thirty
(30) days to provide Buyer with a statement of any disputed items with respect
to such allocation and the parties will negotiate in good faith to resolve such
dispute. Should Buyer and Seller fail to reach an agreement within thirty
(30) days after Seller notifies Buyer of such dispute, Buyer and Seller shall
bring all disputes relating to the preparation of such allocation to any “Big 4”
accounting firm (excluding, for the avoidance of doubt, the “Big 4” accounting
firm serving as Buyer’s independent audit firm at the time such notice is
provided) (the “Allocation Accounting Firm”) for resolution, whose decisions
shall be final and binding on the parties and whose expenses shall be paid
equally by Buyer on one hand and Seller on the other. The Allocation Accounting
Firm shall make its determination in accordance with the requirements of this
Section 2.14. Seller and Buyer shall file all U.S. federal income Tax Returns
(including Form 8594) consistently with the Allocation and shall not take any
position for U.S. federal income Tax purposes that is inconsistent therewith,
unless required by a final determination under Section 1313(a) of the Code
resulting from an Action initiated by a Governmental Authority.

Section 2.15.    Recordation of Memorandum and Release. On the date hereof, the
Seller Parties shall execute and acknowledge and deliver to Buyer a memorandum
of this Agreement substantially in the form of Exhibit C-1 attached hereto,
which memorandum may be recorded by Buyer against each Owned Property and each
Well Fields Property. In the event this Agreement is terminated, Buyer shall
promptly execute and acknowledge and deliver to Seller a release of the
memorandum substantially in the form of Exhibit C-2 attached hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that, except as set forth in the
Seller Disclosure Letter:

Section 3.01.    Organization, Qualification and Authority. Seller is a
corporation or other organization incorporated or organized, validly existing
and, to the extent legally applicable, in good standing under the Laws of its
jurisdiction of incorporation or organization, and has all necessary power to
enter into, consummate the transactions contemplated by, and carry out its
obligations under, the Transaction Agreements to which it is a party. Each of
the Seller Parties, solely with respect to the Transferred Assets, has the
requisite power and authority to operate its business as now conducted and is
qualified as a foreign organization to do business, and, to the extent legally
applicable, is in good standing, in each jurisdiction where the character of its
owned, operated or leased properties or the nature of its activities makes such
qualification necessary, except for jurisdictions where the failure to be so
qualified or in good standing would not have a Material Adverse Effect. The
execution and delivery by the Seller Parties of the

 

13



--------------------------------------------------------------------------------

Transaction Agreements to which they are parties and the consummation by the
Seller Parties of the transactions contemplated by, and the performance by the
Seller Parties of their obligations under, any such Transaction Agreements have
been (or, in the case of a Seller Party other than Seller, will be prior to the
Closing) duly authorized by all requisite action on the part of such Seller
Parties. This Agreement has been duly executed and delivered by Seller, and upon
execution and delivery thereof, the other Transaction Agreements will have been
duly executed and delivered by the Seller Party that is party thereto, as
applicable, and (assuming due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and upon execution and
delivery thereof by the Seller Party that is party thereto, as applicable, the
other Transaction Agreements will constitute, legal, valid and binding
obligations of the Seller Parties party thereto, enforceable against such Seller
Parties party thereto, as applicable, in accordance with their respective terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 3.02.    No Conflict. Provided that all consents, approvals,
authorizations and other actions described in Section 3.03 have been obtained or
taken, the execution, delivery and performance by the Seller Parties of the
Transaction Agreements to which they are parties and the consummation by the
Seller Parties of the transactions contemplated by the Transaction Agreements to
which they are parties do not and will not (a) violate or conflict with the
certificate or articles of incorporation or organization, bylaws or similar
organizational documents of any of the Seller Parties, (b) conflict with or
violate any Law or Governmental Order applicable to the Seller Parties in any
material respect or (c) result in any material breach of, or constitute a
default (or event which, with the giving of notice or lapse of time, or both,
would become a default) under, or give to any Person any rights of termination,
amendment, acceleration, first offer, first refusal or cancellation of, or
result in the creation of any Lien (other than a Permitted Exception or Liens
arising from any act of Buyer or its Affiliates) on, the Transferred Assets,
except, in the case of clause (c), as would not reasonably be expected to have a
Material Adverse Effect.

Section 3.03.    Consents and Approvals. The execution and delivery by the
Seller Parties of the Transaction Agreements to which they are parties do not,
and the performance by the Seller Parties of, and the consummation by the Seller
Parties of the transactions contemplated by, the Transaction Agreements to which
they are parties will not, require any material consent, approval, authorization
or other action by, or any material filing with or notification to, any
Governmental Authority, except in connection, or in compliance with, the
applicable filings or approvals under the HSR Act.

Section 3.04.    Absence of Litigation. As of the date of this Agreement, there
are no Actions by or before a Governmental Authority pending or, to the
Knowledge of Seller, threatened in writing against the Seller Parties with
respect to the Transferred Assets or the Assumed Liabilities which would
reasonably be expected to have a material impact on the ownership and operation
of the Transferred Assets, taken as a whole. As of the date of this Agreement,
none of the Seller Parties is subject to any Governmental Order with respect to
the Transferred Assets, and none of the Seller Parties is in breach or violation
of any such

 

14



--------------------------------------------------------------------------------

Governmental Order. As of the date of this Agreement, there are no material
Actions by or before a Governmental Authority pending or, to the Knowledge of
Seller, threatened against the Seller Parties or to which any of the Seller
Parties is otherwise a party relating to, or which have a material impact on,
this Agreement, the other Transaction Agreements or the Transactions.

Section 3.05.    Compliance with Laws. None of the Seller Parties (with respect
to the Transferred Assets or the Assumed Liabilities) is in violation of any
Laws or Governmental Orders applicable to the ownership or operation of the
Transferred Assets (including any Privacy Laws), except for violations the
existence of which has not had, and would not reasonably be expected to have, a
Material Adverse Effect. As of the date of this Agreement, none of the Seller
Parties has received any written notice of or been charged in writing with the
violation of any Laws applicable to, or which would have an impact on, the
ownership or operation of the Transferred Assets (including any Privacy Laws),
except as would not reasonably be expected to have a Material Adverse Effect. As
of the date of this Agreement, to the Knowledge of Seller, none of the Seller
Parties has received notice that any Seller Party is under investigation with
respect to the violation of any Laws applicable to, or which would have a
material impact on, the ownership or operation of the Transferred Assets, taken
as a whole.

Section 3.06.    Governmental Licenses and Permits.

(a)    (i) The Seller Parties hold all governmental qualifications,
registrations, filings, privileges, franchises, licenses, permits, approvals or
authorizations that are necessary for the ownership and operation of the
Transferred Assets (collectively, “Permits”) and (ii) each of such Permits is
valid, binding and in full force and effect, in each case of clauses (i) and
(ii), except as would not reasonably be expected to be material to the ownership
and operation of the Transferred Assets, taken as a whole.

(b)    None of the Seller Parties is in default or violation of any of the
Permits and no Action is pending or, to the Knowledge of Seller, has been
threatened in writing during the one (1) year prior to the date of this
Agreement to revoke any Permit, except such defaults, violations or revocations
as have not had a material effect on, and would not reasonably be expected to be
material to, the ownership and operation of the Transferred Assets, taken as a
whole.

Section 3.07.    Title to Transferred Assets.

(a)    Except for Permitted Exceptions or Liens created by or through Buyer or
any of its Affiliates, the Transferred Assets are owned by the Seller Parties,
free and clear of all Liens, and the Seller Parties are in possession of and
have good title to, or valid rights under contract to use the Transferred
Assets. Other than Seller, each of the Seller Parties that owns any Transferred
Assets, is subject to any Assumed Liabilities or employs any Business Employees
is a wholly-owned Subsidiary of Seller and is listed on Section 3.07 of the
Seller Disclosure Letter.

(b)    The Permitted Exceptions (but excluding the Blue Declaration),
individually or in the aggregate, do not impair in any material respects the
Seller Parties’ ownership, enjoyment and use of the Owned Properties or the Well
Field Properties in the manner so owned, enjoyed and used as of the date of this
Agreement and as of the Closing Date.

 

15



--------------------------------------------------------------------------------

Section 3.08.    Intellectual Property.

(a)    Title. GLOBALFOUNDRIES U.S. 2 LLC owns, free and clear of all Liens
(other than Permitted Exceptions), all right, title and interest in and to, or
has the right to sublicense, all Seller Licensed IP and Technology.
GLOBALFOUNDRIES U.S. 2 LLC has the right to grant the licenses and other rights
to Buyer with respect to the Seller Licensed IP and Technology that it grants as
set forth in the Technology License Agreement. GLOBALFOUNDRIES Inc. or
GLOBALFOUNDRIES Singapore Pte. Ltd. owns, free and clear of all Liens (other
than Permitted Exceptions), all right, title and interest in and to all Patents
included in the Seller Licensed IP and Technology and all Patents included in
the GF Background IP (as defined in the Technology Transfer and Development
Agreement), and has granted to GLOBALFOUNDRIES U.S. 2 LLC in writing all rights
necessary for GLOBALFOUNDRIES U.S. 2 LLC to grant the licenses and other rights
to Buyer with respect to (i) the Patents included in the Seller Licensed IP and
Technology that it grants as set forth in the Technology License Agreement, and
(ii) the Patents owned or controlled by GLOBALFOUNDRIES Inc. or GLOBALFOUNDRIES
Singapore Pte. Ltd., as applicable, or sublicensable to Buyer and its applicable
affiliates (as set forth in the Technology Transfer and Development Agreement),
in each case that are included in the GF Background IP (as defined in the
Technology Transfer and Development Agreement). None of the Seller Parties has
granted to any Person any exclusive or other Intellectual Property license in,
to, or under any Seller Licensed IP and Technology, in each case that would make
such Seller Party unable to license or grant other rights with respect to such
Seller Licensed IP and Technology to Buyer pursuant to the terms of the
Technology License Agreement. Nothing in this Section 3.08(a) is or shall be
deemed, construed or interpreted to constitute a representation or warranty of
non-infringement of any Intellectual Property, which is solely addressed by the
representations set forth in Section 3.08(b).

(b)    No Infringement by Seller.

(i)    Without giving effect to any Patent licenses to which any Seller Party is
a party, as of the date of this Agreement, none of the Seller Licensed IP and
Technology, as made available by a Seller Party to Buyer, infringes any
Designated Patent.

(ii)    Without giving effect to any Patent licenses to which any Seller Party
is a party, to the Knowledge of Seller, as of the date of this Agreement, none
of the Seller Licensed IP and Technology, as made available by a Seller Party to
Buyer, infringes any Patent that, as of the date of this Agreement, is owned by
a Person other than a Seller Party or Buyer or any of its Affiliates.

(iii)    To the Knowledge of Seller, as of the date of this Agreement, none of
the following infringes, misappropriates (or constitutes or results from the
misappropriation of), constitutes unauthorized use or unauthorized disclosure
of, dilutes or otherwise violates any Intellectual Property of any third party:
(A) the Seller Licensed IP and Technology; (B) any Seller Party’s use, practice
or other exploitation of any Seller Licensed IP and Technology, or the Seller
Parties’ operation of the EFK Facility; or (C) a Seller Party’s grant of the
licenses and other rights to Buyer with respect to the Seller Licensed IP and
Technology pursuant to the Technology License Agreement.

 

16



--------------------------------------------------------------------------------

(c)    No Actions Against Seller.

(i)    As of the date of this Agreement, to the Knowledge of Seller, there is no
Action pending or threatened since July 1, 2015 by any Person against any of the
Seller Parties: (A) alleging that any of the Seller Licensed IP and Technology
(or the Seller Parties’ use, practice or other exploitation of any Seller
Licensed IP and Technology), or the Seller Parties’ operation of the EFK
Facility, infringes, misappropriates (or constitutes or results from the
misappropriation of), constitutes unauthorized use or unauthorized disclosure
of, dilutes or otherwise violates any Intellectual Property of any third party;
or (B) challenging any of the Seller Parties’ ownership of any Seller Licensed
IP and Technology owned by any Seller Party, or challenging the validity or
enforceability of any Seller Licensed IP and Technology.

(ii)    As of the date of this Agreement, since July 1, 2015, none of the Seller
Parties has received any written (or, to the Knowledge of Seller, unwritten or
any other) notice from any Person (A) alleging that any of the Seller Licensed
IP and Technology (or the Seller Parties’ use, practice or other exploitation of
any Seller Licensed IP and Technology), or the Seller Parties’ operation of the
EFK Facility, infringes, misappropriates (or constitutes or results from the
misappropriation of), constitutes unauthorized use or unauthorized disclosure
of, dilutes or otherwise violates any Intellectual Property of any third party;
(B) challenging any of the Seller Parties’ ownership of any Seller Licensed IP
and Technology owned by any Seller Party, or challenging the validity or
enforceability of any Seller Licensed IP and Technology; or (C) claiming any
interest in, to, or under any Seller Licensed IP and Technology, or asking or
inviting any of the Seller Parties to enter into or to pay for any Intellectual
Property license under or to the Intellectual Property of any other Person with
respect to any Seller Licensed IP and Technology.

(iii)    As of the date of this Agreement, there is no Governmental Order to
which any of the Seller Parties is a party or, to the Knowledge of Seller, by
which any of the Seller Parties is bound that restricts, limits or adversely
affects any of the Seller Parties’ rights to any Seller Licensed IP and
Technology.

(d)    Royalties. None of the Seller Parties is required or obligated under any
Contract included as of the date of this Agreement in the Transferred Contracts
to make any payments by way of royalties, fees or otherwise in excess of an
aggregate amount of $100,000 on an annual basis to any owner or licensor of, or
any other Person solely with respect to any semiconductor manufacturing process
Technology included in the Transferred Third Party Licensed IP and Technology
licensed to any of the Seller Parties under such Contract.

(e)    No Consents Required. Upon the Closing, Buyer shall have, without the
need for any further consent or approval not already obtained, the right to use,
practice or otherwise exploit all Seller Licensed IP and Technology in
accordance with the terms of the Technology License Agreement. Neither the
execution, delivery and performance of this Agreement or any Ancillary
Agreement, nor the consummation of the Transactions, nor the sale, conveyance,
assignment, transfer or delivery of any Transferred Asset will (i) result in the
grant by any of the Seller Parties to any Person of any exclusive Intellectual
Property license with respect to any

 

17



--------------------------------------------------------------------------------

Seller Licensed IP and Technology or (ii) trigger any obligation of Buyer (or
any Affiliate of Buyer as of the date of this Agreement) to make any payment to
any third Person with respect to any use, practice or other exploitation of any
Seller Licensed IP and Technology in accordance with the terms of the Technology
License Agreement, but for the avoidance of doubt, nothing in this clause
(ii) is or shall be deemed, construed or interpreted to constitute a
representation or warranty of non-infringement of any Intellectual Property,
which is solely addressed by the representations set forth in Section 3.08(b).

(f)    Inbound Patent Licenses. To the Knowledge of Seller, Section 3.08(f) of
the Seller Disclosure Letter contains an accurate and complete list of all
unexpired Intellectual Property licenses granted expressly under any
specifically enumerated Patents, excluding any Patent cross-licenses or
portfolio-wide Patent licenses, in each case to any of the Seller Parties by
another Person to use, practice or otherwise exploit any Seller Licensed IP and
Technology.

(g)    Open Source Software. To the Knowledge of Seller, Section 3.08(g) of the
Seller Disclosure Letter sets forth a complete and accurate list of all Open
Source Software included, incorporated or embedded in any Seller Licensed IP and
Technology as of the date of this Agreement. To the Knowledge of Seller, as of
the date of this Agreement, no Open Source Software is or has been included,
incorporated or embedded in, or linked to, combined or distributed with or used
in the delivery or provision of, any Seller Licensed IP and Technology, in each
case in a manner that (i) requires or obligates any of the Seller Parties or
Buyer or any of its Affiliates to make available, disclose, contribute,
distribute or license any source code or related source materials to any Person
or (ii) requires or purports to require any of the Seller Parties or Buyer or
any of its Affiliates to grant any Intellectual Property license with respect to
Patents.

(h)    Contaminants. To the Knowledge of Seller, as of the date of this
Agreement, the Software included in the Seller Licensed IP and Technology is
free from any material defect or material bug and any material programming,
material design or material documentation error that would render it unable to
operate in the same manner operated by the Seller Parties immediately prior to
the date of this Agreement. To the Knowledge of Seller, as of the date of this
Agreement, none of the Software included in the Seller Licensed IP and
Technology constitutes or contains any Contaminants that (i) enables any “back
door” or similar access by any Governmental Authority or (ii) has disabled,
disrupted or caused any errors, problems or issues with respect to any such
Software where such disablement, disruption, error, problem or issue has had a
material and adverse effect on the Seller Parties’ operation of the EFK Facility
as of the date of this Agreement and remains unresolved as of the date of this
Agreement.

(i)    Seller IT Systems. As of the date of this Agreement, the Seller Parties
have taken commercially reasonable measures to maintain the performance,
security and integrity of the Seller IT Systems in all material respects (and
all Software, information or data stored on any Seller IT Systems). During the
two (2)-year period prior to the date of this Agreement, (i) there has been no
failure with respect to any Seller IT Systems that has had a material and
adverse effect on the Seller Parties’ operation of the EFK Facility as of the
date of this Agreement and has not been completely remedied and (ii) to the
Knowledge of Seller, there has been no unauthorized access to or use of any
Seller IT Systems (or any Software, information or data stored on any Seller IT
Systems).

 

18



--------------------------------------------------------------------------------

(j)    No Other Representations or Warranties. Except for and without limitation
of the representations and warranties (if any) made regarding Intellectual
Property and Technology in the Ancillary Agreements, notwithstanding anything in
this Agreement to the contrary, the representations and warranties made by
Seller in this Section 3.08 are the sole and exclusive representations and
warranties made regarding Intellectual Property and Technology.

Section 3.09.    Environmental Matters.

(a)    Except as disclosed in Section 3.09 of the Seller Disclosure Letter or as
could not reasonably be expected to result a Material Adverse Effect:

(i)    there are no Actions pending or threatened in writing against the Seller
Parties with respect to the Transferred Assets alleging a violation of, or
liability under, any Environmental Law;

(ii)    the operations of the Transferred Assets by the Seller Parties are and
have been in compliance in with all Environmental Laws;

(iii)    the Seller Parties have obtained and own or possess all Environmental
Permits necessary to conduct the Transferred Assets as they are presently
conducted, and the Seller Parties are in compliance with all such Environmental
Permits, and all such Environmental Permits are in full force and effect;

(iv)    there has been no Release by any Seller Party at concentrations
requiring investigation or remediation under any Environmental Law or
Environmental Permit, which investigation or remediation remains unresolved;

(v)    the Seller Parties have not received any notice from any Person or
Governmental Authority regarding or alleging a material violation or failure to
comply with any Environmental Laws or Environmental Permit; and

(vi)    the Seller Parties have made available to Buyer complete and correct
copies of all material, non-privileged studies, reports, assessments,
investigations, and analysis in the Seller Parties’ possession, and all
correspondence from Governmental Authorities, (whether in hard copy or
electronic form) in the Seller Parties’ possession regarding the presence or
alleged presence of Hazardous Materials at, on, or affecting any of the
Transferred Assets or regarding the Seller Parties’ compliance with any
Environmental Laws with respect to the Transferred Assets.

(b)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made by Seller in this Section 3.09 are the sole
and exclusive representations and warranties made regarding Environmental Laws.

Section 3.10.    Transferred Contracts.

(a)    Section 3.10(a) of the Seller Disclosure Letter lists the Transferred
Contracts in effect on the date of this Agreement (other than, as may be
applicable, the Designated Agreement).

 

19



--------------------------------------------------------------------------------

(b)    (i) Each material Transferred Contract is in full force and effect and is
a legal, valid and binding obligation of the applicable Seller Party, as a party
to such material Transferred Contract, and is enforceable against the applicable
Seller Party, as a party to such material Transferred Contract, and, to the
Knowledge of Seller, is a legal, valid and binding obligation of each other
party to such material Transferred Contract and is enforceable against such
other party thereto in accordance with its terms subject, in each case, to the
effect of any applicable Laws relating to bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or preferential transfers, or
similar Laws relating to or affecting creditors’ rights generally and subject,
as to enforceability, to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); (ii) none of the Seller Parties are, nor to the Knowledge of Seller, any
other party to a material Transferred Contract is, in default or breach of a
material Transferred Contract; (iii) to the Knowledge of Seller, there does not
exist any event, condition or omission that would constitute such a default or
breach (whether by lapse of time or notice or both) under any material
Transferred Contract; and (iv) none of the Seller Parties have received any
notice of termination or cancellation with respect to any material Transferred
Contract. Seller has delivered or made available to Buyer true, correct and
complete copies of each Material Contract in effect as of the date of this
Agreement, together with all amendments, modifications or supplements thereto.

Section 3.11.    Employment and Employee Benefits Matters.

(a)    Section 3.11(a) of the Seller Disclosure Letter sets forth a true and
complete list of each material “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) and each material employment, retirement, welfare
benefit, incentive compensation, stock option, stock purchase, restricted stock,
equity compensation, deferred compensation, severance or other material employee
benefit plan, program or agreement (other than any governmental plan or
arrangement, or statutorily required benefits), in each case, that is sponsored
or maintained by the Seller Parties with respect to any Business Employee (the
“Seller Plans”).

(b)    With respect to each Seller Plan, Seller has made available to Buyer true
and complete copies of the following documents to the extent applicable:
(i) each Seller Plan and all amendments thereto, (ii) the most recent summary
plan description, (iii) the trust agreement, any insurance contracts or other
funding arrangements with respect to such plan, and (iv) the most recent Forms
5500 and all schedules thereto.

(c)    No Seller Plan is an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA (including any “multiemployer plan” within the meaning of
Section (3)(37) of ERISA). There does not exist any Liability with respect to
the Seller Parties (with respect to the Business Employees) under Title IV of
ERISA.

(d)    Each Seller Plan has been operated, in all material respects, in
accordance with its terms and the requirements of all applicable Laws.

(e)    There are no material claims or causes of action pending or, to the
Knowledge of Seller, threatened in writing during the one (1) year prior to the
date of this Agreement against the Seller Parties in connection with any Seller
Plan. The Seller Parties are not engaged or

 

20



--------------------------------------------------------------------------------

involved in any claim or legal proceedings brought by or on behalf of any of the
Business Employees and, to the Knowledge of Seller, no such claims or
proceedings have been threatened in writing during the one (1) year prior to the
date of this Agreement, in each case, which could reasonably be expected to
result in a material liability.

(f)    Each Seller Plan that is intended to be tax qualified under
Section 401(a) of the Code is so qualified and has received, is covered by or
has applied for a favorable determination or opinion letter from the IRS, and
any trusts intended to be exempt from federal income taxation under the Code are
so exempt. No fact or set of circumstances exists and no event has occurred that
would reasonably be expected to result in any Seller Plan being required to pay
any material Tax or penalty under applicable Law.

(g)    None of the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement (alone or in conjunction with
any other event) will (i) entitle any Business Employee to any compensation or
benefit (or increase thereto), (ii) result in any payment or benefit to any
Business Employee which would reasonably be expected to constitute an “excess
parachute payment” (within the meaning of Section 280G of the Code) or not be
deductible under Section 280G of the Code, or (iii) accelerate the time of
payment or vesting, or trigger any payment or funding, of any compensation or
benefits with respect to any Business Employee under any Seller Plan. None of
the Seller Parties is party to, nor does any Seller Party have any obligation
under, any Seller Plan to compensate any Business Employee for excise Taxes
payable pursuant to Section 4999 of the Code or for additional Taxes payable
pursuant to Section 409A of the Code.

(h)    None of the Seller Parties are a party to any collective bargaining
agreement or other material labor union contract applicable to Business
Employees.

Section 3.12.    Real Property.

(a)    Section 3.12(a) of the Seller Disclosure Letter sets forth the municipal
address of the EFK Facility and the legal description of all of the Owned
Property.

(b)    Each of the applicable Seller Parties has good and marketable fee simple
title to the Owned Properties and Well Fields Properties subject only to the
Permitted Exceptions. The Owned Properties and the Well Fields Properties,
together with easement and other rights appurtenant thereto on the date of this
Agreement, and good and valid leasehold interest in the Leased Real Property
described in, and pursuant to, each Real Property Lease listed on
Section 3.12(c) of the Seller Disclosure Letter constitute all of the real
property and rights to occupy real property necessary and currently used by the
Seller Parties in connection with the operation of the EFK Facility. Except for
the improvements or fixtures identified on Section 3.12(b) of the Seller
Disclosure Letter (the “Surplus Building Idle Items”), all of the buildings,
fixtures and improvements located on the Owned Properties and Well Fields
Properties and owned by any of the Seller Parties are in good condition and in a
state of good maintenance and repair (ordinary wear and tear excepted) and are
suitable for the purposes used by the Seller Parties. None of the improvements
located on the Owned Properties and Well Fields Properties (excluding with
respect to the Surplus Building Idle Items) is in violation of any Law or
Government Order, except for violations the existence of which has not had, and
would not reasonably be expected

 

21



--------------------------------------------------------------------------------

to have, a Material Adverse Effect. The Seller Parties have not received any
written notice from any Governmental Authority that any material fines,
judgments, penalties, assessments, or other charges are due and owing as a
result of the condition of any of the Surplus Building Idle Items.

(c)    All of the Leases and Real Property Leases are listed on Section 3.12(c)
of the Seller Disclosure Letter, which schedule includes the dates of the Leases
including all amendments thereto, and the name of the landlord and tenant under
such leases. Except pursuant to the Leases listed on Section 3.12(c) of the
Seller Disclosure Letter, and Permitted Exceptions, no Person other than any
Seller Party has the right to occupy the Owned Properties, the Well Fields
Properties, or the Leased Real Property, or any portion thereof. Section 3.12(c)
of the Seller Disclosure Letter lists all security deposits being held by any
Seller Party in connection with any Leases. Except as described on
Section 3.12(c) of the Seller Disclosure Letter, each of the Leases is between a
Seller Party, as landlord or licensor, and another Person, as tenant or
licensee. Seller has delivered to Buyer true, correct and complete copies of all
Leases other than the Seller Lease and the Related Sale Lease, which shall be
entered into after the date of this Agreement. Those leases combined will not
exceed 30,000 square feet of space. A copy of the current form of Related Sale
Lease is attached on Section 3.12(c) of the Seller Disclosure Letter, and the
final executable version thereof shall conform substantially to the form
attached hereto.

(d)    Except as shown on Section 3.12(d) of the Seller Disclosure Letter, the
Owned Properties and the Well Fields Properties are not subject to any rights of
first refusal or options to purchase.

(e)    To the extent there is any maintenance to be performed by Seller under
the Real Property Leases, the Seller Parties have performed such maintenance in
accordance with the requirements of such Leases. As of the date of this
Agreement, the Leased Real Property is suitable for the purposes used by the
Seller Parties.

(f)    To the Knowledge of Seller, all parcels of land comprising any part of
the Owned Properties or the Well Fields Properties have access to a public road,
either directly, pursuant to a recorded easement or through a contiguous parcel
that is also a part of the same Owned Property or Well Fields Property, as
applicable.

(g)    Seller has made all capital expenditures that are required to be made or
performed by Seller under the Leases, if any, in accordance with the
requirements of the Leases.

Section 3.13.    Taxes.

(a)    All material Tax Returns required to be filed by or on behalf of the
Seller Parties with respect to the Transferred Assets have been timely filed
(taking into account any applicable extensions granted to or obtained on behalf
of Seller) with the appropriate Tax Authority in all jurisdictions in which such
Tax Returns are required to be filed, and all such Tax Returns are true, correct
and complete in all material respects, and all material amounts of Taxes with
respect to the Transferred Assets have been fully and timely paid.

(b)    Each of the Seller Parties has complied in all material respects with all
applicable Laws relating to the payment and withholding of Taxes in respect of
the Transferred Assets and has duly and timely withheld and paid over to the
appropriate Tax Authorities all material amounts of Taxes required to be so
withheld and paid over under all applicable Laws in respect of the Transferred
Assets.

 

22



--------------------------------------------------------------------------------

(c)    All material deficiencies asserted or assessments made as a result of any
examinations by any Tax Authority of the Tax Returns relating to the Transferred
Assets have been fully paid, and there are no other audits or investigations by
any Tax Authority relating to the Transferred Assets in process, nor has any of
the Seller Parties received any written notice from any Tax Authority that it
intends to conduct such an audit or investigation of a Tax Return relating to
the Transferred Assets.

(d)    There are no Liens for Taxes (other than Permitted Exceptions) upon the
Transferred Assets.

(e)    No written claim has been made by a Tax Authority in a jurisdiction in
which any of the Seller Parties does not file Tax Returns that such Seller Party
is or may be subject to taxation or required to file a Tax Return in that
jurisdiction with respect to the Transferred Assets.

(f)    With respect to the Transferred Assets, there is no Action (including,
for the avoidance of doubt, discussions with a Tax Authority regarding Property
Tax or tax incentives) now or pending with any Tax Authority in respect of a
material amount of Tax and no extension or waiver of the limitation period with
respect to a material amount of Tax has been granted.

(g)    No power of attorney with respect to any Tax matter is currently in force
that would, in any manner, bind, obligate or restrict Buyer for any taxable
period (or portion thereof) ending after the Closing Date.

(h)    None of the Seller Parties has executed or entered into any agreement
with any Tax Authority relating solely to the Transferred Assets, that would be
binding on Buyer for any taxable period (or portion thereof) ending after the
Closing Date.

(i)    None of the Transferred Assets is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) “tax-exempt use property”
within the meaning of Section 168(h)(1) of the Code, (iii) “tax-exempt bond
financed property” within the meaning of Section 168(g) of the Code, (iv)
“limited use property” within the meaning of Rev. Proc. 2001-28, (v) described
in Section 168(g)(1)(A) of the Code with respect to which any of the Seller
Parties has claimed depreciation deductions in determining its U.S. federal
income tax liability or (vi) subject to any provision of state, local or foreign
Law comparable to any of the provisions listed above.

(j)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made in Section 3.11 and in this Section 3.13 are
the sole and exclusive representations and warranties made regarding Taxes.

Section 3.14.    Brokers. Except for Merrill Lynch, Pierce, Fenner & Smith
Incorporated, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller Parties or any of their Affiliates. Seller is solely
responsible for the fees and expenses of Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

23



--------------------------------------------------------------------------------

Section 3.15.    Solvency. Seller is now Solvent and, subject to the terms and
conditions of this Agreement, including the truth and accuracy of the
representations and warranties of Buyer set forth in Article IV, immediately
after giving effect to the consummation of the transactions contemplated by this
Agreement and the other Transaction Agreements, Seller will be Solvent.

Section 3.16.    Related Party Transactions. To the Knowledge of Seller, no
officer or director of any of the Seller Parties, or any member of such
officer’s or director’s immediate family or any of their respective Affiliates,
(a) is involved in any material business arrangement or other relationship with
any of the Seller Parties (whether written or pursuant to an enforceable oral
agreement) in respect of the Transferred Assets, in each case other than any
employment or director agreement of such Person, (b) owns any material property
or right, tangible or intangible, that is primarily used or held for use by any
of the Seller Parties in respect of the Transferred Assets or (c) owns any
direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is a
material supplier, customer, landlord, tenant, creditor or debtor of any of the
Seller Parties in respect of the Transferred Assets.

Section 3.17.    Certain Payments. None of the Seller Parties nor any director,
officer, employee, or other Person associated with or acting on behalf of any of
them, has, in violation of any applicable Law (including the United States
Foreign Corrupt Practices Act of 1977), directly or indirectly, (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services in respect of the operation of the Transferred Assets to
(i) obtain favorable treatment in securing business for any of the Seller
Parties, (ii) pay for favorable treatment for business secured by any of the
Seller Parties or (iii) obtain special concessions or for special concessions
already obtained, for or in respect of any of the Seller Parties, or
(b) established or maintained any fund or asset with respect to the business
that has not been recorded in the books and records of any of the Seller
Parties, except as would not reasonably be expected to have a material impact on
the ownership and operation of the Transferred Assets, taken as a whole.

Section 3.18.    Tangible Personal Property and Tools.

(a)    All items of tangible personal property included in the Material Assets
are in good condition and in a state of good maintenance and repair (ordinary
wear and tear excepted) and are suitable for the purposes used by the Seller
Parties.

(b)    All Tools (other than the Excluded Tools or Consigned Tools) located on
the Owned Properties and the Well Fields Properties and owned by any of the
Seller Parties are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used
by the Seller Parties.

 

24



--------------------------------------------------------------------------------

Section 3.19.    Suppliers. Section 3.19 of the Seller Disclosure Letter sets
forth a list of the ten (10) largest suppliers of the EFK Facility, as measured
by the dollar amount of purchases therefrom, during each of the fiscal years
ended December 31, 2017 and 2018 and showing the approximate aggregate purchases
by Seller Parties from such suppliers during each such period. Prior to the date
of this Agreement, no supplier listed on Section 3.19 of the Seller Disclosure
Letter has (a) terminated its relationship with any of the Seller Parties in
respect of the EFK Facility or requested a major renegotiation of the terms of
the relationship with any of the Seller Parties in respect of the EFK Facility
or (b) notified in writing any of the Seller Parties that it intends to
terminate or request a major renegotiation of the terms of the relationship with
any of the Seller Parties in respect of the EFK Facility.

Section 3.20.    No Other Representations or Warranties. Except as expressly set
forth or referenced in this Article III or any other Ancillary Agreement, and
without limitation of any representations and warranties made in any other
Ancillary Agreement, none of Seller, or any other person makes any other express
or implied representation or warranty with respect to Seller, any of the other
Seller Parties, the Transferred Assets or the transactions contemplated by the
Transaction Agreements and any other rights or obligations to be transferred
hereunder or pursuant hereto, and Seller, the other Seller Parties, and any of
their Affiliates disclaims any other representations or warranties, whether made
by Seller, the other Seller Parties, or any of their Affiliates or
Representatives. Except as expressly set forth or referenced in this Article III
or any other Ancillary Agreement, and without limitation of any representations
and warranties made in any other Ancillary Agreement, Seller, the other Seller
Parties and their respective Affiliates and Representatives hereby disclaim all
liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to Buyer or its Affiliates or Representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Buyer by any director, officer, employee, agent, consultant, or
representative of Seller). Seller, the other Seller Parties, and their
respective Affiliates and Representatives make no representations or warranties
to Buyer regarding the probable success or profitability of the Transferred
Assets.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that:

Section 4.01.    Organization and Authority of Buyer. Buyer is a limited
liability company formed, validly existing and in good standing under the Laws
of Delaware and has all necessary limited liability company power to enter into
the Transaction Agreements and to consummate the transactions contemplated by,
and to carry out its obligations under, the Transaction Agreements. The
execution and delivery of the Transaction Agreements by Buyer, the consummation
by Buyer of the transactions contemplated by, and the performance by Buyer of
its obligations under, the Transaction Agreements have been duly authorized by
all requisite limited liability company action on the part of Buyer. This
Agreement has been, and upon execution and delivery thereof the Ancillary
Agreements will be, duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by each of the Seller Parties, as
applicable) this Agreement constitutes, and upon execution and delivery thereof
the Ancillary Agreements

 

25



--------------------------------------------------------------------------------

will constitute, legal, valid and binding obligations of Buyer enforceable
against Buyer in accordance with their terms, subject to the effect of any
applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 4.02.    Qualification of Buyer. Buyer has the appropriate power and
authority to operate its businesses as now conducted. Buyer is qualified as a
foreign corporation to do business and, to the extent legally applicable, is in
good standing in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for jurisdictions where the failure to be so qualified or in
good standing would not result in a Buyer Material Adverse Effect.

Section 4.03.    No Conflict. Provided that all consents, approvals,
authorizations and other actions described in Section 4.04 have been obtained or
taken, the execution, delivery and performance by Buyer of, and the consummation
by Buyer of the transactions contemplated by, the Transaction Agreements do not
and will not (a) violate or conflict with the certificate or articles of
incorporation or bylaws or similar organizational documents of Buyer in any
material respect, (b) conflict with or violate any Law or Governmental Order
applicable to Buyer or (c) result in any breach of, or constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, or give to any Person any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on any of
the assets or properties of Buyer pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
material instrument to which Buyer or any of its Subsidiaries is a party or by
which any of such assets or properties is bound or affected, except, in the case
of clause (c), as would not reasonably be expected to have a Buyer Material
Adverse Effect.

Section 4.04.    Consents and Approvals. The execution and delivery by Buyer of
the Transaction Agreements do not, and the performance by Buyer of, and the
consummation by Buyer of the transactions contemplated by, the Transaction
Agreements will not, require any material consent, approval, authorization or
other action by, or any material filing with or notification to, any
Governmental Authority, except in connection, or in compliance, with the
applicable filings or approvals under the HSR Act.

Section 4.05.    Absence of Restraints; Compliance with Laws.

(a)    To the knowledge of Buyer, there exist no facts or circumstances that
would reasonably be expected to materially impair or delay the ability of Buyer
to consummate the transactions contemplated by, or to perform its obligations
under, the Transaction Agreements.

(b)    Buyer is not in violation of any Laws or Governmental Orders applicable
to it or by which any of its material assets is bound or affected (including any
Privacy Laws), except for violations the existence of which has not had, and
would not reasonably be expected to result in a Buyer Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

Section 4.06.    Financial Ability. Buyer (a) has sufficient immediately
available funds available and the financial ability to pay the Purchase Price
and any expenses incurred by Buyer in connection with the transactions
contemplated by this Agreement and (b) at the Closing, will have the resources
and capabilities (financial and otherwise) to perform its obligations hereunder.

Section 4.07.    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission (other than any fee or
commission for which Buyer is solely responsible) in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

Section 4.08.    Solvency. Subject to the terms and conditions of this
Agreement, including the truth and accuracy of the representations and
warranties of the Seller Parties set forth in Article III, immediately after
giving effect to the consummation of the transactions contemplated by this
Agreement and the other Transaction Agreements (including any financings being
entered into in connection therewith), Buyer will be Solvent.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01.    Conduct of Business Prior to the Closing.

(a)    Except as required by applicable Law, as expressly provided in this
Agreement or the Ancillary Agreements, and except for matters identified in
Section 5.01(a) of the Seller Disclosure Letter, from the date of this Agreement
through the Closing (or until earlier termination of this Agreement), unless
Buyer otherwise consents in writing in advance (which consent shall not be
unreasonably withheld, conditioned or delayed), Seller shall and shall cause
each of the Seller Parties to (i) conduct its ownership, operation and
maintenance of the EFK Facility and the other Transferred Assets (including the
operation and maintenance of the Tools and Facilities Equipment) in the ordinary
course of business consistent with past practice (including by maintaining,
without lapse in the coverage period, insurance policies adequately covering the
Transferred Assets, consistent with coverage customary for the industry and
consistent with past practice) and in a manner consistent with the satisfaction
of its obligations under the Foundry Transition Services Agreement (including in
accordance with the Joint Annual Operating Plans (as defined in the Foundry
Transition Services Agreement) and the Technology Transfer and Development
Agreement; (ii) use commercially reasonable efforts to preserve intact its
operations, permits, rights, goodwill, and relations with suppliers, employees
(including Key Employees) and others with which the Seller Parties (with respect
to the Transferred Assets) do business (excluding customers); and (iii) maintain
all of the Material Assets in their current condition, ordinary wear and tear
excepted. Without limiting the generality of the foregoing, with respect to the
Tools to be transferred to Buyer pursuant to Section 5.01(b), the Seller Parties
shall (A) maintain such Tools in good working condition in accordance with
industry standards and at least to the same standards as the Seller Parties
maintain their other Tools, and (B) operate and use such Tools in accordance
with standard user documentation.

 

27



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, including the provisions
of Section 5.01(a), Seller and each of the other Seller Parties may, and may
cause any of their Affiliates to, (i) remove any Excluded Assets from the EFK
Facility (except any Excluded Assets used or required to be used in the
satisfaction of any Seller Party’s obligations under the Technology Transfer and
Development Agreement or the Foundry Transition Services Agreement, which may be
removed only with the prior approval of the Steering Committee) or (ii) take
reasonable actions in compliance with applicable Law and this Agreement
(including Section 5.01(a) and Section 5.01(c)) with respect to any operational
emergencies (including any restoration measures in response to any natural
disaster or severe weather-related event, circumstance or development),
equipment failures, outages or an immediate and material threat to the health or
safety of natural Persons; provided that, in the case of clause (ii), Seller
shall provide Buyer with notice of such action taken as soon as reasonably
practicable thereafter (and in no event later than three (3) Business Days after
such action is taken).

(c)    Without limiting the generality of Section 5.01(a), except (x) as
required by applicable Law, (y) as expressly provided in this Agreement or the
Ancillary Agreements and (z) for matters identified in Section 5.01(c) of the
Seller Disclosure Letter, from the date of this Agreement through the Closing
(or until earlier termination of this Agreement), unless Buyer otherwise
consents in writing in advance (which consent shall not be unreasonably
withheld, conditioned or delayed), none of the Seller Parties shall:

(i)    except in the ordinary course of business consistent with past practice,
(A) increase or decrease the salary or other compensation of any Business
Employee other than any such increases or decreases that are, in the aggregate,
on average consistent with past practice, (B) grant any unusual or extraordinary
bonus, benefit or other direct or indirect compensation to any Business Employee
other than any such grants that are, in the aggregate on average consistent with
past practice, or (C) materially amend or terminate any Seller Plan or adopt any
employee benefit plan, agreement, policy or arrangement that would have
constituted a Seller Plan if it had been in effect on the date hereof, except,
in the case of each of clauses (A), (B) and (C) above, (1) as may be required
under the terms and conditions of any Seller Plan as in effect as of the date
hereof, or (2) as expressly provided for in this Agreement or the Employee
Matters Agreement;

(ii)    terminate without cause (other than as a result of a voluntary
resignation) or relocate any of the Key Employees;

(iii)    in each case to the extent related to the material Transferred Assets
and in the event such action would cause a material increase in Buyer’s Tax
liability, (A) make, change or revoke any material Tax election (unless required
by Law); (B) settle or compromise any material Tax claim or liability; (C) amend
any material Tax Return; (D) waive any statute of limitation for any material
Tax claim or assessment (other than pursuant to extensions of time to file Tax
Returns obtained in the ordinary course of business); or (E) obtain or request
any Tax ruling or closing agreement in respect of a material amount of Taxes;

 

28



--------------------------------------------------------------------------------

(iv)    subject to the acknowledgment in the last sentence of Section 2.01,
sell, assign, license, transfer, convey, lease or otherwise dispose of any
assets to the extent such assets would be, individually or in the aggregate,
material Transferred Assets on the Closing Date if owned by any of the Seller
Parties, other than use of Inventory in the ordinary course of business;

(v)    cancel or compromise any debt or claim or waive or release any material
right of any of the Seller Parties that would be a material Transferred Asset if
existing on the Closing Date, except in the ordinary course of business
consistent with past practice;

(vi)    take any action with respect to any Business Employee that would trigger
a “mass layoff” or “plant closing” under WARN;

(vii)    enter into any collective bargaining agreement with respect to the
Business Employees;

(viii)    except in the ordinary course of business consistent with past
practice, enter into any transaction or enter into, modify, renew, amend or
waive any material rights under any Contract that would be a Transferred
Contract or Transferred Contract Interest (in each case, with expenditures in an
aggregate amount that exceeds $2,700,000) if in effect on the Closing Date;

(ix)    enter into any Transferred Contract or Transferred Contract Interest
that would restrain, restrict, limit or impede in any material respect the
ability of Buyer or any of its Affiliates to compete with or conduct any
business or line of business in any geographic area or solicit the employment of
any persons after the Closing;

(x)    enter into any contract, understanding, or commitment to (A) sell or
lease any part of any Owned Property, Well Fields Property, or Leased Real
Property, (B) lease or license any portion of any Owned Property, Well Fields
Property, or Leased Real Property, or (C) terminate or modify any of the Leases
or Real Property Leases (other than nonmaterial amendments thereof or extensions
thereof in accordance with the term thereof, or any termination thereof as a
result of any default by the non-Seller Party thereunder); or

(xi)    agree to do anything prohibited by this Section 5.01.

(d)    None of the Seller Parties shall sell, assign, transfer, convey or
otherwise dispose of to any Person, or grant any exclusive right or exclusive
license to any Person with respect to, any Intellectual Property or Technology
if, at the time of such proposed sale, assignment, transfer, conveyance or other
disposal, any of the Seller Parties reasonably and in good faith determines that
such Intellectual Property or Technology should be licensed to Buyer under the
Technology Transfer and Development Agreement without obtaining in a written
Contract with such Person the right for the applicable Seller Parties to grant
to Buyer and its Affiliates a license with respect to such Intellectual Property
or Technology of the scope of the licenses to Seller Background Licensed IP and
Technology set forth in the applicable Ancillary Agreements. Notwithstanding any
confidentiality restrictions in the Ancillary Agreements, Seller and Buyer agree
that the Seller Parties may disclose to any such Person a mutually agreed
redacted version

 

29



--------------------------------------------------------------------------------

of the Technology Transfer and Development Agreement and/or the Technology
License Agreement, solely in conjunction with Seller Parties’ obligations under
this Section 5.01(d); provided that, prior to providing any such Person with the
redacted version of the relevant agreement, such Person enters into, and remains
subject to, a binding confidentiality agreement with Seller with confidentiality
terms (restricting disclosure by such Person of the relevant redacted agreement
and the matters related thereto) no less restrictive than those set forth in the
Confidentiality Agreement.

Section 5.02.    Access.

(a)    From the date of this Agreement until the Closing (or until earlier
termination of this Agreement), upon reasonable prior notice, and except as
determined by Seller’s counsel to be necessary to (i) ensure compliance with any
applicable Laws or (ii) prevent elimination of any applicable privileges
(including the attorney client privilege) or violation of any contractual
confidentiality obligations (in which case the parties will use commercially
reasonable efforts to obtain consent allowing the disclosure of such information
from the counterparty to which such contractual confidentiality obligation is
owed), Seller shall, and shall cause the other Seller Parties to, furnish to the
Representatives of Buyer (A) such additional financial and operating data and
other information regarding the Transferred Assets and (B) such employees and
representatives of the Seller Parties who have knowledge of the ownership and
operation of the Transferred Assets, in each case as Buyer may from time to time
reasonably request for purposes of preparing to own and operate the Transferred
Assets following the Closing (including for purposes of preparing the Allocation
pursuant to Section 2.14); provided, however, that such request shall not
require the Seller Parties to take any action that unreasonably interferes with
the business or operations of the Seller Parties and their Affiliates and shall
not include any intrusive environmental sampling or investigations; and provided
further, however, that the auditors and accountants of the Seller Parties shall
not be obliged to make any work papers available to any Person except in
accordance with such auditors’ and accountants’ normal disclosure procedures and
then only after such Person has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
auditors or accountants. If reasonably requested by Seller or any of its
Affiliates, Buyer shall enter into a customary and mutually acceptable joint
defense and/or confidentiality agreements with Seller or such Affiliates with
respect to any information to be provided to Buyer pursuant to this
Section 5.02(a). Notwithstanding anything to the contrary contained herein,
prior to the Closing, without the prior written consent of Seller, neither Buyer
nor any of its Representatives shall contact any suppliers or customers of any
of the Seller Parties other than in the ordinary course of business unrelated to
the transactions contemplated hereby and on a basis consistent with past
practice; provided, however, that (1) in no way shall this Section 5.02(a)
limit, restrict or prevent Buyer or any of its Affiliates from contacting any of
its existing suppliers or customers unrelated to the transactions contemplated
hereby and (2) upon a reasonable request from Buyer from time to time after
January 1, 2022, subject to any contractual or legal limitations or restrictions
applicable thereto, Seller shall cooperate in good faith with Buyer to
facilitate discussions between Buyer and any suppliers of any of the Seller
Parties related to the Transferred Assets, for purposes of Buyer’s preparation
to own and operate the Transferred Assets following the Closing.

(b)    In addition to the provisions of Section 5.03, from and after the Closing
Date, upon reasonable prior notice, and except with respect to Documents that
are in the Seller Parties’

 

30



--------------------------------------------------------------------------------

possession pursuant to Section 5.03 and except as determined by Buyer’s counsel
to be necessary to (i) ensure compliance with any applicable Laws or
(ii) prevent elimination of any applicable privileges (including the attorney
client privilege) or violation of any contractual confidentiality obligations
(in which case the parties will use commercially reasonable efforts to obtain
consent allowing the disclosure of such information from the counterparty to
which such contractual confidentiality obligation is owed), Buyer shall, and
shall cause its Affiliates and Representatives to (A) afford the Representatives
of Seller and its Affiliates reasonable access, during normal business hours, to
their properties, electronically stored data and information, and books and
records in respect of the Transferred Assets and Assumed Liabilities, and permit
copies of such materials to be made solely for use in connection with the
reasonable business purposes described in this paragraph, (B) furnish to the
Representatives of Seller and its Affiliates such additional financial and other
information regarding the Transferred Assets and Assumed Liabilities as Seller
and its Affiliates may from time to time reasonably request and (C) make
available to Seller and its Affiliates those employees whose assistance,
expertise, testimony, notes and recollections or presence may be necessary to
assist Seller and its Affiliates in connection with their inquiries for any
reasonable business purpose referred to above; provided, however, that such
investigation shall not unreasonably interfere with the business or operations
of Buyer or any of its Affiliates and shall not include any intrusive
environmental sampling or investigations; and provided further, however, that
the auditors and accountants of the parties hereto shall not be obligated to
make any work papers available to any Person except in accordance with such
auditors’ and accountants’ normal disclosure procedures and then only after such
Person has signed a customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such auditors or accountants. If
reasonably requested by a Buyer, Seller or its Affiliate seeking information or
access shall enter into a customary and mutually acceptable joint defense
agreement and/or confidentiality agreements with respect to any information to
be provided to Seller pursuant to this Section 5.02(b).

(c)    Notwithstanding anything in Section 5.02(a) or Section 5.03 to the
contrary, but except as expressly provided in this Agreement or the Ancillary
Agreements, the Seller Parties shall not be required, prior to the Closing, and
Buyer shall not be required, following the Closing, to disclose, cause or seek
to cause the disclosure to any Person (or to provide access to any properties,
books or records that would reasonably be expected to result in the disclosure
to any Person) of any Trade Secrets, proprietary know how or processes, Patent,
Mark or Copyright applications, product development information, or pricing or
marketing plans, nor shall the Seller Parties, prior to the Closing, or Buyer,
following the Closing, be required to permit, cause or seek to cause others to
permit any Person to have access to, or to copy or remove from the properties of
the Seller Parties, any documents, drawings, information or other materials that
might reveal any such information.

(d)    General Premises Access Conditions.

(i)    From the date hereof until the Closing Date, while on Seller premises,
Buyer shall ensure that its personnel and contractors (“Personnel”) at all times
comply with all applicable Laws. From and after the Closing Date, while on Buyer
premises, Seller shall ensure that its Personnel at all times comply with all
applicable Laws.

 

31



--------------------------------------------------------------------------------

(ii)    From the date hereof until the Closing Date, while on Seller premises,
each Buyer Personnel will comply with all applicable Seller environmental,
health, safety, and security (including electronic information security)
policies, procedures, and programs (but solely to the extent Seller has
previously provided such policies, procedures, and programs to Buyer), including
specified mandatory Seller contractor training. Buyer is responsible for
ensuring that its Personnel understand and comply with all applicable Seller
policies, procedures, and programs, including those in the then current version
of Seller’s “Environmental, Health & Safety Handbook for Contractors”. From and
after the Closing Date, while on Buyer premises, each Seller Personnel will
comply with all applicable Buyer environmental, health, safety, and security
(including electronic information security) policies, procedures, and programs
(but solely to the extent Buyer has previously provided such policies,
procedures, and programs to Seller), including specified mandatory Buyer
contractor training. Seller is responsible for ensuring that its Personnel
understand and comply with all applicable Buyer policies, procedures, and
programs.

(iii)    From the date hereof until the Closing Date, when performing work on
Seller premises, Buyer and its Personnel will cooperate with Seller so as to
minimize any potential interference with Seller operations or other activities,
especially those to protect the safety and health of the parties’ employees,
agents, and visitors, and to safeguard property. From and after the Closing
Date, when performing work on Buyer premises, Seller and its Personnel will
cooperate with Buyer so as to minimize any potential interference with Buyer
operations or other activities, especially those to protect the safety and
health of the parties’ employees, agents, and visitors, and to safeguard
property.

(iv)    Any failure by Buyer Personnel to comply with the requirements of this
Section 5.02(d) may result in denial of access for such Buyer Personnel. Any
failure by Seller Personnel to comply with the requirements of this
Section 5.02(d) may result in denial of access for such Seller Personnel.

(e)    Specific Access Conditions for Assigned Representatives.

(i)    From the date hereof until the Closing Date, Buyer may assign
contractor(s) and personnel to work at the EFK Facility to support the work
performed under the Transaction Agreements (“Assigned Representatives”),
according to Seller’s reasonable notification and registration process.

(ii)    Buyer is responsible for the selection of its Assigned Representatives,
who shall not, for any purpose, be considered employees or agents of Seller.
Buyer is responsible for the supervision, direction and control, payment of
salary (including withholding of taxes), travel and living expenses (if any),
workers’ compensation insurance, disability benefits and the like of its
Assigned Representatives. Buyer may reassign any of its Assigned Representatives
as it deems necessary with a written notice to Seller. Access to the EFK
Facility by any Assigned Representative may be revoked only by the determination
of the Steering Committee.

 

32



--------------------------------------------------------------------------------

(iii)    From the date hereof until the Closing Date, Seller will reasonably
provide Assigned Representatives with (A) access to and office space in the EFK
Facility and (B) related amenities (e.g., phone, wireless access, parking,
cafeteria access), in each case on terms that are comparable to the access,
office space and amenities Seller provides to its Tier-1 customers, taking into
account Seller’s space constraints and needs for its regular workforce.

(iv)    Assigned Representatives will be deemed Buyer Personnel for purposes of
Section 5.02(c).

Section 5.03.    Records Preservation. Subject to the requirements of this
Section 5.03, each of the Seller Parties shall have the right to retain copies
of all Documents relating to periods ending on or prior to the Closing Date
(a) relating to information (including employment and medical records) regarding
the Business Employees, (b) as may be required by any Governmental Authority,
including pursuant to any applicable Law or regulatory request or (c) as may be
necessary for any of the Seller Parties to perform their respective obligations
pursuant to any Transaction Agreement, in each case subject to compliance with
all applicable privacy Laws. The parties hereto shall preserve and keep, or
cause to be preserved and kept, all original Documents and any copies thereof in
their possession for the longer of (i) any applicable statute of limitations and
(ii) a period of six (6) years from the Closing Date; provided, however, that
any electronic mail shall be required to be preserved and kept only for a period
of three (3) years (the “Retention Period”). During such applicable Retention
Period, (A) Representatives of Seller, Buyer and their respective Affiliates
shall, upon reasonable notice and for any reasonable business purpose, have
access during normal business hours to examine, inspect and copy such Documents
and (B) the parties hereto shall provide, or cause to be provided, to the other
parties hereto and their respective Affiliates, access to such Documents as such
other parties hereto or their respective Affiliates shall reasonably request in
connection with any Action to which such other parties hereto or any of their
respective Affiliates are parties or in connection with the requirements of any
Law applicable to such other parties hereto or any of their respective
Affiliates, in each case except as determined in good faith to be necessary to
(1) ensure compliance with any applicable Law, (2) preserve any applicable
privilege (including the attorney-client privilege), (3) comply with any
contractual confidentiality obligations, or (4) restrict or prohibit access to
Confidential Information (in the good faith judgment of the party claiming such
exception).

Section 5.04.    Confidentiality.

(a)    The terms of the letter agreement dated August 30, 2018 (the
“Confidentiality Agreement”) between Seller and Buyer are incorporated into this
Agreement by reference and shall continue in full force and effect (and the
confidentiality obligations thereunder shall be binding upon Buyer and its
Affiliates and Representatives as if parties thereto) until the Closing, at
which time the confidentiality obligations under the Confidentiality Agreement
shall terminate. If, for any reason, the Closing does not occur, the
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.

(b)    For a period of five (5) years from the Closing Date, Seller shall, and
shall cause the Seller Parties to, hold in strict confidence and not disclose or
release without the prior written

 

33



--------------------------------------------------------------------------------

consent of Buyer, any and all Confidential Information; provided that each of
the Seller Parties may disclose, or may permit disclosure of, Confidential
Information (i) to its Representatives who have a need to know such information
and are bound by fiduciary, contractual or legal obligation to hold such
information confidential to the same extent as is applicable to the parties
hereto (it being understood that Seller shall be responsible for the failure to
comply with such obligations by such Representatives, or (ii) if Seller or any
of the other Seller Parties, or any of their respective Representatives is
compelled (whether by deposition, interrogatory, request for documents,
subpoena, civil investigation, demand, order or other legal process) or
otherwise required by Law to disclose any such Confidential Information. In the
event that any demand or request for disclosure of Confidential Information is
made pursuant to clause (ii) above, Seller or the other Seller Parties, as
applicable, shall (x) as promptly as practicable notify Buyer of the existence
of such request or demand and, if not otherwise prevented by Law, the disclosure
that is expected to be made in respect thereto so that Buyer may, at its
expense, seek a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information and/or
waive compliance with the provisions of this Section 5.04(b), and (y) if
requested by Buyer, cooperate with Buyer (at Buyer’s expense) in seeking a
protective order or other appropriate assurance that confidential treatment will
be afforded to the Confidential Information in respect to such request or
demand. If such a protective order or other remedy or the receipt of a waiver by
Buyer is not obtained and Seller, any of the other Seller Parties or any of
their respective Representatives is required by such Law to disclose any
Confidential Information, Seller, such other Seller Parties, or such
Representative may disclose only that portion of the Confidential Information
which is required to be disclosed.

(c)    As used in this Agreement, “Confidential Information” shall mean all
proprietary, technical, economic, environmental, operational or financial
information or material, data, reports and interpretations related to the
Transferred Assets and Assumed Liabilities, including pursuant to any provision
of any Transaction Agreement; except the term “Confidential Information” does
not include any information which (i) at the time of disclosure is generally
available to and known by the public (other than as a result of a disclosure by
any of the Seller Parties in breach of the Confidentiality Agreement or this
Section 5.04), or (ii) becomes available after the Closing Date to any Seller
Party or any of their respective Representatives on a non-confidential basis
from a source other than Buyer which is not subject to any contractual, legal or
fiduciary obligation of confidentiality to Buyer. Notwithstanding the foregoing,
nothing herein shall prevent the Seller Parties from disclosing or using
information of the Seller Parties that is not related to the Transferred Assets
or the Assumed Liabilities.

Section 5.05.    Regulatory and Other Authorizations; Consents.

(a)    Subject to the terms and conditions herein provided, each of Buyer and
Seller shall use its reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and
make effective the transactions contemplated by this Agreement as promptly as
practicable, and in any case, prior to the End Date (including the satisfaction,
but not waiver, of the conditions precedent set forth in Article IX). Each of
Buyer and Seller shall use reasonable best efforts to obtain consents of all
Governmental Authorities necessary to consummate the transactions contemplated
by this Agreement. Each party hereto shall make an appropriate filing, if
necessary, pursuant to the HSR Act with respect to the transactions contemplated
by this Agreement by May 1, 2022, and shall supply as

 

34



--------------------------------------------------------------------------------

promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested pursuant
to the HSR Act. Without limiting the foregoing, neither Buyer nor Seller, nor
any of their respective Affiliates, shall extend any waiting period or
comparable period under the HSR Act or enter into any agreement with any
Governmental Authority not to consummate the transactions contemplated hereby,
except with the prior written consent of the other party hereto. The filing fees
incurred in connection with the HSR Act shall be borne equally by Buyer and
Seller, with each party paying fifty percent (50%) of the applicable fee.

(b)    To the extent permitted by applicable Law or applicable Governmental
Authority or the terms of any applicable agreement with a Governmental
Authority, each party to this Agreement shall promptly notify the other party
hereto of any significant written communication it receives from any
Governmental Authority relating to the consummation of the transactions
contemplated by this Agreement, permit the other party hereto to review in
advance any significant written communication proposed to be made by such party
(or its advisors) to any Governmental Authority and provide the other party
hereto with copies of all significant correspondence or other significant
written communications between it or any of its Representatives, on the one
hand, and any Governmental Authority or members of its staff, on the other hand,
in each case, to the extent relating to the consummation of the transactions
contemplated by this Agreement, subject to the Confidentiality Agreement. No
party to this Agreement shall agree to participate in any meeting or discussion
with any Governmental Authority in respect of any such filings, investigation or
other inquiry unless, to the extent reasonably practicable, it consults with the
other party hereto in advance and, to the extent reasonably practicable and
permitted by such Governmental Authority, gives the other party hereto the
opportunity to attend and participate at such meeting. Subject to the
Confidentiality Agreement, the parties to this Agreement will coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other party hereto may reasonably request in connection
with the foregoing and in seeking early termination of any applicable waiting
periods under any Law in any relevant jurisdiction).

(c)    In the event any claim, action, suit, investigation or other proceeding
by any Governmental Authority or other Person is commenced which questions the
validity or legality of the transactions contemplated hereby or seeks damages in
connection therewith, the parties hereto agree, subject to the limitations set
forth in Section 5.05(d), to cooperate and use reasonable best efforts to defend
against such claim, action, suit, investigation or other proceeding and, if any
decree, judgment, injunction or other order is issued in any such action, suit
or other proceeding, to use best efforts to have such injunction or other order
vacated, lifted, reversed or overturned and to cooperate reasonably regarding
any other impediment to the consummation of the transactions contemplated
hereby.

(d)    Notwithstanding anything in this Agreement to the contrary, it is
expressly understood and agreed that (i) Buyer shall be under no obligation to
make proposals, execute or carry out agreements or submit to orders providing
for a Divestiture and (ii) Seller and its Affiliates may not conduct or agree to
conduct a Divestiture without the prior written consent of Buyer. “Divestiture”
shall mean (A) the sale, license or other disposition or holding separate
(through the establishment of a trust or otherwise) of any assets or categories
of assets of Buyer, Seller, or any of their respective Affiliates, (B) the
imposition of any limitation or restriction on

 

35



--------------------------------------------------------------------------------

the ability of Buyer or any of its Affiliates to freely conduct their business
or control the assets acquired from Seller, (C) the holding separate of any of
Seller assets or any limitation or regulation on the ability of Buyer or any of
its Affiliates to exercise full rights of ownership of the assets acquired from
Seller, or (D) the making of any payment or commercial concession to any third
party as a condition to obtaining a required consent of any third party in
connection with the Agreement.

(e)    Notwithstanding anything in this Agreement to the contrary, Buyer
acknowledges on behalf of itself and its Affiliates and its and their Affiliates
and Representatives, successors and assigns (Buyer and such Persons, the “Buyer
Parties”) that the operation of the EFK Facility shall remain in the dominion
and control of the Seller Parties until the Closing and that none of the Buyer
Parties will provide, directly or indirectly, any directions or orders to any
director, officer or employee of any Seller Party, except as specifically
contemplated by the Transaction Agreements.

(f)    From the date of this Agreement until the Closing (or until earlier
termination of this Agreement), Seller shall notify Buyer promptly of any notice
or other communication received from any Governmental Authority regarding the
HSR filing in connection with the Transactions.

Section 5.06.    Third Party Consents. Each of Buyer and Seller agrees to
cooperate to obtain any consents and approvals from, and provide any notices to,
any Person other than a Governmental Authority that may be required in
connection with the transactions contemplated by the Transaction Agreements (the
“Third Party Consents”). Notwithstanding anything in this Agreement to the
contrary, neither Seller nor any of its Affiliates shall be required to
compensate any third party, commence or participate in any Action or offer or
grant any accommodation (financial or otherwise, including any accommodation or
arrangement to remain secondarily liable or contingently liable for any Assumed
Liability) to any third party to obtain any such Third Party Consent.

Section 5.07.    Notifications. From the date of this Agreement until the
Closing (or until earlier termination of this Agreement) (a) each Party shall
notify the other Party as promptly as practicable of (i) any written notice (or,
in the case of Seller, to the Knowledge of Seller, any other notice) received
from any Person alleging that the consent or approval of such Person is or may
be required in connection with the Transactions or (ii) any event, condition,
fact or circumstance that would materially prevent the timely satisfaction of
any of the conditions set forth in Article IX and (b) Seller shall notify Buyer
as promptly as practicable of (i) any material Action commenced or, to the
Knowledge of Seller, threatened relating to, involving or affecting, any of the
Transferred Assets, or that otherwise relates to the consummation of the
Transactions; or (ii) any written notice (or, to the Knowledge of Seller, other
notice) received from any supplier listed on Section 3.19 of the Seller
Disclosure Letter that it intends to terminate or request a major renegotiation
of the terms of the relationship with any of the Seller Parties in respect of
the EFK Facility.

 

36



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01.    Rights to Seller Marks.

(a)    Except as expressly permitted in this Section 6.01, immediately following
the Closing, Buyer and its Affiliates shall make no use of any of the Seller
Marks, including in connection with the ownership or operation of the
Transferred Assets. Buyer, on behalf of itself and its Affiliates, acknowledges
and agrees that neither Buyer nor any of its Affiliates shall have any rights in
any of the Seller Marks. Buyer, on behalf of itself and its Affiliates,
acknowledges and agrees that immediately following the Closing, Buyer and its
Affiliates shall cease all use of the Seller Marks. For the avoidance of doubt,
and subject to this Section 6.01, this Section 6.01(a) shall not preclude the
use by Buyer or any of its Affiliates of any Seller Marks or legacy references
to a Seller Party or any of its Affiliates as and to the extent such Seller
Marks or legacy references are included in any Process Design Kit or other
Seller Licensed IP and Technology when delivered by Seller or any of its
Affiliates to Buyer or any of its Affiliates for a reasonable transition period
not to exceed one hundred and eighty (180) days after the Closing solely in
connection with the authorized use of such Process Design Kit or Seller Licensed
IP and Technology under the Technology License Agreement.

(b)    Buyer shall not, and shall cause each of its Affiliates not to, use any
of the Seller Marks, either alone or in combination with any other Marks or
Internet domain names, in each case, owned by Seller or any of its Affiliates or
any other source identifiers confusingly similar to or embodying any of the
foregoing. Buyer agrees that nothing in this Section 6.01 restricts or limits
any use, licensing, disposition or abandonment of any of the Seller Marks by
Seller or any of its Affiliates. All goodwill associated with any use of any of
the Seller Marks will inure solely to the benefit of Seller and its Affiliates.

Section 6.02.    Further Assurances. The parties hereto shall, at no further
consideration, execute, or cause to be executed, such further documents, and
perform, or cause to be performed, such further acts, as may be necessary or
appropriate, or as either Seller or Buyer may reasonably request, (a) to
transfer and convey each and all of the Transferred Assets (including, for the
avoidance of doubt, all Documents) to Buyer, on and subject to the terms
contained herein, (b) to enter into the Seller Lease and Related Sale Lease, and
(c) to otherwise comply with the terms of this Agreement and to consummate,
effect, record and implement the transactions contemplated hereby, including, in
the case of each party hereto, executing and delivering such assignments,
consents, and other documents or instruments as either party may reasonably
request as necessary or desirable for such purpose. Seller shall cause, and
shall be responsible for, the performance by each of the Seller Parties of their
respective obligations hereunder and the compliance by each of the Seller
Parties with the terms hereof. Buyer shall cause, and shall be responsible for,
the performance by each of its Affiliates of their respective obligations
hereunder and the compliance by each of its Affiliates with the terms hereof.
Each of Seller and Buyer agrees that it shall not take (and shall cause each of
its Affiliates to not take) any action with the intention of, or with the
knowledge that such action will have the effect of, avoiding, inhibiting or
impairing any of its obligations hereunder (or the other party’s ability to
enforce such obligations).

 

37



--------------------------------------------------------------------------------

Section 6.03.    Exclusivity.

(a)    From the date of this Agreement until the Closing (or until earlier
termination of this Agreement), Seller shall not (and shall cause its
Representatives not to), directly or indirectly, (i) solicit, initiate, seek,
knowingly encourage or facilitate, or induce the making, submission or
announcement by any Person of any inquiry, expression of interest, proposal or
offer that constitutes, or could reasonably be expected to lead to, an
Alternative Proposal (as defined below), (ii) enter into, participate in,
maintain or continue any communications (except solely to provide written notice
as to the existence of these exclusivity provisions) or negotiations regarding,
or deliver or make available to any Person any information with respect to, any
inquiry, expression of interest, proposal or offer that constitutes, or could
reasonably be expected to lead to, an Alternative Proposal, (iii) agree to,
accept or approve any Alternative Proposal, or (iv) enter into any letter of
intent or any other contract contemplating or otherwise relating to any
Alternative Proposal. “Alternative Proposal” means any agreement, offer,
proposal or indication of interest relating to, or involving: (A) a transaction
or series of transactions whereby any Person (other than Buyer) proposes to
acquire the EFK Facility (whether by merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, license, disposition or sale of assets); (B) the
issuance, grant, disposition or acquisition of any security, instrument,
obligation, right of first refusal, right of first offer, pre-emptive right or
similar obligation that is or may become convertible into, exchangeable or
exercisable for or with respect to the EFK Facility; or (C) any other
transaction the consummation of which would reasonably be expected to frustrate
the purpose of, materially impede or prevent any of the Transactions.

(b)    Seller shall promptly notify Buyer in writing after receipt by Seller or,
to the knowledge of such party, any of its Representatives, of: (i) any
Alternative Proposal; (ii) any inquiry, expression of interest, proposal or
offer that constitutes, or would reasonably be expected to lead to, an
Alternative Proposal; or (iii) any other notice that any Person is considering
making an Alternative Proposal. Such notice shall describe the material terms of
such Alternative Proposal, inquiry, expression of interest, proposal, offer,
notice or request. Seller shall keep Buyer reasonably informed of the status and
details of, and any material modification to, any such Alternative Proposal,
inquiry, expression of interest, proposal or offer and any correspondence or
communications related thereto, if it is in writing, or a reasonable written
summary thereof, if it is not in writing.

Section 6.04.    New York State Incentives. From the date of this Agreement
until the Closing Date, the Seller Parties shall use commercially reasonable
efforts to assist and cooperate with the Buyer Parties in obtaining from the
State of New York any combination of funding, investments, incentives, tax
benefits, payments or other consideration (whether cash or in-kind) in
connection with the Transactions as expressly described and set forth in the
letter, attached as Exhibit F hereto (the “NYS Incentives”). As permitted by
applicable Law and the applicable Governmental Authority, Seller shall promptly
inform Buyer of any formal communications with any Governmental Authority that
is primarily in connection with the grant of the NYS Incentives contemplated by
this Section 6.04. Seller shall not independently participate in any formal
meeting with any Governmental Authority that is primarily in respect of the NYS
Incentives without giving Buyer prior notice of the meeting and, to the extent
permitted by such Governmental Authority, the opportunity to attend and/or
participate therein; provided that, the

 

38



--------------------------------------------------------------------------------

foregoing shall not prohibit Seller from responding to incidental inquiries made
by a Governmental Authority during meetings with such Governmental Authority in
connection with matters unrelated to the NYS Incentives. Subject to applicable
Law, Seller shall consult and use commercially reasonable efforts to cooperate
with Buyer in connection with the matters described in this Section 6.04,
including in connection with any analyses, appearances, presentations,
memoranda, arguments, opinions and proposals made or submitted by or on behalf
of either party to any Governmental Authority in connection with the NYS
Incentives.

Section 6.05.    Settlement of Claims. Seller shall use commercially reasonable
efforts to settle any claim or demand made by any third Person between the date
of this Agreement and the Closing that would have a material and adverse impact
(or if such third Person is a “non-practicing entity”, any adverse impact) on
Buyer’s ability, following the Closing, to (i) use, practice, perform and
otherwise exploit the Seller Licensed IP and Technology in accordance with the
terms of the Technology License Agreement or (ii) provide the services and
deliverables to be provided by Buyer under the Technology Transfer and
Development Agreement and the Foundry Transition Services Agreement, including
any such claim or demand: (A) alleging any (1) Seller Licensed IP and Technology
or (2) Seller Background Licensed IP and Technology that, as of the date of such
claim or demand, is contained or embodied in the Developed Processes (as defined
in the Technology Transfer and Development Agreement) (such Seller Background
Licensed IP and Technology, the “Seller Identified Background IP and
Technology”) infringes, misappropriates (or constitutes or results from the
misappropriation of), constitutes unauthorized use or unauthorized disclosure
of, or otherwise violates any Intellectual Property of such third Person; or
(B) claiming any interest in, to, or under any Seller Licensed IP and Technology
and Technology or Seller Identified Background IP and Technology, or asking or
inviting any of the Seller Parties to enter into or to pay for any Intellectual
Property license under the Intellectual Property of such third Person with
respect to any Seller Licensed IP and Technology or Seller Identified Background
IP and Technology (any such claim, a “Adverse Impact Claim”). Seller shall
promptly notify Buyer in writing following Seller’s determination that such an
Adverse Impact Claim exists and use commercially reasonable efforts to settle
all such claims and demands in the manner that Seller would have settled such
claim or demand if the Seller Parties were to continue operating the EFK
Facility following Closing, including to (x) use, practice, perform and
otherwise exploit the Seller Licensed IP and Technology and (y) provide the
services and deliverables to Buyer under the Technology Transfer and Development
Agreement and the Foundry Transition Services Agreement, in each case in the
manner in which the Seller Parties have operated the EFK Facility during the
twelve (12) months prior to the date of this Agreement through the date such
claim or demand was made, and without giving any consideration to the
Transactions or any other plan to cease operation of the EFK Facility. To the
extent the transfer of the benefits of such settlement (including any license or
other right granted to any Seller Party with respect to any third party
Intellectual Property or Technology) to Buyer or Buyer’s activities following
the Closing would require payment of any amounts to such third Person,
(1) Seller shall notify Buyer in writing of the amount of such payment and
provide information and other documentation in reasonable detail supporting the
amount of such payment, (2) for a period of ten (10) business days following
such notification, Buyer shall have the option to pay such amount for the
transfer of such benefits to Buyer and (3) if Buyer does not notify Seller in
writing that it elects to exercise such option within such period of ten
(10) business days, Seller shall not be obligated to transfer any such benefits
of such settlement to Buyer as set forth above in this Section 6.05.

 

39



--------------------------------------------------------------------------------

Section 6.06.    Third-Party Intellectual Property and Technology. Seller and
Buyer shall use commercially reasonable efforts to work together in good faith
to identify all non-Patent third-party Intellectual Property and Technology
(including all non-Patent Transferred Third Party IP and Technology) that, to
the Knowledge of Seller, are necessary and sufficient to enable Buyer to
(a) operate the EFK Facility in the manner operated by the Seller Parties in the
six (6)-month period immediately prior to the Closing, and (b) use, practice,
perform and otherwise exploit the processes developed under the Technology
Transfer and Development Agreement, and provide the services and deliverables to
be provided by Buyer under the Technology Transfer and Development Agreement and
the Foundry Transition Services Agreement, in each case in the manner used,
practiced, performed, otherwise exploited, or provided by the Seller Parties in
the six (6)-month period immediately prior to the Closing (the “Closing Third
Party IP and Technology”) and such third-party Intellectual Property and
Technology shall not include intellectual property and technology used in
manufacturing Seller Parties’ products that will not be manufactured by Buyer
after the Closing Date.

Section 6.07.    Total Loss Event.

(a)    If, prior to the Closing, there is an event or occurrence that,
individually or in the aggregate with other circumstances, matters, events or
occurrences, would reasonably be expected to result in more than fifty percent
(50%) of the total installed manufacturing capacity at the EFK Facility becoming
inoperable for a period of six (6) consecutive months (a “Total Loss Event”),
and such Total Loss Event would reasonably be expected to be capable of being
cured within eighteen (18) months after such Total Loss Event (the “Maximum Cure
Period”) but prior to June 30, 2024, Seller and Seller Insurance Affiliate shall
use their respective commercially reasonable efforts to cure such Total Loss
Event (including Seller and Seller Insurance Affiliate (i) making claims upon
all their respective property and casualty insurance policies that may cover
losses in respect of such Total Loss Event (the “Total Loss Event Policies”),
(ii) utilizing insurance proceeds received or receivable by Seller and Seller
Insurance Affiliate with respect to the Total Loss Event Policies equal to at
least the lesser of (A) the amount required to cure such Total Loss Event and
(B) $750,000,000 (such amount, plus the aggregate amount of any deductible or
retention payments payable under the Total Loss Event Policies, the “Total Loss
Event Cap”), and (iii) paying all deductibles and retention payments under the
Total Loss Event Policies in respect of such Total Loss Event). To the extent
that the Total Loss Event Cap is not sufficient to cure the Total Loss Event,
Buyer may, in its sole discretion (x) terminate this Agreement in accordance
with Section 10.01(d)(ii) or (y) agree to pay the difference in excess of the
Total Loss Event Cap to cure such Total Loss Event. Each of Seller and Seller
Insurance Affiliate shall maintain all its insurance policies covering the EFK
Facility and assets and properties related thereto in existence on the date
hereof, in each case with terms no less favorable than those in existence on the
date hereof and without (w) change in beneficiary, (x) lapse in coverage or
(y) material increase in required deductibles or retention payments. Buyer shall
maintain insurance policies adequate to cover losses related to the Consigned
Tools (as such term is defined in the FTSA Attachment No.1) and shall apply any
proceeds from such policies received in connection with any Total Loss Event to
mitigate such losses; provided that such application of proceeds shall not be
required (I) in the event that Seller or Seller Insurance Affiliate is in breach
of this Section 6.07 or (II) if Buyer terminates this Agreement pursuant to
Section 10.01(d)(ii).

 

40



--------------------------------------------------------------------------------

(b)    Seller and Buyer shall use good faith efforts to cooperate (including
through the Steering Committee discussions) to minimize disruption in the
performance of any of their respective obligations under the Transaction
Agreements, including, as applicable, by reasonably cooperating to perform
certain activities under the Ancillary Agreements at another facility of Seller
or its Affiliates. For all purposes of this Agreement, any Total Loss Event
shall be deemed cured if (and only if) (a) the EFK Facility (including any
Consigned Tools) is restored in full to its total installed manufacturing
capacity as existing prior to such Total Loss Event and (b) the parties are
capable of resuming the performance under each of the Ancillary Agreements as
contemplated thereby without undue disruption.

Section 6.08.    Environmental Matters.

(a)    Buyer acknowledges that Blue is responsible for the Blue Remediation and
that Blue has certain rights to access the EFK Facility as set forth in that
certain Declaration of Restrictions, Easements and Covenants made by Blue, dated
June 17, 2015 (the “Blue Declaration”), to perform, manage and control the Blue
Remediation and certain other work as set forth more fully therein, and that
Buyer has been provided with a copy of the Blue Declaration. At or promptly
after the Closing, Buyer and Seller shall cooperate to amend the Blue
Declaration to reflect that Buyer is the owner of the EFK Facility.

(b)    In the event Buyer identifies any environmental conditions other than the
Blue Remediation requiring Remedial Action for which any Buyer Indemnified Party
is entitled to indemnification pursuant to Section 11.02 of this Agreement,
Seller shall have the right to manage and control (or use commercially
reasonable efforts to make Blue or any other responsible party assume liability
for, and manage and control) and, if so managed and controlled, shall diligently
perform (or use commercially reasonable efforts to make Blue or any other
responsible party to assume liability for and perform), such Remedial Actions
reasonably necessary to obtain No Further Action Status. Such Remedial Actions
shall not unreasonably interfere with Buyer’s operations at the Owned Properties
or Well Fields Properties (as operated on the date such Remedial Actions are
initiated or installed; provided, however, that if operations at the Owned
Properties or Well Fields Properties subsequently change and require a
reasonable change in the design or performance of such Remedial Actions, and
such modification is approved, to the extent required, by the relevant
Governmental Authority, Buyer and Seller shall cooperate to modify the design or
performance of such Remedial Actions, to the extent reasonably feasible, at
Buyer’s sole cost and expense). In the event Buyer or a future owner or operator
of all or part of the Owned Properties or Well Fields Properties seeks to
undertake a construction project or redevelopment or all or part of the Owned
Properties or Well Fields Properties, (i) Seller and Buyer shall cooperate in
all reasonable respects to minimize any interference with such activities, and
(ii) notwithstanding any provisions of this Agreement to the contrary, Seller
shall have no obligation under this Agreement to perform, fund or indemnify any
Buyer Indemnified Party for the imposition of more restrictive Remedial Action
requirements resulting from or necessitated by such construction or
redevelopment. Buyer shall provide Seller, Blue or any other responsible party,
and their respective employees, agents, consultants or contractors, with
reasonable access to the Owned Properties and Well Fields Properties that may be
reasonably necessary in connection with such Remedial Action undertaken by
Seller, Blue or any other responsible party, including access provided for
pursuant to the Blue Declaration. Seller shall provide Buyer with reasonable
access to information concerning Seller’s Remedial

 

41



--------------------------------------------------------------------------------

Action or information Seller receives from Blue or another responsible party
related to any Remedial Action undertaken by Blue or such other responsible
party. Seller shall use commercially reasonable efforts to provide Buyer with an
opportunity to review and comment on any document or agreement that binds Buyer
to additional material restrictions and limitations on the use of any Owned
Properties or Well Fields Properties, and incorporate therein any comments to
which Buyer and Seller (and, if applicable, Blue or another responsible party)
shall reasonably agree. Any Remedial Action performed by Seller shall be, and
Seller shall use commercially reasonable efforts to provide that any Remedial
Action performed by Blue or another responsible party is, performed by licensed
environmental consultants with customary levels of insurance. Upon obtaining No
Further Action Status, Seller and its consultants shall, or Seller shall use
commercially reasonable efforts to compel Blue or another responsible party to,
close in place or remove all sampling and monitoring wells and other equipment
associated with, and all wastes generated by, such Remedial Action in accordance
with applicable Laws. Buyer and Seller acknowledge that the performance of
Remedial Actions at the Owned Properties and Well Fields Properties may continue
for several years and agree to cooperate to minimize disruption to, or
interference with, Buyer’s operations and Seller’s, Blue’s or any other
responsible party’s Remedial Actions for the duration of the performance of such
Remedial Actions.

(c)    In the event Buyer identifies any noncompliance with Environmental Law by
any Seller Party for which any Buyer Indemnified Party is entitled to
indemnification pursuant to Section 11.02 of this Agreement, Seller shall have
the right to manage and control and, if so managed and controlled, shall
diligently perform, such actions reasonably necessary to resolve such
noncompliance. In the event Seller fails to take action to address and resolve
such noncompliance issues within sixty (60) days from the date that Buyer
notifies Seller of such issues, Buyer shall have the right, but not the
obligation, to facilitate resolution of the noncompliance issues using
Applicable Remedial Standards at the sole cost and expense of Seller.

ARTICLE VII

EMPLOYEE MATTERS

Section 7.01.    Employees and Employee Benefits.

(a)    The parties hereto shall: (i) not later than January 1, 2022, commence
the discussions and negotiations of an Employee Matters Agreement (the “Employee
Matters Agreement”) with respect to the transfer of employment of the Business
Employees as of the Closing Date and the terms and conditions of such transfer;
and (ii) not later than July 1, 2022, enter into the Employee Matters Agreement.
The Employee Matters Agreement shall include terms which shall relate to, but
shall not be limited to: (A) the Transferred Assets and Excluded Assets with
respect to employees and employee benefits, (B) the Excluded Liabilities and
Assumed Liabilities with respect to employees and employee benefits,
(C) continuation and/or transfer of employment of the Business Employees to
Buyer, (D) terms and conditions of employment, (E) participation in retirement
plans, (F) participation in health and welfare benefit plan coverage, (G) credit
for service earned on or prior to the Closing Date with Seller or its Affiliates
to the extent that service is relevant for purposes of eligibility, vesting or
the

 

42



--------------------------------------------------------------------------------

calculation of benefits under any retirement or other employee benefit plan,
(H) waiver of limitations on benefits relating to any pre-existing conditions of
the Business Employees and their respective spouses and dependents under health
plans of the Seller Parties, (I) severance benefits, and (J) updates to the
definitions of “Key Employees” and “Business Employees” (including to any
Sections of the Seller Disclosure Letter referenced therein). The parties hereto
shall negotiate the terms of the Employee Matters Agreement in good faith, which
terms shall be consistent with the understanding of the parties that at least
(but no more than, unless otherwise determined by Buyer in its sole discretion)
that number of all Business Employees specified in Section 3.11 of the Seller
Disclosure Letter under the column heading “Business Employees Target
Population” shall be offered employment with Buyer (or an Affiliate of Buyer)
with terms and conditions of employment including (x) at least the same level of
base salary or wage rate and (y) other compensation and employee benefits that
are substantially comparable in the aggregate to the compensation (excluding
base salary or wage) and employee benefits, in each case as in effect
immediately prior to the Closing Date. From time to time following the Closing,
to the extent set forth in the Employee Matters Agreement or as otherwise
required by Law, Seller shall, and shall cause its Affiliates to, make available
to Buyer or any of its Affiliates, as designated by Buyer, such data in
personnel records of Transferred Employees (as defined in the Employee Matters
Agreement) as is reasonably necessary for Buyer to transition such Transferred
Employees into Buyer’s records and in compliance with any applicable Law.

(b)    Between the date of this Agreement and July 1, 2022, the Steering
Committee shall meet at least annually to discuss and determine in good faith
the appropriate updates, if any, to the definitions of “Key Employees” (subject
to Buyer’s final agreement to any such determination) and other “Business
Employees” (as mutually determined by Buyer and Seller) (including to any
Sections of the Seller Disclosure Letter referenced therein).

ARTICLE VIII

TAX MATTERS

Section 8.01.    Allocation of Taxes. Subject to Section 8.03 below, (i) Seller
shall be responsible for all Taxes with respect to the Transferred Assets
allocable to any Pre-Closing Tax Period, irrespective of the reporting and
payment dates of such Taxes and (ii) Buyer shall be responsible for all Taxes
with respect to the Transferred Assets allocable to any taxable period beginning
after the Closing Date, irrespective of the reporting and payment dates of such
Taxes.

Section 8.02.    Transfer Taxes. Notwithstanding anything to the contrary in
this Agreement, any Transfer Taxes attributable to the sale or transfer of the
Transferred Assets under this Agreement shall be borne equally by Buyer and
Seller. The party required by Law to file a Tax Return with respect to such
Transfer Taxes shall timely prepare and file such Tax Return with the other
parties’ commercially reasonable cooperation. Buyer and Seller agree to timely
sign and deliver (or to cause to be timely signed and delivered) such
certificates or forms as may be necessary or appropriate and otherwise to
cooperate in good faith and use commercially reasonable efforts to (i) assist in
the preparation and filing of Tax Returns under this Section 8.02, (ii) minimize
Transfer Taxes and (iii) establish any available exemption from (or otherwise
reduce) such Transfer Taxes. If one party remits to the appropriate Tax
Authority payment for Transfer Taxes which are subject to equal proration under
this Section 8.02 and such payment includes the other party’s share of such
Transfer Taxes, such other party shall promptly reimburse the remitting party
for such other party’s share of such Transfer Taxes.

 

43



--------------------------------------------------------------------------------

Section 8.03.    Property Taxes. Responsibility for payment of Property Taxes
relating to the ownership or operation of the Transferred Assets that are
attributable to a Straddle Period shall be allocable to Seller in an amount
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period prior to and including the Closing Date and the denominator
of which is the number of days in the entire Straddle Period, and Buyer shall be
allocated responsibility for payment of the balance of such Property Taxes
attributable to such Straddle Period. To the extent any Taxes that are
attributable to a Straddle Period are known as of the Closing, the parties shall
prorate such Taxes and allocate responsibility for payment pursuant to this
Section 8.03 at the Closing. With respect to Property Taxes described in this
Section 8.03, Seller shall timely file (taking into account any extensions) all
Tax Returns due before the Closing Date with respect to such Taxes and Buyer
shall cause to be prepared and duly filed all Tax Returns due after the Closing
Date. If one party remits to the appropriate Tax Authority payment for Taxes
which are subject to proration under this Section 8.03 and such payment includes
the other party’s share of such Taxes, such other party shall promptly reimburse
the remitting party for such other party’s share of such Taxes. Any credit or
refund resulting from an overpayment of Property Taxes that is attributable to a
Straddle Period shall be allocated between the parties based on the method
employed above under this Section 8.03 to allocate responsibility for payment of
the Property Tax which relates to such credit or refund.

Section 8.04.    Tax Cooperation. Seller and Buyer shall furnish or cause to be
furnished to each other, upon request, as promptly as practicable and at the
requesting party’s expense, such information and assistance relating to the
Transferred Assets, including access to books and records, as is reasonably
necessary for the filing of all Tax Returns, the making of any election related
to Taxes, the preparation for, or the prosecution or defense of, any Tax audit,
in each case in connection with matters relating to or affected by the
Transferred Assets and each shall execute and deliver such documents as are
necessary to carry out the intent of this Article VIII. Buyer agrees that it
shall preserve and keep, or cause to be preserved and kept in a manner
consistent with its existing tax document retention policies, all original books
and records in respect of the Transferred Assets relating to any Taxes with
respect to taxable years or periods (in whole or in part) ending on or before
the Closing Date and in the possession of Buyer or its Affiliates. Seller and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes and all other Tax matters relating to the
Transferred Assets. Any information obtained under this Section 8.04 shall be
kept confidential, except (a) as may be otherwise necessary in connection with
the filing of Tax Returns, elections, disclosures or claims for refund in
connection with an audit or other proceeding, or (b) with the consent of the
other party, as applicable.

Section 8.05.    Tax Clearance Certificates. At Buyer’s request, Seller shall
notify all of the Tax Authorities for the jurisdictions set forth on
Section 8.05 of the Seller Disclosure Letter of the Transactions in the form and
manner required by such Tax Authorities, if the failure to make such
notifications or receive any available tax clearance certificate (“Tax Clearance
Certificate”) could subject Buyer to any Taxes of Seller. Prior to the Closing
Date, each of Buyer and Seller shall duly and timely file, or cause its
applicable Affiliate to duly and timely file, all Tax Clearance Certificates for
which such party is responsible for filing under applicable Law.

 

44



--------------------------------------------------------------------------------

Section 8.06.    Certain Other Tax Matters. Prior to the Closing Date, Seller
and Buyer shall comply with the covenants and agreements set forth on
Section 8.06 of the Seller Disclosure Letter.

ARTICLE IX

CONDITIONS TO CLOSING

Section 9.01.    Conditions to Each Party’s Obligation. The obligations of Buyer
and Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, or waiver by Buyer and Seller, each in its sole
discretion, at or prior to the Closing, of each of the following conditions:

(a)    Governmental Approvals. The applicable filings or approvals under the HSR
Act shall have been made or obtained to the extent required by applicable Law,
any applicable waiting period under the HSR Act shall have expired or been
terminated and any extensions thereof, or any timing agreements, understandings
or commitments obtained by request or other action of the U.S. Federal Trade
Commission and/or the U.S. Department of Justice, as applicable, shall have
expired or been terminated.

(b)    No Governmental Order; No Action. There shall be no Governmental Order in
existence that prohibits, prevents, makes illegal or otherwise materially
impedes (or purports or would reasonably be expected to prohibit, prevent, make
illegal or otherwise materially impede) the sale of the Transferred Assets or
the assumption of the Assumed Liabilities or the other transactions contemplated
by the Transaction Agreements, and there shall be no Action pending by any
Governmental Authority or threatened in writing seeking such a Governmental
Order.

Section 9.02.    Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, or waiver by Seller, in its sole discretion, at or prior to
the Closing, of each of the following conditions:

(a)    Representations and Warranties; Covenants. (i) Each of the
representations and warranties of Buyer contained in Article IV (other than as
set forth in clause (ii) of this Section 9.02(a)) shall be true and correct
(without giving effect to any materiality, “material impact”, “Buyer Material
Adverse Effect” or similar qualifiers therein) as of the date of this Agreement
and as of the Closing Date as though made on the Closing Date, other than
representations and warranties made as of another date, which representations
and warranties shall have been true and correct as of such date, in each case
except to the extent that any failure to be true and correct would not have a
Buyer Material Adverse Effect; (ii) each of the Buyer Fundamental
Representations shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as though made on the Closing
Date; and (iii) the covenants contained in this Agreement required to be
complied with by Buyer on or before the Closing shall have been complied with in
all material respects.

 

45



--------------------------------------------------------------------------------

(b)    Closing Deliveries. Buyer shall have executed and delivered (or caused to
be executed and delivered) to Seller the items required under Section 2.10.

Section 9.03.    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, or waiver by Buyer, in its sole discretion, at or prior to the
Closing, of each of the following conditions:

(a)    Representations and Warranties; Covenants. (i) Each of the
representations and warranties of Seller contained in Article III (other than as
set forth in clause (ii) of this Section 9.03(a)) shall be true and correct
(without giving effect to any materiality, “material impact”, “Material Adverse
Effect” or similar qualifiers therein) as of the date of this Agreement and as
of the Closing Date as though made on the Closing Date, other than
representations and warranties made as of another date, which representations
and warranties shall have been true and correct as of such date, in each case
except to the extent that any failure to be true and correct would not have a
Material Adverse Effect; (ii) each of the Seller Fundamental Representations
(other than the representations and warranties set forth in Section 3.13, which
shall be subject to clause (i)) shall be true and correct (without giving effect
to any materiality or “Material Adverse Effect” qualifiers therein) in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on the Closing Date, other than representations and warranties made
as of another date, which representations and warranties shall have been true
and correct as of such date; and (iii) the covenants contained in this Agreement
required to be complied with by Seller on or before the Closing shall have been
complied with in all material respects.

(b)    Closing Deliveries. Seller shall have executed and delivered (or caused
to be executed and delivered) to Buyer the items required under Section 2.09.

(c)    Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.

(d)    Employee Transfer. The Required Business Employees shall have
countersigned and delivered offer letters delivered by Buyer to such Business
Employees prior to the Closing, which shall become effective at the Closing.

(e)    Total Loss Event. If there is a Total Loss Event, Seller shall have cured
such Total Loss Event pursuant to Section 6.07.

Section 9.04.    Frustration of Closing Conditions. Neither Buyer, on the one
hand, nor Seller, on the other hand, may rely on the failure of any condition
set forth in this Article IX to be satisfied if such failure was caused by such
party’s or its respective Affiliates’ failure to act in good faith or to comply
with its agreements set forth herein.

 

46



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

Section 10.01.    Termination. This Agreement may be terminated prior to the
Closing:

(a)    by the mutual written consent of Seller and Buyer.

(b)    by either Seller or Buyer:

(i)    if the Closing shall not have occurred on or before the End Date;
provided, however, that such termination right shall not be available to any
party hereto whose breach of this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur prior to such date;
or

(ii)    in the event of the issuance of a final, nonappealable Governmental
Order restraining or prohibiting the sale of the Transferred Assets or the
consummation of the other transactions contemplated by the Transaction
Agreements; provided, however, that the party hereto seeking to terminate this
Agreement pursuant to this Section 10.01(b)(ii) shall have used reasonable best
efforts to remove such injunction, order or decree.

(c)    by Seller, if:

(i)    Buyer has not initiated (or caused to be initiated) the deposit on the
Purchase Price payable to Seller by Buyer pursuant to Section 2.08(a) within one
(1) Business Day of the date hereof, by wire transfer of immediately available
funds to the account set forth on Exhibit B hereto;

(ii)    a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of Buyer set forth in this Agreement shall
have occurred that would cause a condition set forth in Section 9.02(a) not to
be satisfied, and such breach is (A) incapable of being cured or (B) is capable
of being cured but is not cured within thirty (30) days after Seller notifies
Buyer in writing of the existence of such breach or failure and in any event
prior to the Business Day prior to the End Date; provided, however, that Seller
shall not have the right to terminate this Agreement pursuant to this
Section 10.01(c)(ii) if Seller is then in material breach or material violation
of its representations, warranties or covenants contained in this Agreement; or

(iii)    all of the conditions set forth in Section 9.01 and Section 9.03 have
been satisfied or waived (other than those conditions which by their terms
cannot be satisfied until the Closing, but which conditions at the time of
termination shall be capable of being satisfied) and Buyer fails to consummate
the transactions contemplated hereby within two (2) Business Days following the
date on which the Closing should have occurred pursuant to Section 2.07.

(d)    by Buyer, if:

(i)    a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of Seller set forth in this Agreement shall
have occurred that would cause a condition set forth in Section 9.03(a) not to
be satisfied, and such breach is (A) incapable of being cured (it being
understood and agreed that any breach of Section 6.03(a) (other than a breach
solely caused by any Representative (other than a director, officer, employee or
controlling person) not authorized to act on behalf of Seller in connection with
the matters described in Section 6.03) is a breach that is

 

47



--------------------------------------------------------------------------------

incapable of being cured) or (B) is capable of being cured but is not cured
within thirty (30) days after Buyer notifies Seller in writing of the existence
of such breach or failure and in any event prior to the Business Day prior to
the End Date; provided, however, that Buyer shall not have the right to
terminate this Agreement pursuant to this Section 10.01(d) if Buyer is then in
material breach or material violation of its representations, warranties or
covenants contained in this Agreement; or

(ii)    there is a Total Loss Event and (A) Buyer and Seller, acting reasonably
and in good faith, mutually agree that such Total Loss Event is incapable of
being cured, or such Total Loss Event fails to be cured by the end of the
Maximum Cure Period or (B) Seller fails to comply in all material respects with
Section 6.07(a).

Section 10.02.    Notice of Termination. Any party hereto desiring to terminate
this Agreement pursuant to Section 10.01 (other than Section 10.01(a)) shall
give written notice of such termination to the other party or parties, as the
case may be, to this Agreement.

Section 10.03.    Effect of Termination.

(a)    In the event of the termination of this Agreement as provided in
Section 10.01, this Agreement shall forthwith become void and there shall be no
liability on the part of any party to this Agreement, except that Section 5.04,
this Section 10.03, and Article XII shall survive any such termination in
accordance with their terms and shall be enforceable hereunder; provided,
however, that in the event of a termination pursuant to Section 10.01 nothing in
this Agreement shall relieve Seller or Buyer from liability for any knowing or
intentional breach of this Agreement or fraud.

(b)    In addition to the effects of termination of this Agreement described in
Section 10.03(a), if this Agreement is terminated pursuant to
Section 10.01(d)(ii), the Foundry Transition Services Agreement and the
Technology Transfer and Development Agreement shall automatically terminate,
effective as of the date of the termination of this Agreement.

Section 10.04.    Extension; Waiver. Seller, with respect to Buyer, or Buyer,
with respect to Seller, may (a) extend the time for the performance of any of
the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties of the other party hereto
contained in this Agreement or in any document delivered pursuant to this
Agreement, or (c) waive compliance with any of the agreements or conditions of
the other party or parties hereto contained in this Agreement but such waiver of
compliance with such agreements or conditions shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party hereto granting such extension or waiver. Neither the waiver by any of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure by any of the parties hereto, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder.

 

48



--------------------------------------------------------------------------------

ARTICLE XI

INDEMNIFICATION

Section 11.01.    Survival. The representations and warranties of Seller and
Buyer contained in or made pursuant to this Agreement shall survive the Closing
in full force and effect until the eighteen (18) month anniversary of the
Closing Date, at which time they shall terminate and no claims shall be made for
indemnification under Section 11.02 or Section 11.03 thereafter; provided,
however, that (a) the Seller Specified Representations shall survive the Closing
in full force and effect until the three (3) year anniversary of the Closing
Date, at which time they shall terminate and no claims shall be made for
indemnification under Section 11.02 thereafter and (b) the Seller Fundamental
Representations and the Buyer Fundamental Representations shall survive the
Closing in full force and effect until the expiration of the applicable statute
of limitations with respect to the particular matter that is the subject matter
thereof, at which time they shall terminate and no claims shall be made for
indemnification under Section 11.02 or Section 11.03 thereafter. The covenants
in this Agreement: (i) that by their terms apply or are to be performed in whole
or in part prior to the Closing Date shall survive the Closing in full force and
effect until the six (6) month anniversary of the Closing Date, at which time
they shall terminate and no claims shall be made for indemnification under
Section 11.02 or Section 11.03 thereafter; and (ii) that by their terms apply or
are to be performed in whole or in part on or after the Closing Date shall
survive the Closing in full force and effect in accordance with their terms. For
the avoidance of doubt, if a written claim of breach of any representation,
warranty or covenant in this Agreement has been made in accordance with
Section 11.04 prior to the applicable expiration date, then such representation,
warranty or covenant shall, solely with respect to such claim, continue to
survive until the resolution of such claim.

Section 11.02.    Indemnification by Seller.

(a)    From and after the Closing, and subject to the terms of this Agreement,
Seller shall indemnify and hold harmless Buyer and its Affiliates and their
respective directors, officers, employees, stockholders, members and partners
(collectively, the “Buyer Indemnified Parties”) against, and reimburse any Buyer
Indemnified Party for, all Losses (regardless of whether or not such Losses
relate to any third party claim) that such Buyer Indemnified Party may suffer or
incur, or become subject to, without duplication, based upon, attributable to,
resulting from or arising out of:

(i)    prior to their expiration in accordance with Section 11.01, (A) the
failure of any representations or warranties made by Seller in or pursuant to
this Agreement to be true and correct as of the date hereof and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to a specific date (in which case, the
failure of such representations and warranties to be true and correct as of such
specific date); (B) the failure of any representations or warranties made by the
applicable Seller Party in the Technology License Agreement, the Technology
Transfer and Development Agreement and/or the Foundry Transition Services
Agreement as and when made in accordance with the terms therein; or (C) any
claim or other Action asserted or threatened by any Person that, if true as
alleged, would constitute or give rise to the failure of any representations or
warranties made by Seller in or

 

49



--------------------------------------------------------------------------------

pursuant to Section 3.08 to be true and correct as of the date hereof and as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to a specific date (in which case, the
failure of such representations and warranties to be true and correct as of such
specific date), in each case of clauses (A), (B) and (C), without giving effect
to any materiality, “material impact”, “Material Adverse Effect” or similar
qualifiers both for the purposes of determining whether any such failure exists
and for the purposes of determining the amount of any Losses;

(ii)    prior to their expiration in accordance with Section 11.01, any breach
or failure by Seller to perform any of its covenants or agreements contained in
this Agreement; or

(iii)    regardless of the disclosure of any matter set forth in the Seller
Disclosure Letter, any Excluded Asset or Excluded Liability.

(b)    Notwithstanding anything in this Agreement to the contrary:

(i)    Seller shall not be required to indemnify or hold harmless any Buyer
Indemnified Party against, or reimburse any Buyer Indemnified Party for, any
Losses pursuant to Section 11.02(a)(i) (other than with respect to the Seller
Fundamental Representations):

(A)    with respect to any claim unless such claim (together with all other
claims, if any, resulting from the same facts and circumstances) involves Losses
in excess of $100,000 (nor shall such item be applied to or considered for
purposes of calculating the aggregate amount of Buyer Indemnified Parties’
Losses for purposes of clause (B) below); and

(B)    until the aggregate amount of Buyer Indemnified Parties’ Losses exceeds
an amount equal to one and one percent (1.0%) of the Purchase Price (including
the Additional Amount, if applicable) (the “Deductible Amount”), after which
Seller shall only be obligated for such aggregate Losses of Buyer Indemnified
Parties in excess of the Deductible Amount;

(ii)    the cumulative indemnification obligation of Seller under
Section 11.02(a)(i) (other than the indemnification obligation of Seller with
respect to the Seller Fundamental Representations) shall in no event exceed an
amount equal to fifteen percent (15%) of the Purchase Price (including the
Additional Amount, if applicable); and

(iii)    the cumulative indemnification obligation of Seller under this Article
XI shall in no event exceed an amount equal to the Purchase Price (including the
Additional Amount, if applicable); provided, however, that, notwithstanding
anything in this Agreement to the contrary, the foregoing shall not apply to any
Excluded Liability, and nothing herein shall limit the Seller Parties’
obligations with respect to the Excluded Liabilities.

Section 11.03.    Indemnification by Buyer. From and after the Closing, and
subject to the terms of this Agreement, Buyer shall indemnify and hold harmless
Seller and its Affiliates and

 

50



--------------------------------------------------------------------------------

their respective directors, officers, employees, stockholders, members and
partners (collectively, the “Seller Indemnified Parties”) against, and reimburse
any Seller Indemnified Party for, all Losses that such Seller Indemnified Party
may suffer or incur, or become subject to, without duplication, based upon,
attributable to, resulting from or arising out of:

(a)    the failure of any representations or warranties made by Buyer in or
pursuant to this Agreement to be true and correct as of the date hereof and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties relate to a specific date (in which case,
the failure of such representations and warranties to be true and correct as of
such specific date), without giving effect to any materiality, “material
impact”, “Buyer Material Adverse Effect” or similar qualifiers both for the
purposes of determining whether any such failure exists and for the purposes of
determining the amount of any Losses;

(b)    any breach or failure by Buyer to perform any of its covenants or
agreements contained in this Agreement;

(c)    (i) a post-Closing Release of Hazardous Materials at, on or under any
Owned Properties or Well Fields Properties; (ii) any post-Closing noncompliance
with Environmental Laws by Buyer (or any of its employees, consultants, tenants,
invitees, agents or contractors) with respect to the Owned Properties or Well
Fields Properties; (iii) the post-Closing offsite transportation, storage,
disposal, treatment or recycling of Hazardous Materials generated by, and taken
offsite by or on behalf of, Buyer (or any of its employees, agents, consultants
or contractors) in connection with the Transferred Assets; (iv) any exposure to
Hazardous Materials Released by Buyer (or any of its employees, consultants,
tenants, invitees, agents or contractors) after the Closing in connection with
the operation of the Transferred Assets; or (v) Buyer Decommissioning and Wind
Down Activities or Tool Decommissioning; or

(d)    any Assumed Liability.

Notwithstanding anything in this Agreement to the contrary, the cumulative
indemnification obligation of Buyer under this Article XI shall in no event
exceed an amount equal to the Purchase Price (including the Additional Amount,
if applicable).

Section 11.04.    Notification of Claims.

(a)    Except as otherwise provided in this Agreement (including Section 12.10),
a Person that may be entitled to be indemnified under this Article XI (the
“Indemnified Party”) shall promptly notify the party liable for such
indemnification (the “Indemnifying Party”) in writing of any pending or
threatened claim, demand or circumstance that the Indemnified Party has
determined has given or would reasonably be expected to give rise to a right of
indemnification under this Article XI (including a pending or threatened claim
or demand asserted by a third party against the Indemnified Party, such claim
being a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim, demand or
circumstance; provided, however, that the failure to provide such notice shall
not release the Indemnifying Party from any of its obligations under this
Article XI except to the extent the Indemnifying Party is prejudiced by such
failure, it being understood that notices for claims in respect of a breach of a
representation, warranty or covenant must be delivered before the expiration of
any applicable survival period specified in Section 11.01 for such
representation, warranty or covenant.

 

51



--------------------------------------------------------------------------------

(b)    Upon receipt of notice of a claim for indemnity from an Indemnified Party
pursuant to Section 11.04(a) with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of such Third Party Claim and, in the event that the
Indemnifying Party shall assume the defense of such claim, it shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense; provided,
however, that, in the event any Buyer Indemnified Party is the Indemnified
Party, Buyer shall have the right (but not the obligation) to assume the defense
and control of such Third Party Claim (in which event it shall allow Seller a
reasonable opportunity to participate in the defense of such Third Party Claim
with its own counsel and at its own expense) if: (i) it is a Third Party Claim
that (A) seeks injunctive or other nonmonetary relief from Buyer or any other
Buyer Indemnified Parties or (B) relates to matters involving criminal penalties
on Buyer or any other Buyer Indemnified Parties; or (ii) in the reasonable
opinion of counsel to the Buyer Indemnified Party, a conflict exists between the
interests of the Buyer Indemnified Party and the interests of Seller. The party
that is entitled to assume, and assumes, control of the defense of any Third
Party Claim pursuant to the foregoing sentence (the “Controlling Party”) shall
select counsel, contractors and consultants of recognized standing and
competence after consultation with the other Party and shall take all steps
reasonably necessary in the defense or settlement of such Third Party Claim.

(c)    Seller or Buyer, as the case may be, shall, and shall cause each of its
Affiliates and Representatives to, cooperate fully with the Controlling Party in
the defense of any Third Party Claim. The Indemnifying Party, if it is the
Controlling Party, shall be authorized to consent to a settlement of, or the
entry of any judgment arising from, any Third Party Claim, without the consent
of any Indemnified Party; provided that (i) such settlement or judgment (A) is
for money damages only, which will be paid in full by the Indemnifying Party
concurrently with the effectiveness of such settlement (subject to the
applicable limitations set forth in this Article XI) and (B) does not involve
any statement as to or any finding or admission of fault or culpability of or a
violation of Law, wrongdoing or failure to act by or on behalf of the
Indemnified Party, and (ii) the Indemnifying Party shall obtain, as a condition
of any settlement or other resolution, a complete release of any Indemnified
Party potentially affected by such Third Party Claim. Except as set forth in
this Section 11.04(c), an Indemnified Party (whether or not it is the
Controlling Party) is not authorized to settle any Third Party Claim without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed.

Section 11.05.    Exclusive Remedies. Except with respect to fraud and as
otherwise expressly set forth in this Agreement, following the Closing, the
indemnification provisions of this Article XI shall be the sole and exclusive
remedies of any Seller Indemnified Party and any Buyer Indemnified Party,
respectively, for any Losses (including any Losses from claims for breach of
contract, warranty, tortious conduct (including negligence), contribution or
otherwise and whether predicated on common law, statute, strict liability, or
otherwise, including pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act or any other Environmental Law) that it may at
any time suffer or incur, or become subject to, as a result of, or in connection
with, any breach of or inaccuracy with respect to any representation or warranty

 

52



--------------------------------------------------------------------------------

set forth in this Agreement by Buyer or Seller, respectively, or any breach or
failure by Buyer or Seller, respectively, to perform or comply with any covenant
or agreement set forth herein. Without limiting the generality of the foregoing,
the Parties hereby irrevocably waive any right of rescission they may otherwise
have or to which they may become entitled.

Section 11.06.    Additional Indemnification Provisions.

(a)    With respect to each indemnification obligation contained in this
Agreement, all Losses shall be net of any amounts that have been actually
recovered by the Indemnified Party pursuant to any insurance policy in respect
of such Loss, less expenses incurred by the Indemnified Party in procuring such
recovery, including the costs, if any, resulting from premium and/or deductible
adjustments with respect to such insurance policy; provided, however, that
(i) for the avoidance of doubt, no Indemnified Party shall be required to
commence any Action or file any insurance claim prior to seeking indemnification
from the Indemnifying Party under this Article XI in order to comply with this
Section 11.06(a), and (ii) if the Indemnified Party recovers any amounts in
respect of Losses from any insurance policy at any time after the Indemnifying
Party has paid all or a portion of such Losses to such Indemnified Party
pursuant to the provisions of this Article XI, the Indemnified Party shall
promptly notify the Indemnifying Party of any such recovery and promptly pay
over to the Indemnifying Party the amount so received (to the extent previously
paid by Seller), less expenses incurred by the Indemnified Party in procuring
such recovery, including the costs, if any, resulting from premium and/or
deductible adjustments with respect to such insurance policy.

(b)    Notwithstanding anything to the contrary contained in this Agreement,
with respect to any Losses that are indemnifiable by Seller pursuant to
Section 11.02(a)(i) relating to breaches of the representations and warranties
in Section 3.09 or Section 11.02(a)(i)(A) relating to the Excluded Liabilities
set forth in Section 2.05(c), no Buyer Indemnified Parties shall have any right
to indemnification for, and Seller shall have no obligation with respect to,
such Losses to the extent such Losses:

(i)    exceed the minimum applicable requirements, or are otherwise not
required, to comply with applicable Environmental Law (including, in the case of
any Remedial Action, the Applicable Remedial Standards);

(ii)    arise from or relate to (A) any breach by Buyer or its Affiliates, or
any future owner or operator of the Transferred Assets, after the Closing Date,
of any covenant, restriction or other requirement contained in any recorded
easements or deed restrictions relating to the Owned Property or Well Fields
Properties, including the Blue Declaration, (B) constructing, installing or
maintaining any air vapor barrier or indoor air system in buildings or other
structures that are newly constructed at the Owned Property or Well Fields
Properties by Buyer or its Affiliates, or any future owner or operator of the
Owned Property or Well Fields Properties, after the Closing Date, (C) any
activities or operations after the Closing Date by or on behalf of Buyer or its
Affiliates, or any future owner or operator of the Owned Property or Well Fields
Properties, that result in the application of more stringent Remedial Action
requirements at any such property, (D) any sampling, testing or other
investigation of soil, groundwater , other subsurface exterior environmental
conditions, soil gas, surface water, ambient air, or buildings

 

53



--------------------------------------------------------------------------------

materials at the Owned Property or Well Fields Properties by or on behalf of
Buyer or its Affiliates, or any future owner or operator of such property,
unless (1) required by Environmental Law, by a Governmental Authority or to
respond to a third party claim or (2) other than with respect to any previously
identified solid waste management units, reasonably necessary to perform
construction activities for a legitimate business purpose or Buyer
Decommissioning and Wind Down Activities (provided that, Buyer shall provide
Seller with reasonable advance notice of and provide Seller, Blue or any other
party responsible for any Remedial Action with a reasonable opportunity to
comment on the scope of any sampling, testing or other investigation permitted
in accordance with the foregoing, and Seller, Blue or any other responsible
party shall be permitted to take split samples at their cost), or (E) any
contribution to or exacerbation of such Losses by any act or omission by Buyer
or its Affiliates, or any future owner or operator of the relevant property,
after the Closing Date.

(c)    Seller and Buyer each hereby agree that: (i) the Indemnified Parties’
rights to indemnification, compensation and reimbursement contained in this
Article XI are part of the basis of the bargain contemplated by this Agreement;
and (ii) such rights shall not be waived, limited or otherwise affected by or as
a result of (A) any waiver by Buyer or Seller, as applicable, of any provision
of this Article XI or (B) any knowledge on the part of any of the Indemnified
Parties or any of their respective Representatives, regardless of whether
obtained through any investigation by any Indemnified Party or any of its
Representatives or through disclosure by any other Person (including Seller or
Buyer, as applicable), and regardless of whether such knowledge was obtained
before or after the execution and delivery of this Agreement.

(d)    The Buyer Indemnified Parties and the Seller Indemnified Parties are
expressly intended as third party beneficiaries of this Article XI.

Section 11.07.    Mitigation. Each Party shall, and shall cause its applicable
Affiliates and Representatives to, take all commercially reasonable steps to
mitigate their respective Losses upon and after becoming aware of any fact,
event, circumstance or condition that has given rise to or would reasonably be
expected to give rise to, any Losses for which it would have the right to seek
indemnification hereunder; provided that any reasonable out-of-pocket fees,
costs or expenses incurred in connection with such mitigation shall constitute
Losses to the extent the Losses mitigated would have been indemnifiable pursuant
to this Article XI, but not in an amount in excess of the amount by which such
Losses were actually mitigated.

Section 11.08.    Third Party Remedies. If the Buyer Indemnified Parties or the
Seller Indemnified Parties recover any amounts in respect of Losses from any
third party at any time after Seller or Buyer, respectively, has paid all or a
portion of such Losses to the Buyer Indemnified Parties or the Seller
Indemnified Parties, respectively, pursuant to the provisions of this Article
XI, Buyer or Seller (as applicable) shall, or shall cause such Buyer Indemnified
Parties or Seller Indemnified Parties (as applicable) to promptly notify Seller
of any such recovery and, promptly (and in any event within five (5) Business
Days after receipt) pay over to the other party the amount so received (to the
extent previously paid by such other party).

 

54



--------------------------------------------------------------------------------

Section 11.09.    Limitation on Liability. Notwithstanding anything in this
Agreement or in any other Transaction Agreement to the contrary, in no event
shall either Party have any Liability under this Article XI for any
(a) consequential damages that are not reasonably foreseeable or (b) punitive
damages, in each case except to the extent such damages are paid or payable in
connection with a third party claim).

Section 11.10.    Tax Treatment of Payments. Seller and Buyer shall treat any
adjustments or indemnity payments made pursuant to this Agreement as adjustments
to the Purchase Price for all federal, state, local, and foreign income Tax
purposes, and the parties agree to, and shall cause their respective Affiliates
to, file their Tax Returns accordingly.

ARTICLE XII

GENERAL PROVISIONS

Section 12.01.    Expenses. Except as may be otherwise specified herein and in
the other Transaction Agreements, all costs and expenses, including fees and
disbursements of counsel, financial advisers and accountants, incurred in
connection with the Transaction Agreements and the transactions contemplated
thereby shall be paid by the party hereto incurring such costs and expenses,
whether or not the Closing shall have occurred or this Agreement is terminated.

Section 12.02.    Notices. All notices, requests, claims, demands and other
communications under the Transaction Agreements shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made (a) when
personally delivered, (b) when delivered by e-mail transmission with receipt
confirmed or (c) upon delivery by overnight courier service, in each case to the
addresses and attention parties indicated below (or such other address, e-mail
address or attention party as the recipient party has specified by prior notice
given to the sending party in accordance with this Section 12.02):

if to Seller:

GLOBALFOUNDRIES

400 Stone Break Rd Extension

Malta, NY 12020

Attention: General Counsel

E-mail: jeff.worth@globalfoundries.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Jaclyn Cohen

E-mail: jackie.cohen@weil.com

 

55



--------------------------------------------------------------------------------

if to Buyer:

ON SEMICONDUCTOR

5005 East McDowell Road

Maildrop A/700

Phoenix, Arizona 85008

Attention: General Counsel

Email: Sonny.Cave@onsemi.com

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105-2482

Attention: Eric T. McCrath

Email: emccrath@mofo.com

Section 12.03.    Severability. If any term or other provision of this Agreement
is held invalid, illegal or incapable of being enforced under any applicable Law
or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties
hereto as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

Section 12.04.    Entire Agreement. Except as otherwise specifically provided in
the Transaction Agreements, the Transaction Agreements constitute the entire
agreement of Seller (and its applicable Affiliates) and Buyer with respect to
the subject matter of the Transaction Agreements and supersede all prior
representations, agreements, undertakings and understandings, both written and
oral, other than the Confidentiality Agreement to the extent not in conflict
with this Agreement, between or on behalf of Seller and Buyer with respect to
the subject matter of the Transaction Agreements.

Section 12.05.    Assignment. This Agreement shall not be assigned by (a) Buyer
without the prior written consent of Seller and (b) Seller, without the prior
written consent of Buyer, except that each of Seller and Buyer may assign any or
all of its rights and obligations under this Agreement to any of their
controlled Affiliates; provided, however, that no such assignment shall release
Seller or Buyer from any liability or obligation under this Agreement. Any
attempted assignment in violation of this Section 12.05 shall be void. This
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the parties hereto and their successors and permitted assigns.

Section 12.06.    No Third Party Beneficiaries. Except as set forth in
Section 11.06(d), this Agreement is for the sole benefit of the Persons
specifically named in the preamble to this Agreement as parties hereto and their
respective successors and permitted assigns, no party hereto is acting as an
agent for any other Person not named herein as a party hereto, and, except

 

56



--------------------------------------------------------------------------------

as expressly provided herein, nothing in this Agreement or any other Transaction
Agreements, including Article VII hereto, express or implied, is intended to or
shall confer upon any other Person, including any union or any employee or
former employee of the Seller Parties any of its Affiliates, any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.

Section 12.07.    Amendment. No provision of this Agreement or any other
Transaction Agreement, including any Exhibits or Schedules thereto or, in
respect of this Agreement, the Seller Disclosure Letter, may be amended,
supplemented or modified except by a written instrument making specific
reference hereto or thereto signed by all the parties to such agreement.

Section 12.08.    Seller Disclosure Letter.

(a)    Any disclosure with respect to a Section of this Agreement, including any
Section of the Seller Disclosure Letter, shall be deemed to be disclosed for
purposes of other Sections of this Agreement, including any Section of the
Seller Disclosure Letter, to the extent that such disclosure is reasonably
sufficient so that the relevance of such disclosure to such other Sections of
this Agreement, including any such Section of the Seller Disclosure Letter, is
readily apparent on its face to a reader of this Agreement and of such
disclosure without reference to any document referenced therein or any
independent knowledge on the part of the reader regarding the matter disclosed.
Matters reflected in any Section of the Seller Disclosure Letter that are not
required by this Agreement to be so reflected are set forth solely for
informational purposes. No reference to or disclosure of any item or other
matter in any Section of this Agreement, including any Section of the Seller
Disclosure Letter, shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in this Agreement. Without limiting the
foregoing, no such reference to or disclosure of a possible breach or violation
of any contract, Law or Governmental Order shall be construed as an admission or
indication that breach or violation exists or has actually occurred.

Section 12.09.    Governing Law; Dispute Resolution; Submission to Jurisdiction.

(a)    This Agreement and each other Transaction Agreement and all claims or
causes of action (whether in contract or in tort) that may be based upon, arise
out of or relate to this Agreement and each other Transaction Agreement, or the
negotiation, execution or performance of this Agreement and each other
Transaction Agreement, shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and performed in such
State without giving regard to any conflict of laws provisions that would
require or permit the application of the Laws of any other jurisdiction.

(b)    Subject to Section 12.10, all claims, disputes and other matters in
controversy (a “Dispute”) arising directly or indirectly out of or related to
this Agreement and each other Transaction Agreement or any of the transactions
contemplated hereby and thereby shall be resolved exclusively according to the
procedures set forth in this Section 12.09. From and after the date hereof, no
party to this Agreement shall commence a lawsuit as set forth in
Section 12.09(f) unless such party shall first deliver written notice (a
“Dispute Notice”) to the other party to this Agreement and to any other parties
to the Dispute, which Dispute Notice shall set forth with reasonable specificity
the nature of the Dispute. Upon the delivery of the Dispute Notice, the parties
shall first escalate the Dispute to the Steering Committee.

 

57



--------------------------------------------------------------------------------

(c)    Seller and Buyer shall each appoint two representatives (each, an
“Appointee”) to a steering committee (the “Steering Committee”) to serve as
decision making body and initial point of dispute resolution on this Agreement
and all other Transaction Agreements and matters related thereto. Each party
shall have the right at any time and from time to time to replace its Appointees
by giving notice in writing to the other party setting forth the name of (i) the
Appointee to be replaced and (ii) the replacement, and certifying that the
replacement Appointee is authorized to act in such capacity. The initial
Appointees for Seller and Buyer shall be as set forth on Section 12.09 of the
Seller Disclosure Letter.

(d)    The Appointees on the Steering Committee shall work cooperatively and in
good faith to resolve any Disputes between the parties regarding all such
matters. At least one Appointee from each of Seller and Buyer must be present
for the Steering Committee to take any action. Within five (5) Business Days of
the matter first being referred to the Steering Committee, the Appointees shall
meet, confer and discuss in person or by telephone conference any matter in an
attempt to resolve such matter, and within twenty (20) Business Days after such
first discussion in accordance herewith (or, if mutually agreed by the
Appointees, a longer period of time), the Steering Committee shall attempt to
resolve such matter (such period, the “Steering Committee Discussion Period”).
In addition, the Steering Committee shall discuss and oversee, among other
matters, matters related to the management and assignment of Transferred
Contracts and material employee related matters.

(e)    If the Steering Committee cannot resolve the Dispute pursuant to
Section 12.09(d) within the Steering Committee Discussion Period the parties
shall attempt in good faith to resolve the Dispute identified in the Dispute
Notice by mediation pursuant to the American Arbitration Association’s
Commercial Mediation Procedures, including Rule M-4 of the American Arbitration
Association’s Commercial Mediation Procedures if the parties cannot agree on the
selection of a mediator. The parties shall mediate in Palo Alto, California,
unless the parties mutually agree to an alternate location, and shall complete
the mediation within thirty (30) days of the commencement of the mediation,
unless the parties mutually agree to a longer period of time. The parties shall
bear their respective costs incurred in connection with the procedures set forth
in this Section 12.09(e), except that the parties to the Dispute shall share
equally the fees and expenses of the neutral mediator, if any, and the cost of
the facility for the mediation. The parties hereto agree that the role of the
mediator is to assist in negotiating a resolution of a Dispute, and that a
mediator may not make a binding decision on any party to the Dispute except if
such party agrees in writing.

(f)    If the parties hereto are unable to resolve any Dispute following the
procedures set forth in Section 12.09(d) and Section 12.09(e), the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of any federal
court located in the Southern District of the State of New York or, if there is
no jurisdiction in any such court, before a state court in New York County, over
any Dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such Dispute or any suit, action or proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law,

 

58



--------------------------------------------------------------------------------

any objection which they may now or hereafter have to the laying of venue of any
such Dispute brought in such court or any defense of inconvenient forum for the
maintenance of such Dispute. Each of the parties hereto agrees that a judgment
in any such Dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

(g)    Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 12.02.

Section 12.10.    Specific Performance. Each party hereto acknowledges and
agrees that irreparable damage would occur, damages would be difficult to
determine and would be an insufficient remedy and no adequate remedy other than
specific performance would exist at law or in equity in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached (or any party hereto threatens such a
breach). Therefore, it is agreed that each party shall be entitled to seek an
injunction or injunctions in any court set forth in Section 12.09(f) to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof. Such remedies shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies which any party may have under this
Agreement or otherwise. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to applicable Law or
inequitable for any reason, and not to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach or that Buyer or Seller
otherwise have an adequate remedy at law.

Section 12.11.    Rules of Construction. Interpretation of this Agreement
(except as specifically provided elsewhere in this Agreement, in which case such
specified rules of construction shall govern as so provided) shall be governed
by the following rules of construction: (a) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (b) references to the terms
Article, Section, paragraph and Exhibit are references to the Articles,
Sections, paragraphs and Exhibits to this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement, including Seller Disclosure Letter and
Exhibits hereto; (d) references to “$” shall mean U.S. dollars; (e) the word
“including” and words of similar import shall mean “including without
limitation,” unless otherwise specified; (f) references to “written” or “in
writing” include in electronic form; provided that any notice given pursuant to
this Agreement shall be given in accordance with Section 12.02 and any extension
or waiver shall be granted in accordance with Section 10.04; (g) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (h) Seller and Buyer
have each participated in the negotiation and drafting of this Agreement and if
an ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening any party by virtue of the
authorship of any of the provisions in this Agreement; (i) a reference to any
Person includes such Person’s successors and permitted assigns; (j) any
reference to “days” means calendar days unless Business Days are expressly
specified; (k) when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and, if the last day of such period is not a Business Day, the period shall end
on the

 

59



--------------------------------------------------------------------------------

next succeeding Business Day; and (l) a reference to any legislation or to any
provision of any legislation will include any modification, amendment or
re-enactment thereof, any legislative provision substituted therefor, and all
rules, regulations and statutory instruments issued or related to such
legislation. Further, prior drafts of this Agreement or the other Transaction
Agreements or the fact that any clauses have been added, deleted or otherwise
modified from any prior drafts of this Agreement or any of the other Transaction
Agreements shall not be used as an aid of construction or otherwise constitute
evidence of the intent of the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of such
prior drafts.

Section 12.12.    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement
electronically (including portable document format (.pdf)) or by facsimile shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

Section 12.13.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, ANY OTHER TRANSACTION AGREEMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF A
DISPUTE, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.13.

Section 12.14.    Non-Recourse. All claims or causes of action (whether at law,
in contract, tort or otherwise, or in equity) that may be based upon, arise out
of or relate to this Agreement or the other Transaction Agreements, or the
negotiation, execution or performance of this Agreement or the other Transaction
Agreements (including any representation or warranty made in or in connection
with this Agreement or the other Transaction Agreements or as an inducement to
enter into this Agreement or the other Transaction Agreements), may be made only
against the entities that are expressly identified as parties hereto and
thereto. No Person who is not a named party to this Agreement or the other
Transaction Agreements, including any past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of any named party to this Agreement or the other Transaction
Agreements (“Non-Party Affiliates”), shall have any liability (whether at law,
in contract, tort or otherwise, or in equity, or based upon any theory that
seeks to impose liability of an entity party against its owners or affiliates)
for any obligations or liabilities arising under, in connection with or related
to this Agreement or such other Transaction Agreement (as the case may be) or
for any claim based on, in respect of, or by reason of this Agreement or such
other Transaction Agreement (as the case may be) or the negotiation or execution
hereof or thereof,

 

60



--------------------------------------------------------------------------------

and each party hereto waives and releases all such liabilities, claims and
obligations against any such Non-Party Affiliates. Non-Party Affiliates are
expressly intended as third party beneficiaries of this provision of this
Agreement.

Section 12.15.    No Partnership. Nothing in this Agreement or the other
Transaction Agreements is intended to, or shall be deemed to, establish any
partnership or joint venture between any of the parties hereto, constitute any
party the agent of another party, or authorize any party to make or enter into
any commitments for or on behalf of any other party. Each party hereto confirms
it is acting on its own behalf and not for the benefit of any other Person.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Seller and Seller Insurance Affiliate have caused
this Agreement to be executed on the date first written above by their
respective duly authorized officers.

 

GLOBALFOUNDRIES U.S. INC. By  

/s/ Gregg Bartlett

  Name:   Gregg Bartlett   Title:   Authorized Signatory GLOBALFOUNDRIES INC. By
 

/s/ Gregg Bartlett

  Name:   Gregg Bartlett   Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Seller and Seller Insurance Affiliate have caused
this Agreement to be executed on the date first written above by their
respective duly authorized officers.

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC By  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   Executive Vice President, CFO and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified in this Exhibit A:

“Action” means any claim, counterclaim, action, audit, suit, arbitration,
proceeding or investigation by or before any Governmental Authority.

“Additional Amount” shall have the meaning set forth in Section 2.03(b).

“Additional Asset Notice” shall have the meaning set forth in Section 2.03(a).

“Additional Assets” shall have the meaning set forth in Section 2.03(b).

“Adverse Impact Claim” shall have the meaning set forth in Section 6.05.

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided that references to Affiliates with respect to any
Seller Party shall in no event include Mubadala Investment Company PJSC or any
of its Subsidiaries other than GLOBALFOUNDRIES Inc. and its Subsidiaries.

“Agreement” shall have the meaning set forth in the Preamble.

“Allocation” shall have the meaning set forth in Section 2.14.

“Allocation Accounting Firm” shall have the meaning set forth in Section 2.14.

“Alternative Proposal” shall have the meaning set forth in Section 6.03(a).

“Ancillary Agreements” means each of, and collectively, the Confidentiality
Agreement, the Foundry Transition Services Agreement, the Technology License
Agreement, the Technology Transfer and Development Agreement, the Employee
Matters Agreement and the Bill of Sale and Assignment and Assumption Agreement.

“Applicable Remedial Standards” means the least stringent standards permitted by
applicable Environmental Law or the relevant Government Authority, taking into
account the continued operation of the property for industrial purposes as it
was used as of the Closing Date, and employing risk-based standards,
institutional controls, land use restrictions or engineering controls to the
extent permitted by applicable Environmental Law or the relevant Government
Authority; provided that such risk-based standards, institutional controls or
engineering controls do not unreasonably affect the use of the subject property
as of the Closing Date.

“Appointee” shall have the meaning set forth in Section 12.09(c).

“Assigned Representatives” shall have the meaning set forth in
Section 5.02(e)(i).

 

A-1



--------------------------------------------------------------------------------

“Assumed Liabilities” shall have the meaning set forth in Section 2.04.

“Bill of Sale and Assignment and Assumption Agreement” means a bill of sale and
assignment and assumption agreement substantially in the form attached hereto as
Exhibit D.

“Blue” shall have the meaning set forth in Section A-2 of the Seller Disclosure
Letter.

“Blue Declaration” shall have the meaning set forth in Section 6.08(a).

“Blue Remediation” means the Remedial Action at the EFK Facility required
pursuant to the Part 373 Hazardous Waste Permit, No. 3-1328-00025/00249, or any
subsequent replacement order or permit by or with New York Department of
Environmental Conservation, to address Releases of Hazardous Materials at the
EFK Facility on or prior to July 1, 2015.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which the U.S. Securities and Exchange Commission or commercial banks in the
City of New York, New York or Phoenix, Arizona are required or authorized by Law
to be closed.

“Business Employees” means the employees described on Section 3.11 of the Seller
Disclosure Letter (or any successor to such person’s position), including those
employees who, as of the Closing Date, are on medical leave, family leave,
military leave or personal leave under the policy of the Seller Parties, as
applicable, as such Section may be modified pursuant to Section 7.01(b) and/or
the Employee Matters Agreement.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Decommissioning and Wind Down Activities” means the decommissioning, wind
down, cessation or shut down after the Closing of the EFK Facility, and any
portion of or operations at the EFK Facility, including all activities,
requirements of Law and costs associated with: (a) the removal, decontamination
and disposal of all equipment in production and other EFK Facility areas, all
pipes, ducts, drains, lines and tanks, all systems and fixtures associated with
air exhaust or filtering, chemical conveyance or storage, water, waste water and
waste storage, conveyance or treatment, or substations, the central utilities
plant, electrical equipment or other utilities; (b) the removal, decontamination
and disposal of all other building infrastructure and materials down to the
structural elements; (c) the removal and disposal of all raw materials, virgin
chemicals and other chemicals, materials and wastes used in EFK Facility
operations or contained in EFK Facility infrastructure or systems; and (d) the
closure or cessation of all Permits associated with the operation of the EFK
Facility (other than any Permits held by any Seller Party); provided, however,
that Buyer Decommissioning and Wind Down shall not include any Remedial Action
to address or otherwise related to the outdoor Release of Hazardous Material on
or prior to the Closing, including the migration of an indoor Release to the
outdoor environment.

“Buyer Fundamental Representations” means the representations and warranties set
forth in Section 4.01 (Organization and Authority of Buyer), Section 4.02
(Qualification of Buyer), Section 4.05(a) (Absence of Restraints) and
Section 4.07 (Brokers).

“Buyer Indemnified Parties” shall have the meaning set forth in
Section 11.02(a).

 

A-2



--------------------------------------------------------------------------------

“Buyer Material Adverse Effect” means a material adverse effect on the ability
of Buyer to perform its obligations under any Transaction Agreement to which it
is a party or to consummate the transactions contemplated hereby or thereby.

“Buyer Parties” shall have the meaning set forth in Section 5.05(e).

“Closing” shall have the meaning set forth in Section 2.07.

“Closing Date” shall have the meaning set forth in Section 2.07.

“Closing Third Party IP and Technology” shall have the meaning set forth in
Section 6.06.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.04(a).

“Contaminant” means any “back door,” “drop dead device,” “time bomb,” “Trojan
horse,” “virus,” “corruptant,” “worm,” “malware,” “spyware” or “trackware” (as
such terms are commonly understood in the software industry) or any other code
designed, intended to, or that does have any of the following functions:
(a) disrupting, disabling, harming or otherwise impeding in any manner the
operation of, or providing unauthorized access to, any computer, tablet
computer, handheld device or other device; or (b) damaging or destroying any
data or file without a user’s consent.

“Contracts” means all written contracts, subcontracts, agreements, leases,
licenses, commitments, sales and purchase orders, and other instruments,
arrangements or understandings of any kind, and any legally enforceable oral
agreements.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled by,”
“Controlled,” “under common Control with” and “Controlling” shall have
correlative meanings.

“Controlling Party” shall have the meaning set forth in Section 11.04(b).

“Copyrights” shall have the meaning set forth in the definition of “Intellectual
Property.”

“Deductible Amount” shall have the meaning set forth in Section 11.02(b)(i)(B).

“Deposit Amount” shall have the meaning set forth in Section 2.08(a).

“Designated Agreement” means any Contract described in Section A-3 of the Seller
Disclosure Letter.

“Designated Patent” means any Patent described in Section 3.08(b)(i) of the
Seller Disclosure Letter.

“Dispute” shall have the meaning set forth in Section 12.09(b).

 

A-3



--------------------------------------------------------------------------------

“Dispute Notice” shall have the meaning set forth in Section 12.09(b).

“Divestiture” shall have the meaning set forth in Section 5.05(d).

“Documents” means all files, documents, written instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, supplier lists, regulatory filings, operating data and plans,
functional requirements, operating instructions, logic manuals and flow charts,
user documentation (installation guides, user manuals, training materials,
release notes, working papers, etc.), and other similar materials: (a) related
to the operation of the EFK Facility; or (b) without duplication of clause (a),
to the extent used or held for use with the Transferred Assets, in each case
whether or not in electronic form, but in each case excluding any documentation
to the extent relating to (i) Seller Licensed IP and Technology or (ii) any
Excluded Assets.

“EFK Facility” shall have the meaning set forth in Section 2.01(a).

“Employee Matters Agreement” shall have the meaning set forth in
Section 7.01(a).

“End Date” means the later of (a) July 1, 2023 and (b) if there is a Total Loss
Event, the end of the Maximum Cure Period; provided, however, that in no event
shall the End Date be later than June 30, 2024.

“Environmental Law” means any applicable Law relating to pollution or protection
of the indoor or outdoor environment or natural resources.

“Environmental Liabilities” means, with respect to any Person, all Liabilities
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies) to the
extent arising under or pursuant to any Environmental Law or Environmental
Permit.

“Environmental Permit” means any permit, approval or license required by a
Governmental Authority under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“Excluded Assets” shall have the meaning set forth in Section 2.02.

“Excluded Liabilities” shall have the meaning set forth in Section 2.05.

“Excluded Tools” shall have the meaning set forth in Section 2.01(b).

“Excluded WIP” means work-in-progress with respect to which Buyer or an
Affiliate of Buyer is not the customer.

“Facilities Equipment” means all equipment within the semiconductor
manufacturing, central utility and waste treatment building systems at any of
the Owned Properties, including acid exhaust, base exhaust, clean room and
general exhaust, scrubbers, absorbers, regenerative

 

A-4



--------------------------------------------------------------------------------

thermal oxidizers, jacket and process cooling water systems, de-ionized
(DI) water skids, N+1 redundant and backup capacity on critical and
uninterruptible services to manufacturing Tools, electrical substation
transformers and distribution systems, recirculation units, fan filter units,
makeup air handler units, semiconductor-specific drain systems, clean room
humidification systems, bulk and specialty gas control and monitoring systems,
automated material handling systems, process vacuum and high-pressure compressed
air.

“Facilities Furniture and Fixtures” means all furniture and fixtures owned by
the Seller Parties and located at the Owned Properties and Well Fields
Properties and used exclusively at the Owned Properties and Well Fields
Properties.

“Facilities Inventory” means all spare parts and chemicals uniquely designated
as part of the maintenance and operation of the facilities and environmental
systems owned by the Seller Parties and located at any of the Owned Properties
(and Well Fields Properties, if any) including (a) floor tiles, ceiling tiles,
pumps, motors, fans and filters for building, central utility and environmental
systems, valves, piping, filtration units and controls and sensors for site
operations, (b) chemicals required for general cleaning and to operate central
utility and environmental systems and (c) fuel oil.

“Foundry Transition Services Agreement” means that certain Foundry Transition
Services Agreement, dated as of the date of this Agreement, by and between
Seller and Buyer.

“FTSA Attachment No. 1” means that certain Attachment No. 1 to the Foundry
Transition Services Agreement, dated as of the date of this Agreement, by and
between Seller and Buyer.

“Furniture and Equipment” means (a) all furniture, fixtures, furnishings,
vehicles and other tangible personal property, including all artwork, desks,
chairs, tables, desktop copiers, desktop telephones and numbers, cubicles and
miscellaneous office furnishings and supplies (the foregoing collectively,
“Furniture”) and all other equipment and hardware (collectively, “Equipment”),
in each case, located or used exclusively at the EFK Facility, and (b) all
Facilities Furniture and Fixtures, Facilities Equipment and Facilities
Inventory, but excluding, in the case of clauses (a) and (b), all Tools and
Inventory.

“Governmental Approval” means any authorizations, consents, waivers, orders and
approvals of any Governmental Authority, including any applicable waiting
periods associated therewith.

“Governmental Authority” means any U.S. federal, state or local or any supra
national or non-U.S. government, political subdivision, governmental, regulatory
or administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,”

 

A-5



--------------------------------------------------------------------------------

a “pollutant,” a “contaminant,” “radioactive,” or words of similar meaning or
regulatory effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold or other fungi and urea formaldehyde
insulation.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HSR Clearance” means the expiration and/or termination of any applicable
waiting period under the HSR Act and any extensions thereof, or any timing
agreements, understandings or commitments obtained by request or other action of
the U.S. Federal Trade Commission and/or the U.S. Department of Justice, as
applicable.

“Indemnified Party” shall have the meaning set forth in Section 11.04(a).

“Indemnifying Party” shall have the meaning set forth in Section 11.04(a).

“Intellectual Property” means all of the following, and all intellectual and
industrial property and proprietary rights and related priority rights arising
from or in respect of the following, whether protected, created or arising under
the Laws of the United States or of any other jurisdiction or under any
international convention: (a) patents and patent applications, including
reissues, divisions, continuations, continuations in part, and provisionals and
patents issuing on any of the foregoing, and all reissues, reexaminations,
substitutions, renewals and extensions of the foregoing, and other governmental
authority-issued indicia of invention ownership (including certificates of
invention, petty patents and patent utility models) (collectively, “Patents”);
(b) trademarks, service marks, trade names, service names, trade dress, logos,
corporate names and other source or business identifiers, including all
applications, registrations, extensions and renewals of the foregoing and all
goodwill associated with the foregoing (collectively, “Marks”); (c) copyrights,
works of authorship and moral rights, including all applications, registrations,
extensions, renewals and reversions of the foregoing (collectively,
“Copyrights”); (d) mask works, mask sets, layouts, topographies and other design
features with respect to integrated circuits, including all applications and
registrations of the foregoing (collectively, “Mask Works”); (e) trade secrets,
as defined in the Uniform Trade Secrets Act published by the Uniform Law
Commission, as amended, or under New York law and other confidential and
proprietary information, including non-public discoveries, concepts, ideas,
research and development, technology, know-how, formulae, inventions,
compositions, processes, process recipes, techniques, technical data and
information, procedures, drawings, customer lists, supplier lists, pricing and
cost information, business and marketing plans and proposals, and
specifications, in each case excluding any rights in respect of any of the
foregoing that comprise or are protected by Patents (collectively, “Trade
Secrets”); and (f) Internet domain names.

“Inventory” means all inventory, raw materials and WIP (excluding all
semiconductor product masks, but including any non-product masks necessary for
qualifying or monitoring the Tools included in the Transferred Assets, any
Seller Licensed IP and Technology or Transferred Third Party Licensed IP and
Technology) owned or consigned by Seller and located at the EFK Facility other
than any vendor-managed inventory not owned by Seller, in each case other than
all Excluded WIP and finished-goods inventory with respect to which Buyer or any
of its Affiliates is not the customer.

 

A-6



--------------------------------------------------------------------------------

“IRS” means the U.S. Internal Revenue Service.

“Key Employees” means the employees (not to exceed thirty (30)) described on a
schedule to be delivered to Seller by Buyer on or around December 31, 2019 and
modified from time to time pursuant to Section 7.01(b) and/or the Employee
Matters Agreement, including such employees who, as of the Closing Date, are on
medical leave, family leave, military leave or personal leave under the policy
of the Seller Parties, as applicable.

“Knowledge of Seller” means the actual knowledge of the persons listed on
Section 1.01(a) of the Seller Disclosure Letter or any successor to such
person’s position.

“Law” means any applicable U.S. federal, state or local or any non-U.S. statute,
law, ordinance, regulation, rule, code, order, directive or other requirement or
rule of law in any applicable jurisdiction.

“Leased Real Property” means the real property leased by the applicable Seller
Parties pursuant to the Real Property Leases.

“Leases” means all leases, subleases, subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral, whether now or
hereafter in effect, and whether before or after the filing by or against Seller
of any petition for relief under any creditors rights laws), pursuant to which
any Person is granted a possessory interest in, or a right to use or occupy, all
or any portion of the Owned Properties or the Well Fields Properties, and under
any modification, amendment or other agreement relating to such leases,
subleases, subsubleases, or other agreements entered into in connection with
such leases, subleases, subsubleases, or other agreements and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed thereunder, and the right, title and interest of Seller,
therein and thereunder.

“Liability” or “Liabilities” means any debt, liability, loss, damage, claim,
demand, cost, expense (including reasonable attorneys’ and consultants’ fees and
expenses), interest, award, judgment, penalty, fine, commitment or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, matured or unmatured, determined or
determinable, disputed or undisputed, liquidated or unliquidated, or due or to
become due) of every kind and description (whether in contract, tort, strict
liability or otherwise), including all costs and expenses related thereto
(including all fees, disbursements and expenses of legal counsel, experts and
advisors and costs of investigation) and including those arising under any Law,
Action or Governmental Order and those arising under any Contract.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, charge, easement, servitude, option, right
of first refusal, right of first offer, limitation or restriction of any kind or
any other encumbrance of any kind, character or description.

 

A-7



--------------------------------------------------------------------------------

“Loss” means any and all damages, losses, obligations, deficiencies, demands,
judgments, fines, penalties, assessments, awards, claims and other Liabilities
of any kind, and interest and costs expenses related thereto (including court
costs and reasonable fees and expenses of attorneys).

“Mask Works” shall have the meaning set forth in the definition of “Intellectual
Property.”

“Marks” shall have the meaning set forth in the definition of “Intellectual
Property.”

“Material Adverse Effect” means any circumstance, matter, change, development,
event, state of facts, occurrence or effect that, individually or in the
aggregate with other circumstances, matters, changes, events, occurrences or
effects, has had or would reasonably be expected to have or result in: (a) a
material adverse effect on the Transferred Assets, taken as a whole; provided,
however, that, for the purposes of this clause (a), any adverse effect arising
out of, resulting from or attributable to any circumstance described in the
following clauses (i) through (vi) shall not constitute or be deemed to
contribute to a Material Adverse Effect, and otherwise shall not be taken into
account in determining whether a Material Adverse Effect has occurred or would
be reasonably expected to occur: (i) an event or series of events or
circumstances affecting the United States or global economy generally or capital
or financial markets generally, including changes in interest or exchange rates
and financial, credit, securities or currency markets, (ii) an event or series
of events or circumstances affecting political conditions (including
hostilities, acts of war (whether declared or undeclared), sabotage, terrorism
or military actions, or any escalation or worsening of any of the foregoing)
generally of the United States, (iii) an event or series of events or
circumstances affecting the industry generally in which the Transferred Assets
are used, (iv) an event or series of events or circumstances solely attributable
to the execution or the announcement of, or the consummation of the transactions
contemplated by the Transaction Agreements, including the impact thereof on the
loss of, or disruption in, any supplier and/or vendor relationships, or loss of
personnel, (v) any changes in applicable Law or the enforcement or
interpretation thereof, or (vi) actions specifically required to be taken or
required to be omitted pursuant to the Transaction Agreements, or taken or
omitted with Buyer’s prior written consent, except in the case of the foregoing
clauses (i), (ii), (iii), or (v), to the extent such circumstance, matter,
change, development, event, state of facts, occurrence or effect is (or would
reasonably be expected to be) disproportionately adverse with respect to the
Transferred Assets, in each case, taken as a whole, compared to other Persons in
the industry in which the Seller Parties operate the Transferred Assets; or
(b) any material impairment or delay in the ability of any of the Seller Parties
to perform its obligations under this Agreement or any other Transaction
Agreement to which it is a party or to consummate the transactions contemplated
hereby or thereby.

“Material Assets” means those Transferred Assets listed on Section 5.01(a) of
the Seller Disclosure Letter.

“Material Contract” means any Transferred Contract, except for this Agreement
that is: (a) a Contract that Seller reasonably expects will result in
expenditures in an aggregate amount that exceeds $2,700,000 annually and extends
or requires performance by any party beyond one (1) year from the date of this
Agreement; (b) a Contract for joint ventures, strategic alliances or

 

A-8



--------------------------------------------------------------------------------

partnerships that are material to the Transferred Assets; (c) a Contract that
limits the ability of the Seller Parties (with respect to the Transferred
Assets) to compete in any line of business or with any Person or in any
geographic area during any time period; (d) a Contract to sell, lease or
otherwise dispose of any material Transferred Asset that have obligations that
have not been satisfied or performed, other than the sale, lease or disposal of
Inventory in the ordinary course of business; (e) a Lease; or (f) a Contract
that has a term that extends beyond the Closing Date.

“Maximum Cure Period” shall have the meaning set forth in Section 6.07.

“No Further Action Status” means (a) a written determination received from the
Governmental Authority having jurisdiction over such matter that all Remedial
Actions required to meet Applicable Remedial Standards have been completed; and
(b) if applicable Laws do not provide for such a written determination, or if
after commercially reasonable efforts by Seller the relevant Governmental
Authority has not responded to a request for such a determination, when all
clean-up activities required to meet Applicable Remedial Standards and conducted
pursuant to a workplan approved by the appropriate Governmental Authority have
been completed, and certified in writing as conforming to such criteria by an
environmental professional reasonably qualified for such a purpose.

“Non-Party Affiliates” shall have the meaning set forth in Section 12.14.

“NYS Incentives” shall have the meaning set forth in Section 6.04(a).

“Open Source Software” means any Software that is subject to or licensed,
provided or distributed under any open source license meeting the Open Source
Definition (as promulgated by the Open Source Initiative), including the GNU
General Public License, versions 2 and 3, the GNU Library General Public
License, version 2, the GNU Lesser General Public License, versions 2 and 3, the
Affero General Public License, version 3, the Mozilla Public License, versions
1.1 and 2, the Common Development and Distribution License, version 1.0, the
Eclipse Public License, version 1.0, the Creative Commons CC-BY-SA, versions 2.0
and 3.0, and the Netscape Public License, versions 1.0 and 1.1.

“Owned Property” and collectively, the “Owned Properties,” means all real
property and interests in real property owned by any of the Seller Parties and
located in the Town of Fishkill and the Town of East Fishkill in New York and
described on Section 3.12(a) of the Seller Disclosure Letter, together with the
improvements, structures, buildings and fixtures thereon and all rights and
appurtenances pertaining to the land, including all of such Seller Party’s
right, title and interest in and to: (a) all minerals, oil, gas, and other
hydrocarbon substances thereon; (b) all adjacent strips, streets, roads, alleys
and rights-of-way, public or private, open or proposed; (c) all development
rights, covenants, easements, privileges, and hereditaments, whether or not of
record, relating thereto; and (d) all access, air, water, riparian, development,
utility, and solar rights, relating thereto; provided, however, “Owned
Properties” does not include the Well Fields Properties.

“Patents” shall have the meaning set forth in the definition of “Intellectual
Property.”

“Permits” shall have the meaning set forth in Section 3.06(a).

 

A-9



--------------------------------------------------------------------------------

“Permitted Exceptions” means (a) Liens for Taxes, assessments or other
governmental charges or levies that are not yet delinquent or the amount or
validity of which are being contested in good faith by appropriate proceedings,
in each case, for which adequate reserves have been established on the books and
records of the Seller Parties (as relevant); provided, however, that for
purposes of the Title Policies, such Liens shall be limited to amounts accruing
for the year in which the Closing occurs and after the Closing, or for which
Buyer has received a credit at Closing; (b) statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen and
other Liens imposed by Law, incurred in the ordinary course of business and on a
basis consistent with past practice; provided, however, that, for purposes of
the Title Policies, any such Liens shall be limited to amounts accruing after
the Closing or for which Buyer has received a credit at Closing; (c) zoning,
entitlement and other land use regulations issued by any Governmental Authority
(provided that such regulations are not on the Closing Date violated in any
material respect); (d) the Leases, including without limitation the Seller Lease
and the Related Sale Lease; provided that the Related Sale Lease is on form
reasonably approved by Buyer and conform substantially to the to the form
attached hereto; (e) the Blue Declaration; (f) all matters shown on the Seller
Title Policy which are applicable to the Owned Property and Well Field
Properties as of Closing, to the extent such matters remain in effect at Closing
and to the extent such matters are not Liens filed to secure debt or materially
interfere with the use of the Transferred Assets as currently used by Seller
Parties, provided that notwithstanding anything to the contrary in this clause
(f), any matters listed on Exhibit G shall not be deemed Permitted Exceptions;
(g) all agreements entered into between the Seller Parties with respect to the
operation of the Owned Property in connection with the sale to i.Park of a part
of the original facility listed on Section 3.12(c) of the Seller Disclosure
Letter; (h) any other minor defects in title to or ownership of the Owned
Property or Well Field Properties which do not materially interfere with the use
of the Transferred Assets as currently used by Seller Parties and (i) outbound
non-exclusive licenses of Intellectual Property or Technology entered into in
the ordinary course of business consistent with past practice.

“Person” means any natural person, general or limited partnership, corporation,
company, trust, limited liability company, limited liability partnership, firm,
association, organization, Governmental Authority or other entity.

“Personal Data” means information related to an identified or identifiable
individual or device.

“Personnel” shall have the meaning set forth in Section 5.02(c)(i).

“Privacy Laws” means all applicable laws, rules, regulations and contractual
obligations relating to the collection, use, disclosure, transfer (including
cross-border transfer), transmission, security, storage, disposal or other
processing of Personal Data.

“Process Design Kit” means process design kit of any Seller Party (including
design rule checking deck (DRC), electrical rule checking deck (ERC), layout
versus schematic (LVS), parametric extraction (PEX), runsets, Cadence tech
files, electrostatic discharge (ESD) and eFuse documentation kits, static
random-access memory (SRAM) cells, technology design manuals, spice models,
model reference guides and related information) intended to be used by a
designer to prepare a design.

 

A-10



--------------------------------------------------------------------------------

“Process Step” means one physical operation: (a) in the semiconductor wafer
fabrication process where material is deposited, removed or altered in some way;
or (b) to measure, test or inspect any material or Tool which may be used in
such process.

“Property Taxes” means all real property taxes, personal property taxes and any
ad valorem or similar taxes or fees.

“Purchase Price” shall have the meaning set forth in Section 2.08.

“Real Property Leases” means the real property leases listed on Section 3.12(c)
of the Seller Disclosure Letter to which the applicable Seller Party is the
tenant party.

“Related Materials” shall have the meaning set forth in Section 2.01(b).

“Related Sale Lease” means that certain real property lease for a portion of the
Owned Property as more particularly described on Section 3.12(c) of the Seller
Disclosure Letter.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the outdoor environment or, with respect to exposure to
Hazardous Materials in the workplace or the migration of Hazardous Materials
from the outdoor environment, the indoor environment.

“Remedial Action” means all actions undertaken to: (a) clean up, remove, treat
or in any other way address any Release of Hazardous Material; (b) prevent the
Release or threat of Release, or minimize the further Release of any Hazardous
Material so it does not endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment; or (c) perform pre-remedial
studies and investigations or post-remedial monitoring and care with respect to
any Release of Hazardous Material.

“Representatives” of a Person means the directors, officers, employees,
advisors, agents, controlling persons, consultants, attorneys, accountants,
investment bankers and/or other representatives of such Person.

“Required Approvals” shall have the meaning set forth in Section 9.01(a) of the
Seller Disclosure Letter.

“Required Business Employees” shall have the meaning set forth in
Section 9.03(d) of the Disclosure Letter.

“Retention Period” shall have the meaning set forth in Section 5.03.

“Seller” shall have the meanings set forth in the Preamble.

“Seller Disclosure Letter” means the disclosure letter dated as of the date of
this Agreement delivered by Seller to Buyer and which forms a part of this
Agreement.

 

A-11



--------------------------------------------------------------------------------

“Seller Fundamental Representations” means the representations and warranties
set forth in Section 3.01 (Organization, Qualification and Authority),
Section 3.07(a) (Title to Transferred Assets), Section 3.13 (Taxes) and
Section 3.14 (Brokers).

“Seller Indemnified Parties” shall have the meaning set forth in Section 11.03.

“Seller IT Systems” means the hardware for the computer systems, servers,
network equipment and other computer hardware owned, leased or licensed by any
of the Seller Parties, in each case located in, and used by any of the Seller
Parties in their operation of, the EFK Facility as of the date of this
Agreement.

“Seller Lease” means the lease of a portion of the second (2nd) floor of
Building 321 located on the Owned Property to be entered into by and between
Buyer, as lessor, and Seller, as lessee, to be entered into as of the Closing
Date on a form to be mutually agreed to between Buyer and Seller prior to the
Closing Date.

“Seller Licensed IP and Technology” means the Intellectual Property and
Technology (a) licensed by Seller or any of its Affiliates to Buyer or any of
its Affiliates under the Technology License Agreement or (b) made available by
or on behalf of Seller or any of its Affiliates to Buyer or any of its
Affiliates in the Initial Delivery (as defined in the Technology License
Agreement).

“Seller Identified Background IP and Technology” shall have the meaning set
forth in Section 6.05(a).

“Seller Background Licensed IP and Technology” means the Intellectual Property
and Technology (other than Seller Licensed IP and Technology) licensed by Seller
or any of its Affiliates to Buyer under the Technology Transfer and Development
Agreement.

“Seller Marks” means (a) the Marks set forth on Exhibit E; (b) any derivatives
or modifications of any such Marks; (c) any Marks, identifying symbols, signs or
insignia related to any of the foregoing in clause (a) or (b) or containing or
comprising any of the foregoing in clause (a) or (b); and (d) any other Marks,
Internet domain names or other source identifiers confusingly similar to or
dilutive of any of the foregoing in clause (a), (b) or (c).

“Seller Parties” shall have the meaning set forth in the Recitals.

“Seller Permits” means all Permits which are required for or utilized in
connection with the ownership and operation of the Transferred Assets.

“Seller Plans” shall have the meaning set forth in Section 3.11(a).

“Seller Specified Representations” means the representations and warranties set
forth in Section 3.08 (Intellectual Property) and Section 3.09 (Environmental
Matters).

“Seller Title Policy” means the Owner’s Policy of Title Insurance dated June 29,
2015, and issued to Global Foundries U.S. 2 LLC, Policy Number 0-8911-000707280,
issued by Stewart Title Insurance Company, with respect to the Owned Property
and the Well Fields Properties.

 

A-12



--------------------------------------------------------------------------------

“Shared Contracts” shall have the meaning set forth in Section 2.06(b).

“Software” means all (a) computer programs, including all software
implementations of algorithms, models and methodologies, whether in source code
or object code and (b) documentation, including user manuals and other training
documentation, related to the foregoing.

“Solvent” means, with respect to any Person, that, as of the applicable date of
determination, (a) the fair saleable value (determined on a going concern basis)
of the assets of such Person and its Subsidiaries, taken as a whole, will be
greater than the total amount of its liabilities (including all liabilities,
whether or not reflected in a balance sheet prepared in accordance with the
generally accepted accounting principles used in the United States, and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed); (b) such Person and its Subsidiaries, taken as a whole, will be
able to pay its debts and obligations in the ordinary course of business as they
become due; and (c) such Person and its Subsidiaries, taken as a whole, will
have adequate capital to carry on its businesses and all businesses in which it
is about to engage.

“Steering Committee” shall have the meaning set forth in Section 12.09(c).

“Steering Committee Discussion Period” shall have the meaning set forth in
Section 12.09(d).

“Straddle Period” means any Tax period that includes but does not end on the
Closing Date.

“Subsidiary” of any specified Person means any other Person of which such
specified Person owns (either directly or through one or more other
Subsidiaries) a majority of the outstanding equity securities or securities
carrying a majority of the voting power in the election of the board of
directors or other governing body of such other Person.

“Surplus Building Idle Items” shall have the meaning set forth in
Section 3.12(b).

“Survey” means any survey with respect to the Owned Property and the Well Fields
Properties ordered by or on behalf of Buyer and prepared by Chazen Engineering,
Land Surveying & Landscape Architecture Co., DPC, or such other surveyor as may
be engaged by Buyer from time to time.

“Tax” or “Taxes” means any federal, state, local or foreign income, excise,
gross receipts, ad valorem, value added, sales, use, employment, severance,
occupation, social security, franchise, profits, capital gains, property (real
or personal), real property gains, estimated, alternative or add-on,
registration, windfall profits, transfer, payroll, intangibles or other taxes,
stamp taxes, duties, charges, levies or other similar taxes, fees, and
assessments of any kind whatsoever (whether payable directly or by withholding),
together with any interest and any penalties, whether disputed or not, additions
to tax or additional amounts imposed by any Tax Authority with respect thereto.

 

A-13



--------------------------------------------------------------------------------

“Tax Authority” means any Governmental Authority responsible for the
administration of any Tax.

“Tax Clearance Certificate” shall have the meaning set forth in Section 8.05.

“Tax Returns” means all returns and reports (including claim of refund,
elections, declarations, disclosures, schedules, estimates and information
returns or statements) filed or required to be filed, maintained or required to
be maintained, supplied or required to be supplied to a Tax Authority relating
to Taxes.

“Technology” means all Software, designs, semiconductor device structures,
circuit block libraries, formulae, algorithms, procedures, methods, techniques,
ideas, know-how, research and development, technical data, databases and other
compilations of data programs, subroutines, tools, specifications, processes,
process recipes, Process Design Kits, inventions (whether patentable or
unpatentable) and apparatus, and all recordings, graphs, drawings, reports,
analyses and documentation.

“Technology License Agreement” means that certain Technology License Agreement,
dated as of the date of this Agreement, by and between Seller and Buyer.

“Technology Transfer and Development Agreement” means that certain Technology
Transfer and Development Agreement, dated as of the date of this Agreement, by
and between Seller and Buyer.

“Third Party Claim” shall have the meaning set forth in Section 11.04(a).

“Third Party Consents” shall have the meaning set forth in Section 5.06.

“Title Commitments” means any title commitments with respect to the Owned
Property and the Well Fields Properties ordered by or on behalf of Buyer and
prepared by the Title Company.

“Title Company” means Stewart Title Insurance Company, or such other title
company as may be engaged by Buyer from time to time for the provision of Title
Commitments or Title Policies.

“Title Notice” shall have the meaning set forth in Section 2.13.

“Title Objections” shall have the meaning set forth in Section 2.13.

“Title Policies” means the 2006 ALTA owner’s title insurance policies (with such
modifications as may be required in the applicable jurisdiction) with respect to
each Owned Property and each Well Fields Property, issued based on the Title
Commitments and in favor of Buyer as insured.

 

A-14



--------------------------------------------------------------------------------

“Tool Data” means the maintenance history, chemical history, manuals, process
recipes, process capabilities and other performance data with respect to the
Tools that are Transferred Assets.

“Tool Decommissioning” means the decontamination, de-installation and/or
decommissioning of any of the Tools and Tool Support, Peripheral and Ancillary
Equipment (including Additional Assets and Consigned Tools) at the EFK Facility
after the Closing Date.

“Tool Support, Peripheral and Ancillary Equipment” means, for any Tool or
distinct group of Tools, all support equipment, including RF generators, vacuum
pumps, tool chillers and tool-specific abatement equipment, subtools and
ancillary tools, that are used or held for use or employed for use in the
maintenance, repair, support or operation of such Tool or distinct group of
Tools.

“Tools” means (a) those assets designated as Assets Purchased by Buyer on
Section 2.01(b)(i) of the Seller Disclosure Letter (whether owned by any Seller
Party or any of its Affiliates or leased, loaned or consigned to or by any
Seller Party or any of its Affiliates); (b) any Tool Support, Peripheral and
Ancillary Equipment for any such asset, solely to the extent located at and used
at the EFK Facility; and (c) any support tools, including testers, modeling and
characterization tools and analysis tools, solely to the extent located at and
primarily used in conjunction with the tools described in clause (a) of this
definition at the EFK Facility. For the avoidance of doubt, to the extent a
given Tool has multiple chambers, each such chamber shall be included in such
Tool.

“Total Loss Event” shall have the meaning set forth in Section 6.07.

“Trade Secrets” shall have the meaning set forth in the definition of
“Intellectual Property.”

“Transaction Agreements” means this Agreement and each of the Ancillary
Agreements.

“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Agreements.

“Transfer Taxes” means any and all transfer Taxes, including sales, use, excise,
direct or indirect real property transfer, documentary, stamp, filing,
recording, gross receipts, registration, duty, securities transaction fees,
value added or similar Taxes and related fees or governmental charges.

“Transferred Assets” shall have the meaning set forth in Section 2.01.

“Transferred Contract Interest” shall have the meaning set forth in
Section 2.06(b).

“Transferred Contracts” means all Contracts exclusively related to the ownership
and operation of the Transferred Assets, including the Real Property Leases.

“Transferred IT Systems” shall have the meaning set forth in Section 2.01(i).

 

A-15



--------------------------------------------------------------------------------

“Transferred Third Party Licensed IP and Technology” means all Intellectual
Property and Technology owned by a Person (other than any of the Seller Parties)
under or with respect to which any Seller Party has been granted a license under
any Transferred Contract.

“Treasury Regulations” means the U.S. Treasury Regulations promulgated under the
Code.

“Wafer” means a semiconductor substrate upon which integrated circuits and other
devices are built through one or more Process Steps.

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and the rules and regulations promulgated thereunder, and any similar
state or local Law.

“Well Fields Properties” means all real property and interests in real property
owned by any of the Seller Parties and located in the Town of Fishkill and the
Town of East Fishkill in New York and described on Section 2.01(k) of the Seller
Disclosure Letter, together with the improvements, structures, buildings and
fixtures thereon and all rights and appurtenances pertaining to the land,
including all of such Seller Party’s right, title and interest in and to:
(a) all minerals, oil, gas, and other hydrocarbon substances thereon; (b) all
adjacent strips, streets, roads, alleys and rights-of-way, public or private,
open or proposed; (c) all development rights, covenants, easements, privileges,
and hereditaments, whether or not of record, relating thereto; and (d) all
access, air, water, riparian, development, utility, and solar rights, relating
thereto.

“WIP” means work-in-process Wafer inventory.

 

A-16